     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 1 of 138



1    Aaron M. Sheanin (SBN 214472)
     ROBINS KAPLAN LLP
2    46 Shattuck Square, Suite 22
     Berkeley, CA 94704
3    Telephone: (650) 784-4040
     Facsimile: (650) 784-4041
4    asheanin@robinskaplan.com

5    Christopher T. Micheletti (SBN 136446)
     ZELLE LLP
6    555 12th Street, Suite 1230
     Oakland, CA 94607
7    Telephone: (415) 693-0700
     Facsimile: (415) 693-0770
8    cmicheletti@zelle.com

9    Interim Co-Lead Class Counsel for End-User
     Plaintiffs
10
     (Additional Counsel on Signature Page)
11

12                             UNITED STATES DISTRICT COURT
13
                            NORTHERN DISTRICT OF CALIFORNIA
14

15    IN RE: HARD DISK DRIVE SUSPENSION           Case No. 19-md-02918-MMC
      ASSEMBLIES ANTITRUST LITIGATION
16                                                MDL No. 2918
17                                                END-USER PLAINTIFFS’ SECOND
      This Document Relates to:                   AMENDED CONSOLIDATED CLASS
18    ALL END-USER ACTIONS                        ACTION COMPLAINT
19                                                JURY TRIAL DEMANDED
20                                                Hon. Maxine M. Chesney
21

22

23
24

25
26

27

28
          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 2 of 138



1
                                                     TABLE OF CONTENTS
2
       I.      NATURE OF THE ACTION ......................................................................................... 1
3
       II.     JURISDICTION AND VENUE ..................................................................................... 5
4      III.    THE PARTIES ................................................................................................................ 7
5              A.     Plaintiffs .................................................................................................................. 7
               B.     TDK Defendants ................................................................................................... 19
6
               C.     NHK Defendants ................................................................................................... 20
7      IV.     AGENTS AND CO-CONSPIRATORS ....................................................................... 22
8      V.      INTERSTATE TRADE AND COMMERCE ............................................................... 23
       VI.     FACTUAL ALLEGATIONS........................................................................................ 26
9
               A.     The HDD Suspension Assembly Industry ............................................................ 26
10             B.     The End-Products at Issue: Standalone Storage Devices and
                      Computers ............................................................................................................. 30
11
               C.     The Nature of the Conspiracy ............................................................................... 32
12             D.     TDK and NHK Spring Further Conspire to Wound and then
                      Eliminate Their Co-Conspirator, HTI ................................................................... 43
13
               E.     NHK Spring Pled Guilty to Conspiring to Fix Prices and Allocate
14                    Market Shares for HDD Suspension Assemblies ................................................. 44
               F.     Additional Government Investigations ................................................................. 46
15
               G.     The Structure and Characteristics of the HDD Suspension
16                    Assembly Market Support the Alleged Conspiracy .............................................. 50
                      1.     The HDD Suspension Assemblies Market Has High Barriers
17                           to Entry .......................................................................................................... 50
18                    2.     The HDD Suspension Assemblies Market is Highly
                             Concentrated ................................................................................................. 51
19                    3.     Market Concentration on the “Buy” Side ..................................................... 53
20                    4.     Homogeneity of Products and Inelasticity of Demand ................................. 55
                      5.     Market Maturity and Declining Demand ...................................................... 56
21
                      6.     Defendants Maintained Close Business Relationships ................................. 58
22             H.     Distribution Chain/Sale to Plaintiffs and the End-Users They
                      Represent ............................................................................................................... 59
23
               I.     The Markets for Suspension Assemblies, HDDs, and Products
24                    Incorporating HDDs .............................................................................................. 60
       VII. THE INFLATED PRICES OF SUSPENSION ASSEMBLIES WERE
25          PASSED THROUGH TO PLAINTIFFS AND THE END-USERS
            THEY REPRESENT..................................................................................................... 61
26
               A.     Suspension Assemblies Are Commodity-Like Products That Are
27                    Physically Traceable Throughout the Distribution Chain ..................................... 61

28
            END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                                      -i-
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 3 of 138



1             B.    Increased Costs Will Be Passed-through to Customers in
                    Competitive Markets ............................................................................................. 62
2                   1.     The Markets for Manufacturing and Sales of Standalone
                           Storage Devices and Computers with HDDs are Highly
3                          Competitive at Each Level of the Distribution Chain ................................... 63
4                   2.     Economic and Legal Literature Indicates that Unlawful
                           Overcharges on a Component Will Be Passed-through in
5                          Prices for Products Containing that Component ........................................... 69
                    3.     The Precise HDD Suspension Assembly Overcharge Passed
6                          Through to the Products End-Users Purchased Can Be
                           Measured with Regression Analysis ............................................................. 70
7
       VIII. CLASS ACTION ALLEGATIONS ............................................................................. 73
8      IX.    PLAINTIFFS’ CLAIMS ARE TIMELY ...................................................................... 75
9             A.    Defendants Have Engaged in a Continuing Violation. ......................................... 75
              B.    The Discovery Rule Tolled the Statute of Limitations. ........................................ 75
10
              C.    Fraudulent Concealment Tolled the Statute of Limitations. ................................. 76
11            D.    The DOJ’s Criminal Proceedings Suspended the Statute of
                    Limitations. ........................................................................................................... 78
12
       X.     VIOLATIONS ALLEGED ........................................................................................... 78
13            FIRST CLAIM FOR RELIEF Violation of State Antitrust Statutes (on
                  behalf of Plaintiffs and the Classes) ...................................................................... 78
14
              SECOND CLAIM FOR RELIEF ................................................................................. 97
15            THIRD CLAIM FOR RELIEF Unjust Enrichment (on behalf of
                  Plaintiffs and members of the Classes) ............................................................... 126
16
       XI.    PRAYER FOR RELIEF .............................................................................................. 126
17     XII. DEMAND FOR JURY TRIAL ................................................................................... 128
18
19

20
21

22

23
24

25
26

27

28
         END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                                  - ii -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 4 of 138



1           Plaintiffs, on behalf of themselves and all others similarly situated (the “Classes” as defined

2    below), upon personal knowledge as to the facts pertaining to themselves and upon information

3    and belief based on the investigation of counsel as to all other matters, bring suit against TDK

4    Corporation (“TDK”), Magnecomp Precision Technology Public Co. Ltd. (“MPT”), Magnecomp

5    Corporation (“Magnecomp”), SAE Magnetics (H.K.) Ltd. (“SAE”), Hutchinson Technology Inc.

6    (“HTI”), NHK Spring Co., Ltd. (“NHK Spring”), NHK International Corporation (“NHK

7    International”), NHK Spring (Thailand) Co., Ltd. (“NHK Thailand”), NAT Peripheral (Dong

8    Guan) Co., Ltd. (“NAT Dong Guan”), and NAT Peripheral (H.K.) Co., Ltd. (“NAT H.K.”) for

9    damages and other relief pursuant to state antitrust, unfair competition, and consumer protection

10   laws, and the laws of unjust enrichment, demand a trial by jury, and allege as follows:

11                                  I.    NATURE OF THE ACTION

12         1.       This lawsuit arises out of a global conspiracy among Defendants and their co-

13   conspirators to fix prices of, and allocate market shares for, hard disk drive (“HDD”) suspension

14   assemblies. HDD suspension assemblies are indispensable components of HDDs, which use

15   magnetism to store information electronically. HDDs containing HDD suspension assemblies are

16   sold both as stand-alone storage devices and incorporated into a variety of electronics.

17         2.       The fact of the price-fixing conspiracy is not in doubt. On July 29, 2019, the U.S.

18   Department of Justice (“DOJ”) announced that NHK Spring agreed to plead guilty and pay a $28.5

19   million fine for its role in the conspiracy. 1 On September 23, 2019, NHK Spring pled guilty. 2

20         3.       According to the plea agreement, Defendants “engaged in discussions and attended

21   meetings with each other. During these discussions, [Defendants] reached agreements to refrain

22   from competing on prices for, fix the prices of, and allocate their respective market shares for, HDD

23
     1
      Japanese Manufacturer Agrees to Plead Guilty to Fixing Prices for Suspension Assemblies
24   Used in Hard Disk Drives, DOJ (Jul. 29, 2019), available at
     https://www.justice.gov/opa/pr/japanese-manufacturer-agrees-plead-guilty-fixing-prices-
25   suspension-assemblies-used-hard-disk; Information at 2-3, United States v. NHK Spring Co., Ltd.,
26   No. 2:19-cr-20503 (E.D. Mich. Sept. 23, 2019).
     2
      Rule 11 Plea Agreement, United States v. NHK Spring Co., Ltd., No. 2:19-cr-20503 (E.D. Mich.
27   Sept. 23, 2019); Notice of Criminal Monetary Imposition, United States v. NHK Spring Co., Ltd.,
28   No. 2:19-cr-20503 (E.D. Mich. Dec. 18, 2019).

                END-USER PLAINTIFFS’ SECOND CONSOLIDATED CLASS ACTION COMPLAINT
                                                    -1-
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 5 of 138



1    suspension assemblies to be sold in the United States and elsewhere. To effectuate these

2    agreements, employees and officers of [Defendants] exchanged HDD suspension assemblies

3    pricing information, including anticipated pricing quotes, in the United States and elsewhere. The

4    [Defendants] relied on their agreements not to compete and used the exchanged pricing information

5    to inform their negotiations with U.S. and foreign customers that purchased HDD suspension

6    assemblies and produced hard disk drives for sale, or delivery to, the United States and elsewhere.” 3

7          4.       On February 13, 2020, the DOJ indicted Hitoshi Hashimoto and Hiroyuki Tamura

8    for their roles in the “conspiracy to suppress and eliminate competition by agreeing to stabilize,

9    maintain, and fix prices for HDD suspension assemblies sold in the United States and elsewhere.”

10   Both were general managers of NHK Spring’s disk drive suspension and component sales

11   department, who were involved in the sale and pricing of NHK Spring’s HDD suspension

12   assemblies.

13         5.       Defendants’ conspiracy has also drawn the attention of antitrust regulators abroad.

14   On February 9, 2018, the Japanese Fair Trade Commission (“JFTC”) issued a cease and desist order

15   to Defendants NHK Spring and NAT H.K., found that they substantially restrained competition in

16   the HDD suspension assemblies market by agreeing to maintain sales prices, and imposed fines of

17   ¥1076.16 million yen. The JFTC’s cease and desist order identified cartel activity by Defendants

18   NHK Spring, NAT HK, TDK, MPT, and SAE.

19         6.       In April 2018, Brazilian antitrust authorities launched an investigation into

20   allegations that TDK, HTI, MPT, SAE, and NHK Spring colluded from 2003 to May 2016 to fix

21   prices of HDD suspension assemblies. The Taiwan Fair Trade Commission and the Competition

22   and Consumer Commission of Singapore also have investigated the cartel.

23         7.       This conspiracy went to the highest levels of these companies including the

24   President and CEO of TDK, the President and CEO of MPT, the Vice Chairman of SAE, the

25   President and CEO of NHK Spring, the President of NAT, as well as other senior directors, board

26   members, vice presidents and other top management personnel.

27   3
      Rule 11 Plea Agreement, United States v. NHK Spring Co., Ltd., No. 2:19-cr-20503 (E.D. Mich.
28   Sept. 23, 2019).

          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                    -2-
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 6 of 138



1          8.         Defendants knew that what they were doing was wrong and sought to conceal their

2    conduct. Emails and memoranda containing information from competitors advised recipients to

3    “handle with care,” “delete this email and all other related ones,” “we would be better off not

4    leaving anything in the emails,” and “please be careful with the handling [of] the information.”

5    After NHK Spring received confidential information from MPT’s President Albert Ong, NHK

6    Spring’s Tamura—who was subsequently indicted for his role in the conspiracy—instructed,

7    “Don’t mention Mr. Albert, since it’s a crime.”

8          9.         As a result of Defendants’ conspiracy, American consumers have been substantially

9    harmed. In announcing the guilty plea, Assistant Attorney General of the DOJ Antitrust Division

10   Makan Delrahim stated that the “impact on American consumers and businesses is direct and

11   substantial.”4

12         10.        NHK confirmed these effects on U.S. commerce in its recent responses to Plaintiffs’

13   Requests for Admissions:

14                    Defendants ADMIT that NHK Spring Co., Ltd. entered a guilty plea
                      to the charge of “participating in a conspiracy to suppress and
15                    eliminate competition by fixing prices for hard disk drive suspension
                      assemblies . . . sold in the United States and elsewhere.” (Plea
16                    Agreement at ¶2.) Defendants further ADMIT that “[d]uring the
                      relevant period, the conspiracy involved and had a direct, substantial,
17                    and reasonably foreseeable effect on interstate and import trade and
                      commerce.”
18
           11.        TDK admitted that it participated in the conspiracy and that the conspiracy affected
19
     U.S. commerce, when it applied for leniency with the DOJ on behalf of itself and its subsidiaries
20
     pursuant to the Antitrust Criminal Penalty Enhancement and Reform Act of 2004 (“ACPERA”),
21
     Public Law 108-237. To enter into the DOJ’s leniency program, TDK, like all other leniency
22
     applicants, was required to “report to the Antitrust Division . . . activity or other conduct
23
     constituting a criminal violation of Section 1 of the Sherman Act,” which requires that the activity
24

25
26   4
      Japanese Manufacturer Agrees to Plead Guilty to Fixing Prices for Suspension Assemblies
     Used in Hard Disk Drives, DOJ (Jul. 29, 2019), available at
27   https://www.justice.gov/opa/pr/japanese-manufacturer-agrees-plead-guilty-fixing-prices-
28   suspension-assemblies-used-hard-disk.

          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                      -3-
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 7 of 138



1    affected U.S. commerce.5

2          12.       Plaintiffs and the End-User Classes they represent are limited to purchasers of three

3    product types: (1) personal HDD storage devices, (2) enterprise HDD storage systems, and (3)

4    desktop and portable computers—each of which contain multiple suspension assemblies. Personal

5    HDD storage devices and enterprise HDD storage systems (described in more detail below) are

6    collectively referred herein as “Standalone Storage Devices.” Desktop and portable computers are

7    referred to herein as “Computers.”

8          13.      Plaintiffs seek to represent all persons and entities who, during the period from

9    January 2005 through at least May 2016 (the “Class Period”), 6 indirectly purchased Standalone

10   Storage Devices or Computers, not for resale, which included HDD suspension assemblies that

11   were manufactured or sold by Defendants, any current or former subsidiary of Defendants, or any

12   co-conspirator of Defendants.

13         14.      In the alternative, Plaintiffs seek to represent all persons and entities who, during

14   the Class Period, indirectly purchased Standalone Storage Devices, not for resale, which included

15   HDD suspension assemblies that were manufactured or sold by Defendants, any current or former

16   subsidiary of Defendants, or any co-conspirator of Defendants.

17         15.      Through the conspiracy, Defendants and their co-conspirators unreasonably

18   restrained interstate and foreign trade and commerce in violation of state antitrust, unfair

19   competition, and consumer protection laws, and the common law of unjust enrichment. As a direct

20   and proximate result of Defendants’ anticompetitive and unlawful conduct, Plaintiffs and the

21   Classes paid more during the Class Period for HDD suspension assemblies than they otherwise

22   would have paid in a competitive market, and have thereby suffered antitrust injury to their business

23
     5
24    See Model Corporate Conditional Leniency Letter, available at
     https://www.justice.gov/atr/page/file/1112911/download; see also Frequently Asked Questions
25   About the Antitrust Division’s Leniency Program and Model Leniency Letters, available at
     https://www.justice.gov/atr/page/file/926521/download (“Q. Does a leniency applicant have to
26   admit to a criminal violation of the antitrust laws before receiving a conditional leniency letter?
     A. Yes. . . . , the applicant must admit its participation in a criminal antitrust violation[.]”).
27   6
      Plaintiffs reserve the right to extend the Class Period consistent with discovery including to the
28   date when the effects of the conspiracy ceased to impact the Classes.

          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                    -4-
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 8 of 138



1    or property.

2                                  II.    JURISDICTION AND VENUE

3          16.      Plaintiffs bring this action under state antitrust, unfair competition, consumer

4    protection and unjust enrichment laws, and seek to obtain restitution, recover damages and secure

5    other relief against Defendants for violations of those state laws. Plaintiffs and the Classes also

6    seek attorneys’ fees, costs, and other expenses.

7          17.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1332(d), in that

8    this is a class action in which the matter or controversy exceeds the sum of $5,000,000, exclusive

9    of interests and costs, and in which some members of the proposed Classes are citizens of a state

10   different from some Defendants.

11         18.      Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 (b), (c), and (d),

12   because a substantial part of the events giving rise to Plaintiffs’ claims occurred in this District, a

13   substantial portion of the affected interstate trade and commerce discussed below has been carried

14   out in this District, and one or more Defendants reside, are licensed to do business in, are doing

15   business in, had agents in, or are found or transact business in this District.

16         19.      On October 8, 2019, the Judicial Panel on Multidistrict Litigation (“JPML”)

17   centralized several related actions pertaining to the conspiracy alleged herein in this District before

18   the Honorable Maxine M. Chesney as In re Hard Disk Drive Suspension Assemblies Antitrust

19   Litigation, MDL. No. 2918.

20         20.      This Court has in personam jurisdiction over Defendants because each, either

21   directly or through the ownership and/or control of its subsidiaries, inter alia: (a) transacted

22   business in the United States, including in this District; (b) directly or indirectly sold or marketed

23   substantial quantities of HDD suspension assemblies throughout the United States as a whole,

24   including in this District; (c) had substantial aggregate contacts with the United States, including

25   in this District; or (d) engaged in an illegal price-fixing conspiracy that was directed at, and had a

26   direct, substantial, reasonably foreseeable and intended effect of causing injury to, the business or

27   property of persons and entities residing in, located in, or doing business throughout the United

28   States, including in this District. Defendants also conduct business throughout the United States,
          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                     -5-
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 9 of 138



1    including in this District, and they have purposefully availed themselves of the laws of the United

2    States.

3          21.      Defendants’ collusive conduct was intended to, and did, cause injury to Plaintiffs

4    and the Classes, who purchased Standalone Storage Devices or Computers containing HDD

5    suspension assemblies manufactured and sold by Defendants, any current or former subsidiary of

6    Defendants, or any co-conspirator of Defendants. Defendants expressly aimed their conspiracy at

7    the U.S. marketplace and their collusive conduct has resulted in an adverse effect on purchasers of

8    HDDs in each state identified in this Complaint.

9          22.      In addition, NHK Spring, NHK International, NHK Thailand, NAT Dong Guan, and

10   NAT H.K. have subjected themselves to this Court’s jurisdiction through the cooperation

11   provisions of NHK Spring’s plea agreement in its criminal case. Those provisions require NHK

12   Spring and “its subsidiaries that are engaged in the production or sale of HDD suspension

13   assemblies” to cooperate fully, truthfully, and continuously by, among other things, producing

14   documents, witnesses, and testimony in the United States, in exchange for limitations on further

15   criminal prosecutions of those companies.” 7

16         23.      This Court already has determined that SAE is subject to the Court’s personal

17   jurisdiction.8 TDK, MPT, Magnecomp, SAE, and HTI also have subjected themselves to this

18   Court’s jurisdiction by seeking leniency from the DOJ under the Antitrust Criminal Penalty

19   Enhancement and Reform Act of 2004 (“ACPERA”), Public Law 108-237. TDK has entered into

20   an antitrust leniency agreement with the DOJ on behalf of itself and its subsidiaries including all

21   named Defendants in this paragraph. Under ACPERA, an antitrust leniency applicant must provide

22   cooperation to plaintiffs in any civil action alleging a violation of Section 1 of the Sherman Act or

23   any similar State law, including, among other things, providing a full account of all relevant facts

24   known to the applicant, producing all relevant documents or other items wherever they are located,

25
     7
26    Rule 11 Plea Agreement at ¶¶ 12-15, United States v. NHK Spring Co., Ltd., No. 2:19-cr-20503
     (E.D. Mich. Sept. 23, 2019).
27   8
      Order Denying Defendant SAE Magnetics (H.K.) Ltd.’s Motion to Dismiss Complaints for Lack
28   of Personal Jurisdiction (ECF No. 261).

          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                    -6-
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 10 of 138



1    and using best efforts to secure and facilitate complete and truthful interviews, depositions, or

2    testimony at trial or other court proceedings from covered cooperating individuals. 9 The Court has

3    the authority to determine whether an antitrust leniency applicant has provided timely, satisfactory

4    cooperation with respect to this litigation.10

5                                              III. THE PARTIES

6             A.    Plaintiffs

7            24.         Plaintiff Dustin Lancaster is a citizen of Arkansas. During the Class Period, he

8    purchased in Arkansas at least one HP Pavilion G6 notebook computer with 500GB HDD from

9    Best Buy. The HDD purchased by Lancaster contained HDD suspension assemblies manufactured

10   or sold by at least one Defendant, and he suffered injury as a result of the unlawful conduct alleged

11   herein.

12           25.         Plaintiff Jonathan Rizzo is a citizen of Arizona. During the Class Period, he

13   purchased in Arizona at least two 1TB Western Digital My Book external HDD from Fry’s

14   Electronics, three 2TB Hitachi internal HDD from Newegg.com, and one 320GB Hitachi internal

15   HDD from Ibuypower.com. The HDDs purchased by Rizzo contained HDD suspension assemblies

16   manufactured or sold by at least one Defendant, and he suffered injury as a result of the unlawful

17   conduct alleged herein.

18           26.         Plaintiff Joanna Katcher is a citizen of California. During the Class Period, she

19   purchased in California at least one Glyph Technologies external 1TB HDD from Amazon.com.

20   The HDD purchased by Katcher contained HDD suspension assemblies manufactured or sold by

21   at least one Defendant, and she suffered injury as a result of the unlawful conduct alleged herein.

22           27.         Plaintiff Rhonda Glover is a citizen of California. During the Class Period, she

23   purchased in California at least one Apple Macintosh MacBook Pro laptop computer with 500GB

24   HDD from Apple Store. The HDD purchased by Glover contained HDD suspension assemblies

25   manufactured or sold by at least one Defendant, and she suffered injury as a result of the unlawful

26
     9
27       Public Law 108-237, § 213(a)–(b).
     10
28        Id. § 213(b)

             END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                       -7-
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 11 of 138



1    conduct alleged herein.

2          28.      Plaintiff James Walnum is a citizen of California. During the Class Period, he

3    purchased in California at least one Apple MacBook Pro laptop computer with 320GB HDD and

4    one Western Digital My Passport for Mac Portable 2TB external HDD, both from Best Buy. The

5    HDDs purchased by Walnum contained HDD suspension assemblies manufactured or sold by at

6    least one Defendant, and he suffered injury as a result of the unlawful conduct alleged herein.

7          29.      Plaintiff Timothy A. St. Cyr is a citizen of Minnesota. During the Class Period and

8    while residing in California, he purchased in California at least one Dell XPS L702X laptop

9    computer with 750GB HDD from Dell.com. The HDD purchased by St. Cyr contained HDD

10   suspension assemblies manufactured or sold by at least one Defendant, and he suffered injury as a

11   result of the unlawful conduct alleged herein.

12         30.      Plaintiff David Lietz is a citizen of the District of Columbia. During the Class

13   Period, he purchased in the District of Columbia at least one Dell Vostro A860 laptop computer

14   with 160GB HDD and one Dell Vostro 3550 laptop computer containing 320GB HDD, both from

15   Dell.com. The HDDs purchased by Lietz contained HDD suspension assemblies manufactured or

16   sold by at least one Defendant, and he suffered injury as a result of the unlawful conduct alleged

17   herein.

18         31.      Plaintiff John Hinshaw is a citizen of District of Columbia. During the Class Period,

19   he purchased in District of Columbia at least one 4TB Seagate Backup Plus portable HDD from

20   Staples. The HDD purchased by Hinshaw contained HDD suspension assemblies manufactured or

21   sold by at least one Defendant, and he suffered injury as a result of the unlawful conduct alleged

22   herein.

23         32.      Plaintiff Jeffrey Greenfield is a citizen of Florida. During the Class Period, he

24   purchased in Florida at least one Toshiba Satellite P855-S5200 laptop containing 500GB HDD

25   from Best Buy, a SimpleTech Simple Drive 1TB external HDD from Costco, a Toshiba V63700-

26   B 750GB external HDD from Costco, and a Western Digital My Cloud 1TB external HDD from

27   Westerndigital.com. The HDDs purchased by Greenfield contained HDD suspension assemblies

28   manufactured or sold by at least one Defendant, and he suffered injury as a result of the unlawful
          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                      -8-
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 12 of 138



1    conduct alleged herein.

2          33.      Plaintiff Ted Ingber is a citizen of Florida. During the Class Period, he purchased in

3    Florida at least one Hewlett Packard Envy all-in-one desktop PC with 320GB HDD from Best Buy.

4    The HDD purchased by Ingber contained HDD suspension assemblies manufactured or sold by at

5    least one Defendant, and he suffered injury as a result of the unlawful conduct alleged herein.

6          34.      Plaintiff Harley Oda is a citizen of Hawaii. During the Class Period, he purchased

7    in Hawaii at least one 1TB Seagate ST1000DM003 internal HDD for desktop and a 1TB Western

8    Digital My Passport Ultra 1TB external HDD, both from Best Buy. The HDDs purchased by Oda

9    contained HDD suspension assemblies manufactured or sold by at least one Defendant, and he

10   suffered injury as a result of the unlawful conduct alleged herein.

11         35.      Plaintiff Benjamin Allen is a citizen of Iowa. During the Class Period, he purchased

12   in Iowa at least one Apple MacBook Pro laptop computer containing 120GB Hitachi Hard Drive

13   from Best Buy, one 1 TB Western Digital My Book Pro Edition external HDD, and one 1TB

14   Western Digital My Book Essential external HDD. The HDDs purchased by Allen contained HDD

15   suspension assemblies manufactured or sold by at least one Defendant, and he suffered injury as a

16   result of the unlawful conduct alleged herein.

17         36.      Plaintiff Jeeyoon Lee is a citizen of Kansas. During the Class Period, she purchased

18   in Kansas at least one Seagate 1TB Backup Plus Portable Drive from Best Buy. The HDD

19   purchased by Lee contained HDD suspension assemblies manufactured or sold by at least one

20   Defendant, and she suffered injury as a result of the unlawful conduct alleged herein.

21         37.      Plaintiff John R. Shannon III is a citizen of Kansas. During the Class Period, he

22   purchased in Kansas at least one Apple iMac Desktop computer containing 1TB HDD from

23   Nebraska Furniture Mart. The HDD purchased by Shannon contained HDD suspension assemblies

24   manufactured or sold by at least one Defendant, and he suffered injury as a result of the unlawful

25   conduct alleged herein.

26         38.      Plaintiff Brian Fahey is a citizen of Massachusetts. During the Class Period, he

27   purchased in Massachusetts at least one Lenovo B50-80 laptop computer containing 500GB HDD

28   from eBay. The HDD purchased by Fahey contained HDD suspension assemblies manufactured or
          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                      -9-
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 13 of 138



1    sold by at least one Defendant, and he suffered injury as a result of the unlawful conduct alleged

2    herein.

3          39.      Plaintiff Martin Gasman is a citizen of Massachusetts. During the Class Period, he

4    purchased in Massachusetts at least one 160GB Seagate external HDD from Walmart, one 160GB

5    Seagate internal HDD from newegg.com, one 80GB Seagate portable HDD from Walmart, one

6    2TB Seagate Black Armor NAS 220 Centralized Network Storage HDD from Newegg.com, and

7    one 1TB Western Digital My Book AV external HDD from Amazon.com. The HDDs purchased

8    by Gasman contained HDD suspension assemblies manufactured or sold by at least one Defendant,

9    and he suffered injury as a result of the unlawful conduct alleged herein.

10         40.      Plaintiff Robert V. Nicastro is a citizen of Massachusetts. During the Class Period,

11   he purchased in Massachusetts at least one 1TB Toshiba external HDD, one 1TB Western Digital

12   My Passport Ultra external HDD, and one 300 GB Seagate Maxtor One Touch II external HDD

13   from Best Buy. The HDDs purchased by Nicastro contained HDD suspension assemblies

14   manufactured or sold by at least one Defendant, and he suffered injury as a result of the unlawful

15   conduct alleged herein.

16         41.      Plaintiff Karen Needles is a citizen of Maryland. During the Class Period, she

17   purchased in Maryland at least two Seagate Backup Plus 5TB External HDD, one Seagate

18   FreeAgent Desk 1TB external HDD from Amazon.com, as well as several additional internal and

19   external HDDs from Amazon.com, TigerDirect, and Costco. The HDDs purchased by Needles

20   contained HDD suspension assemblies manufactured or sold by at least one Defendant, and she

21   suffered injury as a result of the unlawful conduct alleged herein.

22         42.      Plaintiff Sascha Nelson is a citizen of Maryland. During the Class Period, she

23   purchased in Maryland at least one Dell desktop computer XPS630 with 500GB HDD, one Dell

24   desktop computer XPS 17 (L702x) with a Seagate Momentus 500GB HDD, and a Dell Laptop

25   Inspiron 15z 5523 containing 500 GB HDD. The HDDs purchased by Nelson contained HDD

26   suspension assemblies manufactured or sold by at least one Defendant, and she suffered injury as

27   a result of the unlawful conduct alleged herein.

28         43.      Plaintiff Stacey Silver is a citizen of Maryland. During the Class Period, she
          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                   - 10 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 14 of 138



1    purchased in Maryland at least one Apple iMac Retina 4K, 21.5-inch desktop computer containing

2    1TB HDD from Apple Store. The HDD purchased by Silver contained HDD suspension assemblies

3    manufactured or sold by at least one Defendant, and she suffered injury as a result of the unlawful

4    conduct alleged herein.

5          44.      Plaintiff James Marean is a citizen of Maine. During the Class Period, he purchased

6    in Maine at least one Dell Dimension 4600 Desktop computer with 40GB HDD from Staples. The

7    HDD purchased by Marean contained HDD suspension assemblies manufactured or sold by at least

8    one Defendant, and he suffered injury as a result of the unlawful conduct alleged herein.

9          45.      Plaintiff Nate Coffin is a citizen of Maine. During the Class Period, he purchased in

10   Maine at least one G-Tech 500GB G-Drive slim HDD from the Apple Store. The HDD purchased

11   by Coffin contained HDD suspension assemblies manufactured or sold by at least one Defendant,

12   and he suffered injury as a result of the unlawful conduct alleged herein.

13         46.      Plaintiff Jordan Leff is a citizen of Michigan. During the Class Period, he purchased

14   in Michigan at least one Lenovo ThinkPad Edge laptop computer containing 320GB HDD from

15   Amazon.com. The HDD purchased by Leff contained HDD suspension assemblies manufactured

16   or sold by at least one Defendant, and he suffered injury as a result of the unlawful conduct alleged

17   herein.

18         47.      Plaintiff Yitah Wu is a citizen of Michigan. During the Class Period, he purchased

19   in Michigan at least one Iomega 360GB external HDD from Amazon.com. The HDD purchased

20   by Wu contained HDD suspension assemblies manufactured or sold by at least one Defendant, and

21   he suffered injury as a result of the unlawful conduct alleged herein.

22         48.      Plaintiff Chad Klebs is a citizen of Minnesota. During the Class Period, he

23   purchased in Minnesota at least one Samsung Seagate HN-M201RAD Momentous SpinPoint

24   ST2000LM003 2TB 2.5-Inch internal hard                 drive from Amazon.com, one Toshiba

25   HDTC605CK3A1 500GB portable HDD from Sam’s Club, and one 500GB Seagate FreeAgent

26   Desktop 9NK2AG-500 external HDD. The HDDs purchased by Klebs contained HDD suspension

27   assemblies manufactured or sold by at least one Defendant, and he suffered injury as a result of the

28   unlawful conduct alleged herein.
          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                   - 11 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 15 of 138



1          49.      Plaintiff Pamela Uglem is a citizen of Minnesota. During the Class Period, she

2    purchased in Minnesota at least one HP Pavilion dv7 laptop computer containing 320GB HDD,

3    and one Toshiba Satellite C55-B5201 laptop computer containing 500GB HDD, both from Best

4    Buy. The HDDs purchased by Uglem contained HDD suspension assemblies manufactured or sold

5    by at least one Defendant, and she suffered injury as a result of the unlawful conduct alleged herein.

6          50.      Plaintiff Andrew Syverson is a citizen of Minnesota. During the Class Period, he

7    purchased in Minnesota at least one Hewlett Packard 15z-ba000 ABA laptop computer containing

8    500GB HDD from HP.com. The HDD purchased by Syverson contained HDD suspension

9    assemblies manufactured or sold by at least one Defendant, and he suffered injury as a result of the

10   unlawful conduct alleged herein.

11         51.      Plaintiff Kimberly Benjamin is a citizen of Missouri. During the Class Period, she

12   purchased in Missouri at least one Apple Macintosh iMac Retina 4K desktop computer containing

13   1TB HDD from Apple Store. The HDD purchased by Benjamin contained HDD suspension

14   assemblies manufactured or sold by at least one Defendant, and she suffered injury as a result of

15   the unlawful conduct alleged herein.

16         52.      Plaintiff Jason Malashock is a citizen of Missouri. During the Class Period, he

17   purchased in Missouri at least one Western Digital My Passport Ultra 2TB Portable External HDD

18   from Amazon.com. The HDD purchased by Malashock contained HDD suspension assemblies

19   manufactured or sold by at least one Defendant, and he suffered injury as a result of the unlawful

20   conduct alleged herein.

21         53.      Plaintiff Brandy Newsome is a citizen of Mississippi. During the Class Period, she

22   purchased in Mississippi at least one Lenovo B570-1068 containing WD WD5000BPVT-24HXZ

23   5400RPM 500G HDD from Best Buy. The HDD purchased by Newsome contained HDD

24   suspension assemblies manufactured or sold by at least one Defendant, and she suffered injury as

25   a result of the unlawful conduct alleged herein.

26         54.      Plaintiff Ethel Cain Carson is a citizen of Mississippi. During the Class Period, she

27   purchased in Mississippi at least one Dell Dimension 4600 05D481 desktop computer containing

28   80GB HDD, one Dell Inspiron 1564 laptop computer containing 320GB HDD both from Dell.com,
          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                    - 12 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 16 of 138



1    one Hewlett Packard Compaq Presario CQ60-419wm notebook computer containing 160GB HDD,

2    one Hewlett Packard-Compaq Presario 584037-001 notebook computer containing 250GB, and

3    one HP TouchSmart 15-1010 WM notebook computer containing 500GB HDD from Walmart.

4    The HDDs purchased by Carson contained HDD suspension assemblies manufactured or sold by

5    at least one Defendant, and she suffered injury as a result of the unlawful conduct alleged herein.

6          55.      Plaintiff Joseph Mattingly is a citizen of Montana. During the Class Period, he

7    purchased in Montana at least one Seagate Barracuda 7200, 500GB SATA internal HDD from

8    Amazon.com, one Hewlett Packard laptop Computer G70-257CL containing 320GB HDD from

9    Best Buy, and one Hewlett Packard Computer G60 containing 320GB HDD from Best Buy. The

10   HDDs purchased by Mattingly contained HDD suspension assemblies manufactured or sold by at

11   least one Defendant, and he suffered injury as a result of the unlawful conduct alleged herein.

12         56.      Plaintiff Richard Jones is a citizen of Montana. During the Class Period, he

13   purchased in Montana at least one Toshiba L75-B7150 laptop computer containing 500GB HDD

14   from Staples. The HDD purchased by Jones contained HDD suspension assemblies manufactured

15   or sold by at least one Defendant, and he suffered injury as a result of the unlawful conduct alleged

16   herein.

17         57.      Plaintiff Thomas Leon Meltzer is a citizen of North Carolina. During the Class

18   Period, he purchased in North Carolina at least one 2TB Western Digital internal HDD from

19   TigerDirect.com. The HDD purchased by Meltzer contained HDD suspension assemblies

20   manufactured or sold by at least one Defendant, and he suffered injury as a result of the unlawful

21   conduct alleged herein.

22         58.      Plaintiff Ashely Boswell is a citizen of North Dakota. During the Class Period, she

23   purchased in North Dakota at least one Hewlett Packard 17-P161DX 17.3" AMD A10 series laptop

24   computer containing 1TB HDD from Best Buy. The HDD purchased by Boswell contained HDD

25   suspension assemblies manufactured or sold by at least one Defendant, and she suffered injury as

26   a result of the unlawful conduct alleged herein.

27         59.      Plaintiff Chad Nodland is a citizen of North Dakota. During the Class Period, he

28   purchased in North Dakota at least one Western Digital 4TB WD Red Plus NAS Internal Hard
          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                   - 13 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 17 of 138



1    Drive from Amazon.com. The HDD purchased by Nodland contained HDD suspension assemblies

2    manufactured or sold by at least one Defendant, and he suffered injury as a result of the unlawful

3    conduct alleged herein.

4          60.      Plaintiff Matthew Carlson is a citizen of North Dakota. During the Class Period, he

5    purchased in North Dakota at least one Seagate 4TB Backup Plus Portable HDD from Best Buy.

6    The HDD purchased by Carlson contained HDD suspension assemblies manufactured or sold by at

7    least one Defendant, and he suffered injury as a result of the unlawful conduct alleged herein.

8          61.      Plaintiff Leslie Working is a citizen of Nebraska. During the Class Period, she

9    purchased in Nebraska at least one Toshiba Satellite T115D laptop computer containing 230GB

10   HDD and one Hewlett Packard s5000 desktop computer containing 500GB HDD both from either

11   Best Buy or Office Depot. The HDDs purchased by Working contained HDD suspension

12   assemblies manufactured or sold by at least one Defendant, and she suffered injury as a result of

13   the unlawful conduct alleged herein.

14         62.      Plaintiff Matthew Landry is a citizen of New Hampshire. During the Class Period,

15   he purchased in New Hampshire at least one Dell Latitude E5570 laptop computer containing

16   500GB HDD from Dell.com. The HDD purchased by Landry contained HDD suspension

17   assemblies manufactured or sold by at least one Defendant, and he suffered injury as a result of the

18   unlawful conduct alleged herein.

19         63.      Plaintiff Sara Steffen is a citizen of New Hampshire. During the Class Period, she

20   purchased in New Hampshire at least one G-Technology G-Raid 6TB external HDD and one G-

21   Technology G-Raid 8TB external HDD both from the Apple Store, as well as a Western Digital

22   My Passport 4TB external HDD from Best Buy. The HDDs purchased by Landry contained HDD

23   suspension assemblies manufactured or sold by at least one Defendant, and she suffered injury as

24   a result of the unlawful conduct alleged herein.

25         64.      Plaintiff Sue McKelvey is a citizen of New Mexico. During the Class Period, she

26   purchased in New Mexico at least one Apple Macintosh MacBook Pro 13-inch laptop computer

27   with 750GB HDD and one WD My Passport for Mac portable external HDD, both from

28   Amazon.com. The HDD purchased by McKelvey contained HDD suspension assemblies
          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                   - 14 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 18 of 138



1    manufactured or sold by at least one Defendant, and she suffered injury as a result of the unlawful

2    conduct alleged herein.

3          65.      Plaintiff Gregory Painter is a citizen of Nevada. During the Class Period, he

4    purchased in Nevada at least one Apple Macintosh MacBook Pro 15.4" laptop computer with

5    320GB HDD from Apple Store, two units of Gateway DX4720-03 desktop computers with 640GB

6    HDD from Newegg.com, two units of Western Digital My Passport Essential 500GB external HDD

7    and a Seagate FreeAgent GoFlex 320GB external HDD—all three external HDDs from Best Buy.

8    The HDDs purchased by Painter contained HDD suspension assemblies manufactured or sold by

9    at least one Defendant, and he suffered injury as a result of the unlawful conduct alleged herein.

10         66.      Plaintiff Michelle Felich is a citizen of Nevada. During the Class Period, she

11   purchased in Nevada at least one 500GB Toshiba external HDD from Best Buy. The HDD

12   purchased by Felich contained HDD suspension assemblies manufactured or sold by at least one

13   Defendant, and she suffered injury as a result of the unlawful conduct alleged herein.

14         67.      Plaintiff Vincent Cimino is a citizen of New York. During the Class Period, he

15   purchased in New York at least one LaCie D2 Quadra v3 2TB External HDD from Amazon.com.

16   The HDD purchased by Cimino contained HDD suspension assemblies manufactured or sold by at

17   least one Defendant, and he suffered injury as a result of the unlawful conduct alleged herein.

18         68.      Plaintiff Anthony Cimino is a citizen of New York. During the Class Period, he

19   purchased in New York at least one Western Digital My Book Thunderbolt Duo Dual Drive High-

20   Speed Storage with RAID 6 TB external HDD from Amazon.com. The HDD purchased by Cimino

21   contained HDD suspension assemblies manufactured or sold by at least one Defendant, and he

22   suffered injury as a result of the unlawful conduct alleged herein.

23         69.      Plaintiff David Anderson is a citizen of Oregon. During the Class Period, he

24   purchased in Oregon at least one Dell Studio XPS 8000 desktop computer with two 750GB HDDs

25   from Dell.com, one Apple Macintosh iMac 12.1 (21.5") desktop computer containing Western

26   Digital WDC WD1001FALS-403AA0 1TB HDD from The Mac Store, and four units of Seagate

27   Barracuda 7200.12 (9SL153-302) 750GB internal HDDs from Amazon.com.                      The HDDs

28   purchased by Anderson contained HDD suspension assemblies manufactured or sold by at least
          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                   - 15 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 19 of 138



1    one Defendant, and he suffered injury as a result of the unlawful conduct alleged herein.

2          70.      Plaintiff Angela Gardner is a citizen of Rhode Island. During the Class Period, she

3    purchased in Rhode Island at least one Dell Inspiron 15 3000 series laptop computer with 500GB

4    HDD from Dell.com. The HDDs purchased by Gardner contained HDD suspension assemblies

5    manufactured or sold by at least one Defendant, and she suffered injury as a result of the unlawful

6    conduct alleged herein.

7          71.      Plaintiff Sara Speziale-Phillips is a citizen of South Carolina. During the Class

8    Period, she purchased in South Carolina at least one Western Digital My Passport 2TB external

9    HDD from Walmart. The HDD purchased by Speziale-Phillips contained HDD suspension

10   assemblies manufactured or sold by at least one Defendant, and she suffered injury as a result of

11   the unlawful conduct alleged herein.

12         72.      Plaintiff Tracy Nurzynski is a citizen of California. During the Class Period, and

13   while residing in South Carolina, she purchased in South Carolina at least one Hewlett Packard

14   Pavilion dv7-2185DX laptop computer containing one 250GB Western Digital Scorpio

15   WD2500BEVS- 60USTO internal HDD from Best Buy. The HDD purchased by Nurzynski

16   contained HDD suspension assemblies manufactured or sold by at least one Defendant, and she

17   suffered injury as a result of the unlawful conduct alleged herein.

18         73.      Plaintiff Ann Marie Putzier is a citizen of South Dakota. During the Class Period,

19   she purchased in South Dakota at least one Dell Studio 1558 laptop computer containing 320GB

20   HDD, and one Hewlett Packard 6777c desktop computer containing 1TB HDD, a Western Digital

21   1TB My Book Home Pan-am external HDD, and one Hitachi LifeStudio 250GB external HDD

22   from Best Buy, Walmart, Staples, or Sam’s Club. The HDDs purchased by Putzier contained HDD

23   suspension assemblies manufactured or sold by at least one Defendant, and she suffered injury as

24   a result of the unlawful conduct alleged herein.

25         74.      Plaintiff Alex Nicholson is a citizen of Tennessee. During the Class Period, he

26   purchased in Tennessee at least one Dell Inspiron 5720 laptop computer containing 1TB HDD from

27   Affinity Technology Partners (formerly, 3N1 Media), one 500GB Seagate FreeAgent Black

28   external HDD and 250GB WD Red portable HDD both from Office Depot. The HDD purchased
          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                   - 16 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 20 of 138



1    by Nicholson contained HDD suspension assemblies manufactured or sold by at least one

2    Defendant, and he suffered injury as a result of the unlawful conduct alleged herein.

3          75.      Plaintiff Yvonne Peychal is a citizen of Tennessee. During the Class Period, she

4    purchased in Tennessee at least one Hewlett-Packard ProBook 4530s Notebook computer with

5    320GB HDD from Tigerdirect.com. The HDD purchased by Peychal contained HDD suspension

6    assemblies manufactured or sold by at least one Defendant, and she suffered injury as a result of

7    the unlawful conduct alleged herein.

8          76.      Plaintiff Doug Fuller is a citizen of Utah. During the Class Period, he purchased in

9    Utah at least one 100GB Fujitsu Mobile internal HDD from a Dell Supplier, and one Western

10   Digital 500GB Scorpio Blue Internal HDD from Amazon.com. The HDDs purchased by Fuller

11   contained HDD suspension assemblies manufactured or sold by at least one Defendant, and he

12   suffered injury as a result of the unlawful conduct alleged herein.

13         77.      Plaintiff Nicole Laird is a citizen of Utah. During the Class Period, she purchased

14   in Utah at least one Apple Macintosh Mac Mini 2.3GHz desktop computer with 1TB HDD from

15   Simply Mac. The HDD purchased by Laird contained HDD suspension assemblies manufactured

16   or sold by at least one Defendant, and she suffered injury as a result of the unlawful conduct alleged

17   herein.

18         78.      Plaintiff Samuel Bringhurst is a citizen of Utah. During the Class Period, he

19   purchased in Utah at least one Dell Inspiron 15.6” Touchscreen i3542-6003BK laptop computer

20   containing 500GB HDD from Amazon.com. The HDD purchased by Bringhurst contained HDD

21   suspension assemblies manufactured or sold by at least one Defendant, and he suffered injury as a

22   result of the unlawful conduct alleged herein.

23         79.      Plaintiff Eric Klotz is a citizen of Virginia. During the Class Period, he purchased

24   in Virginia at least one Lacie LRD00M1 Rugged Raid 2TB portable HDD from Amazon.com, one

25   Apple Macintosh MacBook Pro 13.3” laptop computer containing 500 GB HDD from

26   NavyExchange.com, and one Lenovo 20179 IdeaPad N585-59343747 laptop computer containing

27   500 GB HDD from Walmart. The HDDs purchased by Klotz contained HDD suspension

28   assemblies manufactured or sold by at least one Defendant, and he suffered injury as a result of the
          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                      - 17 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 21 of 138



1    unlawful conduct alleged herein.

2          80.      Plaintiff Lauren Huyck is a citizen of Virginia. During the Class Period, she

3    purchased in Virginia at least one Apple Macintosh Mac Mini 2.66 desktop computer containing

4    two 250 GB HDDs from Apple.com, one Hitachi 500GB internal HDD from Apple Store, a Seagate

5    Backup Plus SRD0SP0 1TB portable HDD, one Western Digital Black WD1003FZEX 1TB

6    internal HDD from Amazon.com, and one Western Digital Blue WD10EZEX 1TB internal HDD

7    from Amazon.com. The HDDs purchased by Huyck contained HDD suspension assemblies

8    manufactured or sold by at least one Defendant, and she suffered injury as a result of the unlawful

9    conduct alleged herein.

10         81.      Plaintiff Kenny Lai Cheong is a citizen of Virginia. During the Class Period, he

11   purchased in Virginia at least one Dell XPS 14Z laptop computer containing 500GB HDD from

12   eBay, a Western Digital, Elements 1.5TB external HDD from Dell.com, one Toshiba 5400 RPM

13   160GB Internal laptop HDD from eBay, and one Dell XPS M1330 laptop computer containing

14   160GB HDD from eBay. The HDDs purchased by Cheong contained HDD suspension assemblies

15   manufactured or sold by at least one Defendant, and he suffered injury as a result of the unlawful

16   conduct alleged herein.

17         82.      Plaintiff Jonathan Lewis is a citizen of Florida. During the Class Period and while

18   residing in Vermont, he purchased in Vermont at least two G-Tech 4TB G-Raid OG00273 Gen 4

19   portable HDDs from Macmall.com, one Seagate Backup Plus 1TB portable HDD from

20   Amazon.com, one G-Tech G-RAID 0G00273 4TB portable HDD and one G-Tech G-RAID

21   0G02492 8TB portable HDD from newegg.com. The HDDs purchased by Lewis contained HDD

22   suspension assemblies manufactured or sold by at least one Defendant, and he suffered injury as a

23   result of the unlawful conduct alleged herein.

24         83.      Plaintiff Derek McRoberts is a citizen of Wisconsin. During the Class Period, he

25   purchased in Wisconsin at least two Seagate Barracuda 2TB internal HDD and a HGST Travelstar

26   500GB internal HDD for notebooks all from newegg.com. The HDDs purchased by McRoberts

27   contained HDD suspension assemblies manufactured or sold by at least one Defendant, and he

28   suffered injury as a result of the unlawful conduct alleged herein.
          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                      - 18 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 22 of 138



1          84.      Plaintiff Seth Swanson is a citizen of Wisconsin. During the Class Period, he

2    purchased in Wisconsin at least two Western Digital My Book Essential 1TG external HDD from

3    Best Buy, two ASUS G75 Series G75VW-NS71 laptop computers each containing 500GB HDD

4    from Newegg.com, and one MacBook Pro laptop computer containing 160GB HDD from Best

5    Buy. The HDDs purchased by Swanson contained HDD suspension assemblies manufactured or

6    sold by at least one Defendant, and he suffered injury as a result of the unlawful conduct alleged

7    herein.

8          85.      Plaintiff Larry Steele is a citizen of West Virginia. During the Class Period, he

9    purchased in West Virginia at least two Dell OptiPlex 9010 desktop computers containing HDDs,

10   one Dell Latitude E6330 desktop computer containing HDDs, and one Dell Latitude D630 desktop

11   computer containing 120GB HDD—all four products from Dell.com, one Western Digital

12   WD1600ME 160GB portable HDD and one HP Simple Save hp sd500a 500GB external HDD—

13   both from Staples, and three Dell OptiPlex 760 Minitower desktop computers each containing 160

14   GB HDD from Dell Shop Direct. The HDDs purchased by Steele contained HDD suspension

15   assemblies manufactured or sold by at least one Defendant, and he suffered injury as a result of the

16   unlawful conduct alleged herein.

17         B.    TDK Defendants

18         86.      Defendant TDK Corporation is a Japanese corporation with its principal place of

19   business located at 2-5-1 Nihonbashi 2-chome, Chuo-ku, Tokyo, 103-8272, Japan. TDK has a

20   California-based branch located at 1745 Technology Drive, Suite 200, San Jose, CA 95110. TDK—

21   directly and/or through its affiliates, which it wholly owned and/or controlled—manufactured,

22   marketed and/or sold HDD suspension assemblies that were sold, purchased, and/or delivered

23   throughout the United States, including in this District, during the Class Period.

24         87.      Defendant Magnecomp Precision Technology Public Co. Ltd. is a Thai corporation

25   with its principal place of business located at 162 M.5 Phaholyothin Road, T.Lamsai A. Wangnoi,

26   Ayutthaya 13170, Thailand. It is an affiliate of and wholly controlled by TDK. Defendant MPT—

27   directly and/or through its affiliates—manufactured, marketed and/or sold HDD suspension

28   assemblies that were sold, purchased, and/or delivered throughout the United States, including in
          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                   - 19 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 23 of 138



1    this District, during the Class Period.

2          88.      Defendant Magnecomp Corporation is a California corporation with its principal

3    place of business located at 38975 Sky Canyon Drive, Suite 111, Murrieta, CA 92563. It is an

4    affiliate of and wholly controlled by TDK. Defendant Magnecomp—directly and/or through its

5    affiliates—manufactured, marketed, and/or sold HDD suspension assemblies that were sold,

6    purchased, and/or delivered throughout the United States, including in this District, during the Class

7    Period.

8          89.      Defendant SAE Magnetics (H.K.) Ltd. is a Chinese corporation with its principal

9    place of business located at 6 Science Park East Avenue, Hong Kong Science Park, Hong Kong,

10   Shatin, N.T., Hong Kong, China. It is an affiliate of and wholly controlled by TDK. Defendant

11   SAE—directly and/or through its affiliates—manufactured, marketed and/or sold HDD suspension

12   assemblies that were sold, purchased, and/or delivered throughout the United States, including in

13   this District, during the Class Period.

14         90.      Defendant Hutchinson Technology, Inc. is a Minnesota corporation with its

15   principal place of business located at 40 West Highland Park Drive NE, Hutchinson, Minnesota

16   55350. HTI was an independent company until it was acquired by TDK on October 6, 2016. 11 It is

17   an affiliate of and wholly controlled by TDK. HTI—directly and/or through its affiliates—

18   manufactured, marketed and/or sold HDD suspension assemblies that were sold, purchased, and/or

19   delivered throughout the United States, including in this District, during the Class Period.

20             C.    NHK Defendants

21         91.      Defendant NHK Spring Co., Ltd. is a Japanese corporation with its principal place

22   of business located at 3-10 Fukuura, Kanazawa-ku, Yokohama, 236-0004, Japan. NHK Spring—

23   directly and/or through its affiliates, which it wholly owned and/or controlled—manufactured,

24   marketed and/or sold HDD suspension assemblies that were sold, purchased, and/or delivered

25   throughout the United States, including in this District, during the Class Period.

26         92.      Defendant NHK International Corporation is a Michigan corporation and U.S.

27   11
       TDK Corporation Announces Completion of Hutchinson Acquisition, TDK Global (Oct. 6,
28   2016).

          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                    - 20 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 24 of 138



1    subsidiary established by NHK Spring in 1976, with its principal place of business located at 46855

2    Magellan Drive, Novi, Michigan. NHK International maintains offices in this District at 2350

3    Mission College Boulevard, Suite 1090, Santa Clara, California. It is an affiliate of and wholly

4    controlled by NHK Spring. NHK International—directly and/or through its affiliates—

5    manufactured, marketed and/or sold HDD suspension assemblies that were sold, purchased, and/or

6    delivered throughout the United States, including in this District, during the Class Period.

7          93.      Defendant NHK Spring (Thailand) Co., Ltd. is a Thai corporation with its principal

8    place of business located at Bangna Tower A, 6th-7th floor, 2/3 Moo 14, Bangna-Trad Rd., (km.

9    6.5), Bangkaew, Bangplee, Samutprakarn, 10540 Thailand. It is an affiliate of and wholly

10   controlled by NHK Spring. NHK Thailand—directly and/or through its affiliates—manufactured,

11   marketed and/or sold HDD suspension assemblies that were sold, purchased, and/or delivered

12   throughout the United States, including in this District, during the Class Period.

13         94.      Defendant NAT Peripheral (Dong Guan) Co., Ltd. is a Chinese corporation with its

14   principal place of business located at Conrad Hi-Tech Park, Shangsha, ZhenAn Road, ChangAn

15   Town, Dongguan, Guangdong, 523830 China. It is an affiliate of and wholly controlled by NHK

16   Spring. Defendant NAT Dong Guan—directly and/or through its affiliates—manufactured,

17   marketed and/or sold HDD suspension assemblies that were sold, purchased, and/or delivered

18   throughout the United States, including in this District, during the Class Period.

19         95.      Defendant NAT Peripheral (H.K.) Co., Ltd. is a Chinese corporation with its

20   principal place of business located at Suite 15b-17, 9/F, Tower 3, China Hong Kong City, 33 Canton

21   Rd., T.S.T., Kowloon, Hong Kong, China. It was formed as a joint venture between SAE and NHK

22   Spring in 2003, and operated as such until March 31, 2015. During this period, SAE had one seat

23   on NAT H.K.’s board of directors and owned 19% of the joint venture, while NHK Spring owned

24   the remainder. On April 10, 2015, SAE transferred 100% of its voting rights in NAT H.K. to NHK

25   Spring, at which time NAT H.K. become a wholly-owned subsidiary of NHK Spring. Defendant

26   NAT H.K.—directly and/or through its affiliates—manufactured, marketed and/or sold HDD

27   suspension assemblies that were sold, purchased, and/or delivered throughout the United States,

28
          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                   - 21 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 25 of 138



1    including in this District, during the Class Period. 12 NAT H.K. and NAT Dong Guan are referred

2    to herein collectively as “NAT.”

3                             IV.   AGENTS AND CO-CONSPIRATORS

4          96.      The acts alleged against Defendants in this Complaint were authorized, ordered, or

5    done by their officers, agents, employees, or representatives, while actively engaged in the

6    management and operation of Defendants’ business or affairs. Defendants’ officers, directors,

7    agents, employees, or representatives engaged in the conduct alleged in the usual management,

8    direction, or control of Defendants’ business affairs. Defendants are also liable for acts done in

9    furtherance of the alleged conspiracy by companies they acquired through mergers or acquisitions.

10         97.      When Plaintiffs refer to a corporate family or companies by a single name in this

11   Complaint, they are alleging that one or more employees or agents of entities within that corporate

12   family engaged in conspiratorial acts on behalf of every company in that family. The individual

13   participants in the conspiratorial acts did not always know the corporate affiliation of their

14   counterparts, nor did they distinguish between the entities within a corporate family. Customers

15   often did not recognize these distinctions either, because Defendants marketed themselves as

16   corporate families.

17         98.      Defendants obscured the differences between members of their corporate families

18   by using networks and/or domain names associated with their affiliates for email communications.

19   For example, during the Class Period email addresses for both MPT and Magnecomp employees

20   used the @magnecomp.com domain name. Personnel at MPT based in Asia used U.S.-based email

21   servers, conveying to recipients that they held dual roles or dual responsibilities at both MPT and

22   Magnecomp.

23         99.      Personnel often shifted back and forth between different entities within the same

24   Defendant corporate family, further blurring the distinctions between the entities. A number of

25   Defendants’ employees engaged in collusive conduct during the Class Period and then brought their

26
     12
        TDK Press Release, TDK Subsidiary dissolve Joint Venture of HDD Suspension Manufacturing
27   Company (Apr. 1, 2014), available at
28   https://www.tdk.com/corp/en/news_center/press/201504011768.htm.

          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                  - 22 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 26 of 138



1    knowledge with them when they moved between members of their corporate families. For example,

2    in 2009, NHK Thailand’s Vice President and General Manager of the Disk Drive Suspension

3    Division, returned to NHK Spring in Japan after four years in Thailand.

4            100.   The individual participants entered into agreements on behalf of their respective

5    corporate families. As a result, those agents represented the entire corporate family with respect to

6    such conduct, and the corporate family was party to the agreements that those agents reached.

7            101.   Various persons and/or firms not named as Defendants participated as co-

8    conspirators in the violations alleged and performed acts and made statements in furtherance of the

9    conspiracy. Plaintiffs reserve the right to name some or all of these persons as defendants at a later

10   date.

11           102.   Whenever in this Complaint reference is made to any act, deed, or transaction of any

12   corporation, the allegation means that the corporation engaged in the act, deed, or transaction by or

13   through its officers, directors, agents, employees, or representatives while they were actively

14   engaged in the management, direction, control, or transaction of the corporation’s business or

15   affairs.

16           103.   Each Defendant or co-conspirator acted as the principal, agent, or joint venture of,

17   or for, other Defendants and co-conspirators with respect to the acts, violations, and common course

18   of conduct alleged by Plaintiffs. Each Defendant and co-conspirator that is a subsidiary of a foreign

19   parent acts as the United States agent for HDD suspension assemblies made by its parent company.

20                            V.   INTERSTATE TRADE AND COMMERCE

21           104.   The conduct of Defendants and their co-conspirators has taken place in, and affected

22   the continuous flow of interstate trade and commerce of the United States in that, among other

23   things, during the Class Period:

24                  Defendants and their co-conspirators sold HDD suspension assemblies in, or for

25   delivery to, the United States;

26                  Defendants and their co-conspirators sold foreign-manufactured HDD suspension

27   assemblies outside the United States for incorporation into HDDs that were sold in, or for delivery

28   to, the United States;
             END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                    - 23 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 27 of 138



1                   HDD suspension assemblies and HDDs traveled in, and substantially affected,

2    interstate and import trade and commerce;

3                   The conspiracy involved and had a direct, substantial, and reasonably foreseeable

4    effect on interstate and import trade and commerce, including in HDD suspension assemblies and

5    HDDs; and

6                   The conspiracy alleged herein affected billions of dollars of commerce. Defendants

7    collectively controlled 97% of the global HDD suspension parts market. Defendants and their co-

8    conspirators have inflicted antitrust injury by artificially raising prices paid by Plaintiffs and other

9    entities who are themselves engaged in commerce.

10         105.     According to NHK Spring’s plea agreement, “[d]uring the relevant period, [NHK

11   Spring] and its co-conspirators manufactured HDD suspension assemblies outside the United States

12   and sold them in, or for delivery to, the United States. During the relevant period, [NHK Spring]

13   and its co-conspirators sold foreign-manufactured HDD suspension assemblies outside the United

14   States for incorporation into products—namely, hard disk drives—that were sold in, or for delivery

15   to, the United States. During the relevant period, HDD suspension assemblies and certain hard disk

16   drives incorporating affected HDD suspension assemblies traveled in, and substantially affected,

17   interstate and import trade and commerce. During the relevant period, the conspiracy involved and

18   had a direct, substantial, and reasonably foreseeable effect on interstate and import trade and

19   commerce, including in HDD suspension assemblies and certain hard disk drives incorporating

20   affected HDD suspension assemblies.”13

21         106.     In announcing the guilty plea, Assistant Attorney General of the DOJ Antitrust

22   Division Makan Delrahim stated that the “impact on American consumers and businesses is direct

23   and substantial.”14

24
     13
       Rule 11 Plea Agreement at ¶ 4(d), United States v. NHK Spring Co., Ltd., No. 2:19-cr-20503
25   (E.D. Mich. Sept. 23, 2019).
26   14
        Japanese Manufacturer Agrees to Plead Guilty to Fixing Prices for Suspension Assemblies
     Used in Hard Disk Drives, DOJ (Jul. 29, 2019), available at
27   https://www.justice.gov/opa/pr/japanese-manufacturer-agrees-plead-guilty-fixing-prices-
28   suspension-assemblies-used-hard-disk.

          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                     - 24 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 28 of 138



1          107.       Defendants’ unlawful activities substantially affected commerce throughout the

2    United States, causing injury to Plaintiffs and members of the Classes. Defendants, directly and

3    through their agents, engaged in activities affecting all states, including activities to fix, raise,

4    maintain and/or stabilize prices, and to allocate the market and customers for HDD suspension

5    assemblies, and which conspiracy unreasonably restrained trade and adversely affected the market

6    for HDD suspension assemblies.

7          108.       NHK confirmed these effects on U.S. commerce in its recent responses to Plaintiffs’

8    Requests for Admissions:

9                     Defendants ADMIT that NHK Spring Co., Ltd. entered a guilty plea
                      to the charge of “participating in a conspiracy to suppress and
10                    eliminate competition by fixing prices for hard disk drive suspension
                      assemblies . . . sold in the United States and elsewhere.” (Plea
11                    Agreement at ¶2.) Defendants further ADMIT that “[d]uring the
                      relevant period, the conspiracy involved and had a direct, substantial,
12                    and reasonably foreseeable effect on interstate and import trade and
                      commerce.”
13
           109.       TDK has admitted that the conspiracy affected U.S. commerce as well via the
14
     leniency application it entered into with the DOJ on behalf of itself and its subsidiaries pursuant to
15
     the ACPERA, which required that TDK “report to the Antitrust Division . . . activity or other
16
     conduct constituting a criminal violation of Section 1 of the Sherman Act,” which requires that the
17
     activity affected U.S. commerce. See Model Corporate Conditional Leniency Letter, available at
18
     https://www.justice.gov/atr/page/file/1112911/download.
19
           110.       Defendants’ transactional sales data include bill-to and ship-to addresses in the
20
     United States.
21
           111.       Products containing HDD suspension assemblies manufactured and sold by
22
     Defendants and their subsidiaries and co-conspirators during the Class Period were imported into,
23
     and sold in, the United States, ultimately to end-users including Plaintiffs.
24
           112.       Defendants’ conspiracy and wrongdoing described herein harmed persons in the
25
     United States who purchased Standalone Storage Devices and Computers in the United States not
26
     for resale which included as a component one or more HDD suspension assemblies that were
27
     manufactured or sold by Defendants, any current or former subsidiary of Defendants, or any co-
28
          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                     - 25 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 29 of 138



1    conspirator of Defendants.

2                                     VI.   FACTUAL ALLEGATIONS

3              A.      The HDD Suspension Assembly Industry

4            113.     HDDs use magnetism to write, retrieve and store vast amounts of information

5    electronically15 and are installed in a variety of electronic products including portable and external

6    hard drives, desktop and laptop computers, game consoles, set-top boxes/DVRs, network servers

7    and enterprise storage arrays.

8            114.     HDD suspension assemblies are indispensable components of HDDs. 16 HDDs

9    cannot read and write data without a suspension assembly. Suspension assemblies serve the

10   essential functions of (i) securing the read/write head in position over the disk, (ii) maintaining a

11   constant height, and (iii) linking the read/write head to the electronic circuitry of the HDD.

12           115.     Defendants acknowledge the importance of suspension assemblies to HDDs. For

13   example, according to MPT, “[t]he suspension assembly is a critical component of a HDDs

14   performance and reliability whose function is to enable the magnetic head to fly at a precise height,

15   frequently less than a millionth of an inch, above the spinning magnetically coated disk.” 17 In fact,

16   MPT describes the suspension assembly as “one of the three most critical mechanical components

17   in the HDD.”18 HTI acknowledged in public securities filings that, “Suspension assemblies are a

18   critical component of disk drives, and our results of operations are highly dependent on the disk

19   drive industry.”19

20           116.     Defendants’ customers echo the importance of these components. For example,

21   Seagate, one of the largest purchasers of HDD suspension assemblies and manufacturers of HDDs,

22
     15
       Hard Drives, EXPLAINTHATSTUFF, available at https://www.explainthatstuff.com/
23   harddrive.html (last visited Jul. 30, 2015).
24   16
       Hutchinson Shares Extend Slide on Continued FTC Antitrust Review, THESTREET (Jan. 5,
     2016), available at https://www.thestreet.com/story/13412469/1/hutchinson-shares-keep-falling-
25   on-extended-ftc-antitrust-review.html.
26   17
          MPT 2006 Annual Report.
     18
27        http://capital.sec.or.th/webapp/corp_fin/datafile/56/20050520E06.DOC.
     19
28        HTI 2007 Annual Report and Form 10-K.

            END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                    - 26 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 30 of 138



1    has stated, “suspension assemblies are one of the highest cost components of an HDD (and for

2    certain HDDs are the highest cost component).”20 Seagate credits this fact to the importance of

3    suspension assemblies to the essential functions of HDDs. 21 Suspension assemblies comprise

4    approximately 5-10% or more—up to 15% in some instances—of the cost of an HDD. 22

5    Suspension assemblies are therefore a significant cost component of an HDD.

6               117.   Western Digital also acknowledges the importance of HDD suspension assemblies,

7    describing it as a “[p]articularly important component[].” 23

8               118.   HDDs are comprised of, among other things, spinning magnetic disks (sometimes

9    called platters) and magnetic heads that fly over the disks, reading and writing the information

10   contained on the disks (see Figures 1 & 2).24 HDD suspension assemblies hold the magnetic heads

11   in position over the disks.25 Thus, HDD suspension assemblies are essential to the functioning of

12   HDDs.

13
14

15
16

17

18
19

20   20
       See, e.g., Seagate Plaintiffs’ Amended Complaint for Damages and Other Relief at ¶ 54, In re
21   Hard Disk Drive Suspension Assemblies Antitrust Litigation, No. 19-md-2918 (N.D. Cal. Oct. 2,
     2020) (ECF No. 271).
22   21
          Id.
     22
23      These figures are based on preliminary information and productions. Plaintiffs reserve the right
     to revise these estimates consistent with full discovery from Defendants and third parties related to
24   suspension assembly and HDD cost data and information.
     23
25      See Western Digital 2012 Annual Report, at 23, available at
     https://www.annualreports.com/HostedData/AnnualReportArchive/s/NASDAQ_STX_2012.pdf
26   24
        Id.; Hard Disk Drives, TEXAS A&M UNIVERSITY, available at
27   https://microtribodynamics.engr.tamu.edu/hard-disk-drives/ (last visited Jul. 30, 2019).
     25
28        Hard Drives, EXPLAINTHATSTUFF.

                END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                    - 27 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 31 of 138



1             (Figure 1)26

2
3

4

5
6
7
8

9
10
11

12
13
14

15
16

17

18
19

20
21

22

23
24

25
26

27
     26
28        Hutchinson Corporate Overview, TDKHDD000289413 at ’29.

            END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                               - 28 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 32 of 138



1             (Figure 2)27

2
3

4

5
6
7
8

9
10
11

12
13
14

15
16

17

18          119.     The number of suspension assemblies used per disk drive may be decreased or

19   increased according to the number of magnetic disks or platters installed, and was, in part, driven

20   by the market demand for disk drive storage capacity. An HDD typically includes two suspension

21   assemblies for each platter. HDDs use as many as six platters and therefore up to twelve suspension

22   assemblies.

23          120.     As platters and storage capacity of an HDD increase, the number of and cost of

24   suspension assemblies incorporated into the HDD increase as well. As a result, the number of

25   platters and suspension assemblies is positively correlated with HDD capacity, and HDD capacity

26   is positively correlated with HDD price.

27
     27
28        TDKHDD000289413 at ’31.

            END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                  - 29 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 33 of 138



1          121.       Defendants manufacture and sell HDD suspension assemblies in the United States

2    and elsewhere to companies that install HDD suspension assemblies into HDDs. End-users then

3    purchase HDDs as either stand-alone products, or as part of larger systems, such as computers.

4          122.       From 2005 through 2016, over six billion units of HDDs were shipped worldwide. 28

5    On information and belief, of those six billion units, approximately 30%-35% were sold in the

6    United States as HDDs or in other products. In 2018, global unit shipments of HDDs were nearly

7    400 million.29

8            B.       The End-Products at Issue: Standalone Storage Devices and Computers

9          123.       Suspension assemblies are used in personal HDD storage devices and in enterprise

10   HDD storage devices purchased by end-user consumers and businesses. These storage device

11   products are comprised predominantly of HDDs, and are referred to herein as “Standalone Storage

12   Devices.”

13         124.       Personal HDD storage devices include: (i) “bare” HDDs, which are purchased by

14   end-users for installation in a storage device or computer; (ii) external hard drives, which consist

15   of an HDD, a simple USB adapter and/or power cord, and plastic housing; and (iii) network

16   attached storage (NAS) drives, which are similar to an external hard drive but have a separate power

17   supply and some additional hardware and/or software features. External hard drives and NAS

18   drives thus comprise little more than their HDDs.

19         125.       Enterprise HDD storage systems are storage servers and arrays, and include bare

20   HDDs purchased for installation in the systems. For example, a storage server or array generally

21   comprises a chassis with multiple bays for installation of multiple HDDs (four, eight or more). As

22   28
        See Worldwide Unit Shipments of Hard Disk Drives (HDD) from 1976 to 2022, available at
23   https://www.statista.com/statistics/398951/global-shipment-figures-for-hard-disk-drives/; Market
     Views: Hard Drive Shipments Drop by Nearly 17% in 2015, AnandTech (Mar. 2, 2016),
24   available at https://www.anandtech.com/show/10098/market-views-2015-hard-drive-shipments;
     Seagate and Western Digital Led the HDD Market Last Year, Market Realist (Jun. 29, 2017),
25   available at https://marketrealist.com/2017/06/seagate-and-western-digital-led-the-hdd-market-
26   last-year/.
     29
       Worldwide Unit Shipments of Hard Disk Drives (HDD) from 1976 to 2022 (in millions),
27   STATISTA, available at https://www.statista.com/statistics/398951/global-shipment-figures-for-

28   hard-disk-drives/ (last visited Jul. 30, 2019).

          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                   - 30 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 34 of 138



1    a result, the HDDs can comprise a substantial portion of the cost of enterprise HDD storage systems.

2          126.     HDDs containing suspension assemblies are also incorporated into computers that

3    are sold to end-user consumers and businesses. HDDs are used in computers to store operating

4    system software, programs and other files. When used in a computer, an HDD is a critical

5    component of the computer’s operation and storage capabilities.

6          127.     Desktop and laptop computers typically identify the type and level of storage

7    contained therein. End-users purchasing a computer may also be provided with options for selecting

8    or increasing the HDD storage level in the computer at the time of purchase, with higher storage

9    levels generally increasing the price of the internal HDD and the computer. For example, as shown

10   on the Dell website, an end-user purchasing a Dell Inspiron 560 Desktop available in February

11   2010 could purchase an “Essential Plus Package” at $379 that included a standard 320 GB SATA

12   Hard Drive (7200RPM, 16 MB Cache) and certain memory upgrades. Alternatively, the end-user

13   could increase storage capacity with the purchase of the “Performance Package” at $449, that

14   includes all of the same memory upgrades plus a 640 GB SATA Hard Drive (7200 RPM, 16 MB

15   Cache), thereby doubling the HDD storage capacity for an additional $70.

16         (Figure 3)

17

18
19

20
21

22

23
24

25
26

27         128.     Similarly, as shown on the Apple website, an end-user purchasing a MacBook Pro

28   13-inch laptop available in January 2012 could increase HDD storage capacity from 500 GB to 750

          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                   - 31 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 35 of 138



1    GB for an additional $100.

2          (Figure 4)

3

4

5
6
7
8

9
10
11

12
13
14

15
           129.     HDDs are one of the highest cost components in a computer, and are therefore a
16
     significant cost component of computers. As the storage capacity of an HDD used in a computer
17
     increases, the cost of the computer increases. As a result, HDD capacity and price are positively
18
     correlated with total computer price.
19
             C.      The Nature of the Conspiracy
20
           130.     During the Class Period, Defendants reached agreements to refrain from competing
21
     on prices, fix prices, and allocate market shares for HDD suspension assemblies. To effectuate
22
     these agreements, Defendants’ high-level executives and managers exchanged competitively-
23
     sensitive information and coordinated the manufacturing and sale of HDD suspension assemblies.
24
     Such competitively-sensitive information included actual, potential, or projected prices; market
25
     share and customer volumes; manufacturing capacity; utilization rates; timing of bid responses; bid
26
     information; and product design development. These communications took place at all levels within
27
     the Defendant corporate families including between and among senior executives with ultimate
28
          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                  - 32 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 36 of 138



1    pricing authority.

2          131.      Participants in these competitors communications and agreements included, but

3    were not limited to:

4
      INDIVIDUAL                   ENTITY         ROLE
5                                                 President & CEO, Representative Director,
                                   TDK            Corporate Officer, General Manager (“GM”) of
6     Shigenao Ishiguro                           Head Business Group
7                                  SAE            Director, Board Member
                                                  President & CEO, COO, GM of Electronic
8                                  TDK            Components Sales & Marketing Group, GM of
      Takehiro Kamigama                           Head Business Group
9
                                   SAE            Vice Chairman
10                                                GM, Managing Executive Officer, Board
                                   TDK            Member, Executive Vice President, GM of Head
11    Atsuo Kobayashi                             Business Group
12                                 SAE            Vice Chairman

13                                                CEO, Corporate Officer, GM of HDD
                                   TDK
                                                  Components Business Group
14    Albert Ong
                                   MPT            President, CEO, COO
15                                 SAE            Director
                                                  Executive Advisor, Chairman, Representative
16    Hajime Sawabe                TDK
                                                  Director & President
17                                                GM, Department Head of Corporate Planning
      Tetsuya Ueda                 TDK            Group, Leader of Sales Planning Department for
18                                                HDD Head Business Division
                                                  Leader of Planning Group, Leader of Business
19                                 TDK
                                                  Strategy Group – Head Business Group
      Giichi Nagata
20                                 MPT            Senior Director of Corporate Planning
                                   SAE            Director
21
                                                  GM of Electronic Components Sales &
22    Kenichiro Fujihara           TDK            Marketing Group, Senior Vice President,
                                                  Corporate Officer
23
                                                  President and Director of TDK Philippines
24                                 TDK            Corp., Leader of Business Strategy Group –
      Kenichiro Arimura                           Head Business Group
25                                 SAE            Senior Manager of Planning & Administration
26                                                Leader of Applied Head Operation and Product
                                                  Marketing Group in the HDD Head Business
      Shigeki Kimura               TDK
27                                                Division, Leader of Sales Group in the HDD
                                                  Head Business Division
28
          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                 - 33 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 37 of 138



1     INDIVIDUAL                     ENTITY           ROLE
2                                    SAE              Vice President, Senior Vice President, Director
      Richard Han                    TDK              GM of HDD Heads Business Group, Magnetic
3
                                                      Heads & Sensors Business Company
4
                                     TDK              Deputy GM, HDD Head Business Group
5     Takao Tsutsui                                   Vice President in charge of Suspension
                                     SAE
                                                      Organization, Director
6
                                     TDK              General Manager, HDD Head Business Group
7     Kwok Fai (“Frankie”) Lo
                                     SAE              Director, Senior Vice President
8     Arun Dhawan                    MPT              Vice President, CMT
                                     MPT              Vice President of Sales
9     Rick McHone
                                     Magnecomp        Sales Manager
10
      Hidetomo Nishi                 MPT              Senior Manager of Corporate Planning
11                                                    Executive Vice President, COO, Senior Vice
      Steve Mitsuta                  Magnecomp
                                                      President, Vice President
12
      Ken Martini                    Magnecomp        Senior Director of Sales
13    Todd Drahos                    Magnecomp        Director of Sales
14    Wayne Fortun                   HTI              President & CEO
                                                      MA OIS Strategic Business Unit Director, New
15    Keith Johnson                  HTI              Business Development Director, SBU Director
                                                      of Seagate and Western Digital Accounts
16
      Kiyotaka Hayakawa              HTI              Japan Country Manager
17                                                    Chairman of the Board, President & CEO,
                                                      Member of the Board, Corporate Executive
18    Kazumi Tamamura                NHK Spring
                                                      Officer, President of Sales Department, Senior
                                                      Corporate Officer, Director
19
      Kenji Sasaki                   NHK Spring       Chairman of the Board, President & CEO
20
      Takehiko Amaki                 NHK Spring       President, CEO, Director, Advisor
21                                                    Senior Vice President, Director of Disk Drive
                                     NHK Spring       Suspension Division, GM of Disk Drive
22    Akihiro Honda                                   Suspension Division
23                                   NHK
                                                      Executive Vice President
                                     Thailand
24                                                    Senior Corporate Officer, President of Precision
                                     NHK Spring       Spring & Component Division, Director of Disk
25    Kazuhiko Otake                                  Drive Suspension Division,
26                                   NAT              President
      Hitoshi Hashimoto30            NHK Spring       Department Manager, Sales
27

28   30
          The U.S. Department of Justice indicted Hitoshi Hashimoto for his role in the conspiracy
            END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                    - 34 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 38 of 138



1     INDIVIDUAL                  ENTITY           ROLE
2                                                  Senior Manager, Director, Director of Sales for
      Hiroyuki Tamura31           NHK Spring
                                                   Disk Drive Suspension Division
3     Kenji Nagai                 NHK Spring       Deputy GM for Disk Drive Suspension Division
4                                                  Deputy Director and Manager, Disk Drive
                                  NHK Spring
                                                   Suspension & Component Sales Department
5                                 NHK
      Isamu Ninomiya                               Sales Manager
                                  Thailand
6
                                  NHK
                                                   Sales
7                                 International

8     Richard “Skipp” Allen       NHK
                                                   Vice President, General Manager
      Harvey                      International
9                                                  Section Manager, Disk Drive Suspension &
      Yusuke Inami                NHK Spring
                                                   Component Sales Department
10
                                                   Section Manager, Disk Drive Suspension &
      Hironori Kajii              NHK Spring
11                                                 Component Sales Department
                                                   Senior Manager for Marketing & Strategy
12    Junichiro Mizutani          NHK Spring       Department, Manager for Disk Drive Suspension
                                                   & Component Sales Department
13
                                                   Senior Corporate Officer, President, Precision
                                  NHK Spring
14                                                 Spring & Components Division
      Yuichi Nagase
                                  NHK
15                                                 Executive Vice President
                                  Thailand
16                                                 Executive Vice President, Senior Managing
      Keiichi Suzuki              NHK Spring       Executive Officer, Senior Managing Director,
17                                                 Board Member
                                                   Manager, Sales Department, Disk Drive
18                                NHK Spring
                                                   Suspension Division
19                                NHK Spring
                                                   Director
                                  (H.K.)
20
      Hiroshi Takei               NAT (H.K).       CFO
21                                NAT (Dong
                                                   CFO
                                  Guan)
22
                                  NHK              Senior Director, Sales Planning & Management
23                                International    Group
                                  NHK Spring       Manager, Disk Drive Suspension Division
24
      Masahiro Futakami           NHK              Executive Managing Coordinator, Disk Drive
25                                Thailand         Suspension Division

26
     alleged herein on February 13, 2020.
27   31
       The U.S. Department of Justice indicted Hiroyuki Tamura for his role in the conspiracy alleged
28   herein on February 13, 2020.

          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                  - 35 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 39 of 138



1     INDIVIDUAL                   ENTITY           ROLE
2                                  NHK Spring       Division President
      Susumu Senkawa               NHK
3                                                   Executive Vice President
                                   Thailand
4                                                   Representative Deputy President, Director
      Tsutomu Yamaguchi            NHK Spring       Member of the Board, Sales Department, Disk
5                                                   Drive Suspension Division
6                                  NHK Spring
      Eddie Lam                                     Sales Manager
                                   (H.K.)
7                                                   Manager, Precision Spring & Component Sales
      Kunihiko Saika               NHK Spring
                                                    Department, Sales Division
8
           132.     Contact between and among Defendants began as early as 2003, when MPT’s Ong
9
     and NHK Spring’s Tamura negotiated a cross-licensing agreement. Cross-licensing discussions
10
     between NHK and HTI similarly occurred in 2005, and these discussions were in turn conveyed by
11
     NHK executives to MPT executives. From 2005 to 2007, Tamura and Ong met one or two times a
12
     year, and shared with each other competitively-sensitive information including future pricing to
13
     specific customers, sales volumes, actual and projected shipments, customer information,
14
     component supplies, and capacity forecasts. For example, at a meeting prior to the SAE annual
15
     dinner in December 2005, Tamura identified NHK Thailand’s “starting price” for HDD suspension
16
     assemblies to customer Western Digital, while Ong sought pricing information regarding customer
17
     Seagate.
18
           133.     In April 2005, HTI’s Fortun and Hayakawa met with NHK Spring’s Tamura,
19
     Suzuki, and Yamaguchi. They discussed HTI’s production capacity, future capacity plans, yield,
20
     and market demand. The parties also discussed SAE’s business plans and the impact of HDD
21
     business development would have on profitability.
22
           134.     In August 2007, TDK acquired MPT and its subsidiary, Magnecomp. Just after the
23
     announcement of the acquisition, NHK Spring’s Nagase spoke with TDK’s Kobayashi and
24
     expressed NHK Spring’s displeasure with the deal. The following day, TDK’s Kobayashi and Ueda
25
     met with NHK Spring’s Nagase and Suzuki “to massage them.” The meeting took place in
26
     Yokohama, Japan. During that meeting, TDK and NHK Spring agreed to maintain a positive
27
     relationship by not competing with each other and allocating market shares. The parties also agreed
28
          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                  - 36 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 40 of 138



1    to avoid a “price war” and achieve a “win-win” relationship.

2          135.     At subsequent meetings from August 2007 through at least January 2009, senior

3    executives of NHK Spring (including Amaki, Hashimoto, Nagase, and Suzuki) and TDK/SAE

4    (including Kamigama, Kimura, Kobayashi, and Ueda) agreed to maintain market share and profit

5    for themselves, and to maintain sales price by collaborating with each other. TDK communicated

6    this plan to SAE and MPT. All five companies—TDK, SAE, MPT, NHK Spring, and NAT—then

7    worked together to exchange information about price and market share. Specific activities among

8    the five companies included coordinating quotes for customers, and sharing information about

9    demand forecast, sales price, and strategies to stabilize pricing.

10         136.     From 2007 to 2015, executives and sales managers from TDK, SAE, NHK Spring

11   and NAT met for dinner, New Year’s events, and farewell gatherings in Asia. At such meetings,

12   they discussed specific customers (including Seagate, Western Digital, Hitachi, and Toshiba) as

13   well as the companies’ long-term strategy of agreeing to allocate market shares and not to compete

14   with each other on price. Attendees of these meetings for TDK/SAE included Kamigama,

15   Kobayashi, Kimura, Ueda, Arimura, Fujihara, Ishiguro, and Sawabe. NHK Spring/NAT’s attendees

16   included Amaki, Hashimoto, Nagase, Ninomiya, Suzuki, Tamura, Honda, Imami, Mizutani, Otake,

17   Sasaki, Senkawa, Takei, and Tamamura.

18         137.     In addition to the meetings described above, Defendants’ executives and sales

19   managers held quarterly meetings in Asia from at least 2014 until 2016. Participants for

20   TDK/MPT/SAE included Ishiguro, Nagata, and Nishi. Participants for NHK Spring included

21   Hashmoto, Otake, Kajii, and Nagai. At these meetings, the parties discussed bids and exchanged

22   broader market information, including past and expected shipments, capacity, utilization,

23   expansion plans, customers, and collaboration on components. They also discussed the companies’

24   long-term non-competition strategy and market share allocations.

25         138.     Throughout the Class Period, Defendants’ senior executives and sales managers

26   engaged in similar conversations in the United States. For example, HTI’s Johnson and NHK

27   International’s Harvey met in-person on a regular basis for nearly a decade, during which they

28   discussed market demand and customer pricing.
          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                    - 37 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 41 of 138



1            139.   Officials from Magnecomp and NHK International communicated quarterly about

2    shipments and volumes, including actual results, future projections, and future price information to

3    specific customers. For instance, in a telephone call in June 2006, NHK International’s Harvey

4    informed Magnecomp’s Martini of NHK Spring’s shipment volume and pricing for the following

5    quarter to Western Digital. In August 2008, Harvey and Martini exchanged shipment volume and

6    pricing information and discussed plans to stabilize prices to avoid competing with each other.

7    Other discussions of a similar nature took place between these individuals at least in June 2005,

8    October 2005, January 2006, August 2006, June 2007, November 2007, May 2008, and August

9    2008.

10           140.   Magnecomp’s Drahos, who previously worked for HTI, also exchanged information

11   about present and future prices, capacities, shipments, market demand, and plans for other

12   customers, including Seagate, with executives and sales personnel from HTI and NHK

13   International. He repeatedly communicated with his prior HTI colleagues to obtain competitively-

14   sensitive sales and pricing information from HTI. For example, in December 2006, Drahos learned

15   HTI’s capacity, pricing, and market share for Seagate for specific HDD suspension assembly

16   projects, and conveyed that information to senior executives and sales managers at MPT and

17   Magnecomp including Ong, McHone, Misuta, and Dhawan. At or about the same time, MPT’s Ong

18   communicated with an NHK employee about NHK’s price target for the same Seagate project.

19           141.    From at least 2008 until April 2016, NHK International’s Harvey and

20   MPT/Magnecomp’s McHone communicated with each other in face-to-face meetings, telephone

21   calls, and by text in the United States. In these communications, they discussed actual and

22   forecasted shipments, capacity, utilization, bids, new program designs, and present and future

23   prices to specific customers. They spoke on the phone at least once per month, and more frequently

24   when customers issued requests for quotations on specific products. A goal of these conversations

25   was to avoid lowering prices for customers.

26           142.   Harvey and McHone then shared the information they learned from their

27   competitors with their team members, supervisors, and other executives including individuals with

28   ultimate pricing authority at their respective corporate families in the U.S. and Asia, particularly in
          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                    - 38 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 42 of 138



1    Japan and Thailand. Thus, Magnecomp provided competitor information to its corporate parents at

2    MPT and TDK. Similarly, NHK International provided competitor information to its corporate

3    parent NHK Spring and other corporate affiliates including NHK Thailand. The information was

4    often confirmed between contacts among the companies in Asia. For example, on July 8, 2011

5    NHK Spring’s Ninomiya reported that “Seagate’s comparison of pricing between MPT and NHK

6    coincides with what Skipp [Harvey] confidentially obtained from MPT.” Defendants then used the

7    information to make decisions on market share, pricing, production, and capacity.

8          143.     Similar conversations took place in Japan and Thailand between executives at TDK,

9    MPT, NHK Spring, and NHK Thailand, with the results being relayed back to the United States.

10   Among the participants in these communications were the recently-indicted NHK Spring

11   executives Hashimoto and Tamura, MPT’s Ong, and NHK Spring’s Ninomiya. These

12   conversations took place at least four to five times per year, and more often when the companies

13   were responding to customer requests for quotations on specific products. Communications by

14   these sales managers and top management occurred in face-to-face meetings, as well as through

15   telephone calls, emails, and text messages, where Defendants exchanged competitively-sensitive

16   information about customers, bids, capacity, utilization, technology, actual and potential bid prices,

17   and component supplier issues.

18         144.     NHK International’s Harvey also received sensitive production and pricing

19   information from HTI about both HTI and MPT, which he then shared with his colleagues at NHK

20   Spring. For example, in January 2009, Harvey wrote to NHK Spring’s Tamura and Ninomiya:

21   “Had a conversation with my friend at HTI … he actually called and woke me up this afternoon …

22   Q4 155m … Q1 110m … We both have MPT at ~65m for the Q4 period and I will work to provide

23   these on Monday. He mentioned that they have been meeting on pricing, but have not dropped

24   anything significant due to overall volumes and issues with cost structure.”

25         145.     SAE also acted as a conduit for the exchange of competitive information among the

26   conspirators. SAE’s Tsutsui and NHK Spring’s Takei met with each other thirty-nine times

27   between June 2010 and April 2014. During these meetings and other telephone calls, Tsutsui and

28   Takei agreed on how NAT would allocate supplies to Samsung and Toshiba, shared HTI’s pricing
          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                    - 39 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 43 of 138



1    to Samsung, and discussed plans for Toshiba’s business.

2          146.     For example, in June 2011, Eddie Lam of NHK Spring (Hong Kong) internally

3    circulated MPT’s confidential quarterly business review (“QBR”), which he had obtained from

4    SAE. The QBR included confidential information concerning MPT’s quality performance,

5    shipment results, forecasts, and line readiness. Lam’s email distributing the material to NHK

6    International’s Harvey, Hiroshi Takei, and Kunihiko Saika stated: “It is confidential info as you

7    knew well that why I hope all of them use it carefully and don’t tell other I am source for it. Also,

8    please don’t ask me how to get this one.” In response, Harvey sought to avoid a paper trail but still

9    obtain this type of competitive information, writing, “In the future, please omit my name from the

10   distribution. If you care to discuss this type of information, please call me anytime.” When Lam

11   continued to respond, Harvey reiterated, “Please call. … I would like to discuss why I sent you the

12   prior note.”

13         147.     In January 2014, at the request of NHK Spring’s Ninomiya, Lam obtained detailed

14   HTI and MPT suspension assembly price information for Western Digital from SAE. Lam provided

15   an SAE chart that included company-specific allocation volumes for MPT, HTI, and NHK for

16   several quarters. The chart included unit prices for specific suspension programs. Lam then met

17   with his contact at SAE, confirmed the competitive information in the chart, obtained updated

18   pricing information on certain projects, and reported back to Ninomiya and Takei.

19         148.     In January 2016, NHK International’s Harvey emailed Ninomiya with MPT’s and

20   HTI’s pricing information for a specific Western Digital project, which Harvey had obtained from

21   MPT/Magnecomp’s McHone. Lam then confirmed MPT’s and HTI’s pricing and volume

22   allocation for the same Western Digital project with his contact at SAE.

23         149.     Over the course of the conspiracy, Defendants’ senior executives, directors, and

24   sales managers engaged in dozens of face-to-face meetings with each other. These face-to-face

25   meetings occurred at each other’s corporate headquarters, coffee shops, customer events, golf

26   courses, hotels, hunting lodges, and restaurants in China, Hong Kong, Japan, Thailand, California,

27   and elsewhere in the United States.

28         150.     Specific face-to-face meetings included:
          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                   - 40 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 44 of 138



1                  an April 16, 2004 meeting attended by Ong and Dhawan (MPT) and Tamura and

2    Yamaguchi (NHK Spring) at NHK Spring’s headquarters in Yokohama, Japan followed by lunch;

3                  a late 2005 meeting at the Mauna Kea Coffee Lounge at the Tokyo Shinagawa

4    Prince Hotel attended by Ong and McHone (MPT/Magnecomp) and Tamura and Yamaguchi (NHK

5    Spring);

6                  an August 31, 2007 lunch meeting near NHK Spring headquarters in Yokohama,

7    Japan, attended by Kobayashi and Ueda (TDK) and Nagase, Suzuki and Tamura (NHK Spring);

8                  a November 2007 dinner meeting at the Bangkok Intercontinental Hotel attended by

9    Ong and Dhawan (MPT) and Nagase, Tamura, and Futakami (NHK Spring/NHK Thailand);

10                 annual meetings from 2003 to at least 2012 at a South Dakota hunting lodge between

11   Johnson (HTI) and Harvey (NHK International);

12                 a May 28, 2008 meeting and dinner in Japan attended by Amaki, Hashimoto, Honda

13   and Tamamura (NHK Spring) and Kamigama, Kobayashi and Fujihara (TDK);

14                 an August 26, 2009 meeting at TDK headquarters in Tokyo, Japan, attended by

15   Kamigama, Kobayashi and Arimura (TDK) and Honda, Tamura, Hashimoto and Takei (NHK

16   Spring);

17                 an August 3, 2010 meeting at TDK’s headquarters in Tokyo, Japan, attended by

18   Amaki, Hashimoto, Honda, and Tamamura (NHK Spring) and Kamigama, Kobayashi, and Fujihara

19   (TDK);

20                 a November 30, 2010 meeting at NHK Spring’s headquarters in Yokohama, Japan,

21   attended by Amaki, Hashimoto, Honda and Tamamura (NHK Spring) and Kamigama, Kobayashi,

22   and Fujihara (TDK);

23                 a March 11, 2011 meeting attended by Ong and Dhawan (MPT) and Ninomiya

24   (NHK Spring) at NHK Spring’s headquarters in Yokohama, Japan followed by lunch;

25                 a March 22, 2011 business dinner attended by Sasaki, Tamamura, Honda and

26   Hashimoto (NHK Spring) and Sawabe, Kamigama and Kobayashi (TDK);

27                 a June 2011 dinner meeting attended by Arimura (TDK) and Hashimoto, Tamura

28   and Ninomiya (NHK Spring) at a restaurant near NHK Spring’s headquarters in Yokohama, Japan;
          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                 - 41 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 45 of 138



1                    a June 29, 2012 meeting attended by Ong (MPT) and Tamura (NHK Spring) at NHK

2    Spring’s headquarters in Yokohama;

3                    a July 13, 2012 meeting attended by Kobayashi (TDK/SAE), Arimura (TDK/TDK

4    Philippines) and Ishiguro (TDK) and Honda, Senkawa, Otake, Mizutani and Takei (NHK Spring)

5    at TDK headquarters in Tokyo, Japan, followed by a dinner at the Yaesu Saryo restaurant;

6                    an April 13, 2013 meeting attended by Ishiguro (TDK/SAE) and Hashimoto,

7    Ninomiya and Imami (NHK Spring) at the Nadaman Garden restaurant near TDK headquarters in

8    Tokyo, Japan;

9                    an August 2, 2013 meeting in Asia attended by Ong (MPT) and Hashimoto, Imami

10   and Kajii (NHK Spring);

11                   a January 22, 2014 meeting attended by Ishiguro (TDK/SAE) and Nagata (TDK)

12   and NHK Spring’s Hashimoto, Kajii and Otake (NHK Spring) in Japan;

13                   a July 22, 2014 meeting attended by Ishiguro (TDK/SAE) and Nagata (TDK) and

14   Otake, Hashimoto, Kajii and Nagai (NHK Spring) in Japan;

15                   a meeting on Thanksgiving Day in 2015 at a South Dakota hunting lodge between

16   Johnson (HTI) and Harvey (NHK International); and

17                   a January 2016 meeting attended by Ong and Dhawan (MPT) and Ninomiya (NHK

18   Spring) at a Bangkok restaurant.

19        151.       Defendants knew that what they were doing was wrong and sought to conceal their

20   conduct. For example, after meeting with MPT’s Albert Ong on November 30, 2010, NHK’s

21   Hironori Kajii circulated a memo containing competitive information, which advised recipients that

22   “Manager T[amura] has said to handle with care.”

23        152.       Later that year, an NHK employee wrote to Ninomiya: “Mr. Tamura instructed me

24   ‘Don’t mention Mr. Albert [Ong], since it’s a crime’ . . . . He also directed me ‘You must delete

25   this email and all other related ones.’ I am sorry to trouble you, but please take care of them. I

26   apologize for my careless conducts.” Ninomiya replied to that email: “I understood. From a CSR’s

27   perspective, we would be better off not leaving anything in the emails.”

28        153.       The need for caution continued throughout the conspiracy, with NHK Spring’s Kajii
          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                  - 42 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 46 of 138



1    reminding his conspirators to, “please be careful with the handling [of] the information.”

2            D.     TDK and NHK Spring Further Conspire to Wound and then Eliminate Their
                    Co-Conspirator, HTI
3
          154.     In or around 2007, TDK and NHK Spring started discussing how to profit more
4
     from their price-fixing conspiracy. As part of these discussions, TDK and NHK Spring started
5
     plotting against their fellow co-conspirator, HTI. TDK and NHK Spring began to view their co-
6
     conspirator HTI as a common threat, forming a conspiracy within a conspiracy to harm HTI.
7
          155.     In an August 2007 meeting, after TDK’s acquisition of MPT, TDK’s Kobayashi and
8
     Ueda met with NHK Spring’s Nagase, Suzuki and Tamura and agreed to avoid a price war with
9
     one another and collectively to take market share from HTI as a way to profit more from their
10
     conspiracy.
11
          156.     In June 2009, NHK Spring’s Hashimoto, who was subsequently indicted by DOJ
12
     for his role in the conspiracy, spoke with TDK’s Kobayashi and agreed that “TDK and NHK should
13
     focus to kick out HTI ASAP.”
14
          157.     For several years thereafter, TDK/MPT and NHK Spring secretly plotted to gain
15
     market share from their co-conspirator HTI and allocate the additional share between them, all
16
     while maintaining supra-competitive pricing to HDD manufacturers.
17
          158.     On January 22, 2014, TDK Corp.’s Ishiguro and Nagata met with NHK Spring’s
18
     Otake, Hashimoto and Kajii to continue these discussions. In reporting on the meeting, NHK Spring
19
     observed, “[s]omething needs to be done under mutual cooperation” to better control their co-
20
     conspirator HTI.
21
          159.     These discussions culminated in an agreement between TDK and NHK Spring that
22
     TDK would acquire HTI in or around July 2014.
23
          160.     At a meeting on July 22, 2014, senior executives including TDK’s Ishiguro and
24
     Nagata and NHK Spring’s Otake, Hashimoto, Kajii, and Nagai agreed that TDK would acquire
25
     HTI to prevent an HDD manufacturer from acquiring and vertically integrating the company. TDK
26
     confirmed that an acquisition of HTI would be “OK for NHK,” and NHK Spring responded, “Please
27
     go ahead […] we feel comfortable of [sic] 40% share.” The companies also agreed that that NHK
28
          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                  - 43 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 47 of 138



1    Spring would buy out SAE Magnetics’ share of NAT, a joint venture between SAE Magnetics and

2    NHK Spring, in order to facilitate antitrust clearance of TDK’s acquisition of HTI.

3          161.     NHK bought out SAE Magnetics’ share of NAT and subsumed NAT as a wholly-

4    owned subsidiary in April 2015.

5          162.     TDK then announced its intention to acquire HTI on or about November 2, 2015.

6          163.     On or about one day later, NHK Spring’s Ninomiya reported that he had received

7    TDK’s legal strategy to obtain antitrust clearance from a “local source.” He later wrote: “I can’t

8    say it out loud, but this should make the price easier to control.”

9          164.     Prior to closing the transaction, TDK/MPT provided updates to NHK Spring on the

10   status of the HTI acquisition and discussed opportunities for the companies to collaborate post-

11   merger.

12         165.     TDK completed its acquisition of HTI on or about October 6, 2016.

13             E.    NHK Spring Pled Guilty to Conspiring to Fix Prices and Allocate Market
                     Shares for HDD Suspension Assemblies
14
           166.     On July 29, 2019, NHK Spring agreed to plead guilty and pay a $28.5 million fine
15
     for its role in the global conspiracy. 32 On September 23, 2019, NHK Spring entered into a Rule 11
16
     plea agreement, and the fine was imposed on December 18, 2019. 33 Judgment was entered against
17
     NHK Spring on December 23, 2019. 34
18
           167.     According to the plea agreement, from May 2008 to April 2016, NHK Spring
19
     engaged in a conspiracy in which Defendants “engaged in discussions and attended meetings with
20
     each other. During these discussions, [Defendants] reached agreements to refrain from competing
21

22
     32
        Japanese Manufacturer Agrees to Plead Guilty to Fixing Prices for Suspension Assemblies
23   Used in Hard Disk Drives, DOJ (Jul. 29, 2019), available at
     https://www.justice.gov/opa/pr/japanese-manufacturer-agrees-plead-guilty-fixing-prices-
24
     suspension-assemblies-used-hard-disk.
25   33
       Rule 11 Plea Agreement, United States v. NHK Spring Co., Ltd., No. 2:19-cr-20503 (E.D.
26   Mich. Sept. 23, 2019); Notice of Criminal Monetary Imposition, United States v. NHK Spring
     Co., Ltd., No. 2:19-cr-20503 (E.D. Mich. Dec. 18, 2019).
27   34
      Judgment in a Criminal Case, United States v. NHK Spring Co., Ltd., No. 2:19-cr-20503 (E.D.
28   Mich. Sept. 23, 2019).

          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                    - 44 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 48 of 138



1    on prices for, fix the prices of, and allocate their respective market shares for, HDD suspension

2    assemblies to be sold in the United States and elsewhere. To effectuate these agreements,

3    employees and officers of [Defendants] exchanged HDD suspension assemblies pricing

4    information, including anticipated pricing quotes, in the United States and elsewhere. The

5    [Defendants] relied on their agreements not to compete and used the exchanged pricing information

6    to inform their negotiations with U.S. and foreign customers that purchased HDD suspension

7    assemblies and produced hard disk drives for sale, or delivery to, the United States and

8    elsewhere.”35

9          168.      NHK Spring and the DOJ also “agree[d] that, in light of the availability of civil

10   causes of action, which potentially provide for a recovery of a multiple of actual damages, the

11   recommended sentence does not include a restitution order for the offense charged in the

12   Information,” and in this regard, the DOJ expressly referenced the pendency of these indirect

13   purchaser actions.36

14         169.      The cooperation provisions of NHK Spring’s plea agreement apply to “[t]he

15   defendant and its subsidiaries that are engaged in the production or sale of HDD suspension

16   assemblies, including but not limited to NHK International Corporation (collectively ‘related

17   entities’)[.]”37 The “related entities” subject to these cooperation provisions therefore include all of

18   the NHK Defendants in this action—NHK Spring, NHK International, NHK Thailand, NAT H.K.,

19   and NAT Dong Guan—as each of those Defendants was engaged in the production or sale of HDD

20   suspension assemblies.

21         170.      The cooperation provisions require “[t]he full, truthful, and continuing cooperation

22   of the current directors, officers, and employees of the defendant and its related entities,” including,

23   among other things, “producing in the United States and at other mutually agreed-upon locations

24   35
      Rule 11 Plea Agreement, United States v. NHK Spring Co., Ltd., No. 2:19-cr-20503 (E.D.
25   Mich. Sept. 23, 2019).
     36
26     United States’ Sentencing Memorandum at 8, United States v. NHK Spring Co., Ltd., No. 2:19-
     cr-20503 (E.D. Mich. Dec. 5, 2019).
27   37
       Rule 11 Plea Agreement at ¶ 12, United States v. NHK Spring Co., Ltd., No. 2:19-cr-20503
28   (E.D. Mich. Sept. 23, 2019).

          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                     - 45 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 49 of 138



1    all documents, including [non-privileged] claimed personal documents, and other materials,

2    wherever located,” “making himself or herself available for interview in the United States and at

3    other mutually agreed-upon locations,” and “testifying in grand jury, trial, and other judicial

4    proceedings in the United States fully, truthfully, and under oath, subject to the penalties of

5    perjury[.]”38

6             171.     In exchange for cooperation under the plea agreement and the court’s acceptance of

7    NHK Spring’s guilty plea and imposition of the recommended sentence, the DOJ “agrees that it

8    will not bring further criminal charges against the defendant or any of its related entities for any act

9    or offense committed before the date of signature of this Plea Agreement that was undertaken in

10   furtherance of an antitrust conspiracy involving the sale of HDD suspension assemblies.” 39

11            172.     According to the sentencing hearing transcript, NHK Spring “fully and timely

12   cooperated with the government in connection with this criminal episode.” 40

13            173.     As a result of the conspiracy and subsequent guilty plea, NHK Spring stated that it

14   “overhauled its antitrust compliance program. It appointed high-level individuals to oversee

15   compliance in all major geographic regions. It’s utilizing technology to monitor possible

16   misconduct and it’s taken remedial measures to discipline individuals involved in the offense.” 41

17              F.      Additional Government Investigations

18            174.     In July 2016, the JFTC raided Defendants TDK and NHK Spring based on suspicion

19   that the two companies and/or their subsidiaries fixed prices for HDD suspension components. On

20   February 9, 2018, the JFTC issued a cease and desist order to NHK Spring and NAT H.K., found

21   that they substantially restrained competition in the HDD suspension assemblies market by

22   agreeing to maintain sales prices, and imposed penalties of ¥714,220,000 on NHK Spring and

23
     38
24        Id. ¶ 13(a), (b) and (f) (emphasis added).
     39
25        Id. ¶ 14.
     40
26     Sentencing Hearing Transcript at 8:22-23, United States v. NHK Spring Co., Ltd., No. 2:19-cr-
     20503 (E.D. Mich. Dec. 18, 2019).
27   41
       Sentencing Hearing Transcript at 8:24-9:4, United States v. NHK Spring Co., Ltd., No. 2:19-cr-
28   20503 (E.D. Mich. Dec. 18, 2019).

             END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                       - 46 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 50 of 138



1    ¥361,940,000 on NAT H.K. The JFTC did not impose any penalties on TDK, SAE, and MPT,

2    which had jointly filed for a penalty reduction under the JFTC’s leniency policy.

3          175.     The JFTC determined that NAT H.K. manufactured and sold HDD suspension

4    assemblies according to NHK Spring’s business policies, and that SAE and MPT manufactured and

5    sold suspension assemblies according to TDK’s business policies. According to the JFTC’s

6    findings, NHK, NAT H.K., TDK, SAE, and MPT coordinated with each other to maintain market

7    share and profit, and agreed to maintain sales prices of HDD suspension assemblies sold to HDD

8    manufacturers and sellers. The JFTC found that these five companies confirmed with each other

9    price quotes and sales prices to be submitted in response to requests for quotations from Japanese

10   HDD manufactures and sellers. According to the JFTC, these same companies exchanged

11   information with each other about demand forecast, sales price, and price quotes to be submitted in

12   response to requests for quotations from HDD manufacturers and sellers outside of Japan.

13         176.     Concurrently with the JFTC investigation, the DOJ opened an investigation

14   regarding HDD suspension assemblies. On July 26, 2016, Defendant HTI received a letter from the

15   DOJ requesting documents relating to the investigation and expressed its intent to cooperate. At the

16   time HTI received the DOJ’s letter, TDK’s pending acquisition of HTI was under review by the

17   U.S. Federal Trade Commission. That same day, the JFTC and DOJ performed an on-site inspection

18   of an NHK company.42

19         177.     In April 2018, Brazil’s antitrust authority, the Administrative Counsel for Economic

20   Defense (“CADE”), launched an investigation into the HDD suspension assembly cartel. CADE

21   reported that the conspiratorial conduct among TDK, HTI, SAE, NHK Spring, and MPT began as

22   early as 2003 and continued until at least 2016.

23         178.     CADE reported that it has “compelling evidence of the perpetration of antitrust

24   conduct consisting of (i) [p]rice fixing in response to customer quotation orders; (ii) [m]arket

25   division and (iii) [s]haring of commercial and competitively sensitive information.” This

26   conspiratorial conduct was “rendered feasible by way of meetings and bilateral exchanges of

27   42
        NHK Spring 2018 Consolidated Financial Statements at 20, available at
28   https://www.nhkspg.co.jp/eng/ir/pdf/Annual%20Report%202018.pdf.

          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                   - 47 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 51 of 138



1    emails.”43

2               179.   CADE’s analysis noted “there were various exchanges of sensitive information

3    between the competitors of the global market of suspension assemblies. … Sharing of commercial

4    and competitively sensitive information included but was not limited to information on (iii.1)

5    [c]urrent, potential and proposed prices, for suspension assemblies, (iii.2) [p]rivate customer

6    bidding processes, (iii.3) [a]llocation of customer volumes, (iii.4) [m]anufacturing capacity of each

7    company, and (iii.5) [u]ser fees for each company, for the purposes of stabilizing prices and

8    reducing competition in sales of suspension assemblies.” 44

9               180.   Based on the existence of such “strong evidence,” CADE found that “this exchange

10   of commercially sensitive information rendered the establishment of strategic long-term relations

11   feasible between the competitors, based on the elimination or softening of the price war or price

12   competition, which meant avoiding aggressive price competition in private bidding processes and

13   quotations, and in the division of the world market of suspension assemblies.” 45

14              181.   Exchange of pricing and production strategy information “may favor collusion to

15   the extent that companies better coordinate” their prices and production conditions. CADE noted

16   that in this case, the information was not public and the exchanges occurred directly between

17   competitors and “exercised a direct influence on the strategies adopted by the companies

18   participating in the Cartel.”46

19              182.   These exchanges “included recent, current and future data, not shared within other

20   circles, with a view to permitting the companies to align their operations within the market based

21   on the commercially sensitive information shared.” 47 To accomplish this, the Defendants provided

22   highly detailed information.48

23   43
       Administrative Council for Economic Defense, Technical Report No. 4/2018 of the General
24   Superintendent’s Office (SEI No. 0459666) ¶¶ 5, 6 (“CADE Report”).
     44
          Id. ¶ 27 (emphasis omitted); see also id. ¶ 5.
25   45
          Id. ¶ 28 (emphasis omitted).
26   46
          Id. ¶ 29.
     47
27        Id. ¶ 30 (emphasis omitted).
     48
28        Id.

                END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                      - 48 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 52 of 138



1             183.    CADE concluded that it had uncovered “robust evidence of violations” of the

2    competition laws in Brazil.49

3             184.    CADE indicated that anticompetitive practices were conducted by at least 38 of

4    Defendants’ present and former directors, senior executives, senior managers, sales managers,

5    including individuals with pricing authority. The individuals identified by CADE include: Akihiro

6    Honda; Akihiko Negishi; Albert Ong Kim Guan (“Albert Ong”); Arun Dhawan; Atsuo Kobayashi;

7    Giichi Nagata; Hajime Sawabe; Hidetomo Nishi; Hironori Kajii; Hiroyuki Tamura; Hitoshi

8    Hashimoto; Isamu Ninomiya; Keith David Johnson; Kazuhiko Otake; Kazumi Tamamura; Keiichi

9    Suzuki; Ken Martini; Kenichiro Arimura; Kenji Sasaki; Koji Inada; Lo Kwok Fai (“Frankie Lo”);

10   Masaru Koda; Masato Ishikawa; Richard Michael McHone; Shigeki Kimura; Shigenao Ishiguro;

11   Skipp Harvey; Stephen Andrew Misuta; Takehiko Amaki; Takehiro Kamigama; Tetsuya Ueda;

12   Thiti Makarabhiromya; Todd Drahos; Toshimi Hamada; Tsutomu Yamaguchi; Wing Sun Clarence

13   Lo (“Clarence Lo”); Yew Ah Ming; and Yuichi Nagase. 50

14            185.    On February 13, 2020, the DOJ indicted two NHK Spring senior executives, Hitoshi

15   Hashimoto and Hiroyuki Tamura, for their roles in the HDD suspension assembly price-fixing

16   conspiracy. According to the indictment, Hashimoto, Tamura, and their co-conspirators engaged in

17   the following conduct for the purpose of forming and carrying out the conspiracy:

18                    attended meetings and engaged in other communications concerning their sales of,

19   pricing of, and market shares for HDD suspension assemblies to be sold in the United States and

20   elsewhere;

21                    agreed during those meetings and communications to refrain from competing on

22   prices for and stabilize, maintain, and fix the prices of HDD suspension assemblies to be sold in

23   the United States and elsewhere;

24                    agreed during those meetings and communications to allocate their respective

25   market shares for HDD suspension assemblies to be sold in the United States and elsewhere;

26
     49
27        Id. ¶ 37.
     50
28        Id. ¶ 90.

             END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                   - 49 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 53 of 138



1                     discussed and exchanged HDD suspension assemblies pricing information,

2    including anticipated pricing quotes, in the United States and elsewhere;

3                     communicated with sales employees in the United States and elsewhere and directed

4    those employees to exchange HDD suspension assemblies pricing information, including

5    anticipated pricing quotes, in the United States and elsewhere;

6                     relied on their agreements not to compete and used the exchanged pricing

7    information to inform their negotiations with the U.S. and foreign customers that purchased HDD

8    suspension assemblies and produced hard disk drives for sale in, or delivery to, the United States

9    and elsewhere;

10                    sold HDD suspension assemblies in, or for delivery to, the United States and

11   elsewhere at collusive and noncompetitive prices; and

12                    accepted payment for HDD suspension assemblies sold in, or for delivery to, the

13   United States and elsewhere at collusive and noncompetitive prices. 51

14
             G.        The Structure and Characteristics of the HDD Suspension Assembly Market
15                     Support the Alleged Conspiracy

16         186.       Like other electronic product markets that have been the subject of antitrust
17   investigations (cathode ray tubes, lithium ion batteries, and capacitors), the HDD suspension
18   assemblies market has all the hallmark features that make it susceptible to collusion. Together,
19   these characteristics support the ability of the cartel to increase prices of Suspension Assemblies
20   above competitive levels. Some of the relevant characteristics include: the existence of barriers to
21   entry, the lack of an alternative source of supply of Suspension Assemblies, and regular meetings
22   and interactions that allowed Defendants to exchange information, come to agreements, and
23   monitor cheating.
24                    1.   The HDD Suspension Assemblies Market Has High Barriers to Entry
25         187.       A collusive arrangement that raises product prices above competitive levels would,
26   under basic economic principles, attract new entrants to the market seeking to benefit from the
27   51
       Indictment at ¶ 8, United States v. Hitoshi Hashimoto and Hiroyuki Tamura, No. 3:20-cr-
28   00070-JD (N.D. Cal. Feb. 13, 2020).

          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                    - 50 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 54 of 138



1    supra-competitive pricing. Where, however, there are significant barriers to entry, new entrants are

2    much less likely to enter the market. Thus, barriers to entry help facilitate the formation and

3    maintenance of cartels.

4               188.   This is particularly true here where manufacturing HDD suspension assemblies

5    requires the ability to produce precision assemblies in sufficient volume. As Defendant HTI

6    conceded, “We believe that the number of entities that have the technical capability and capacity

7    for producing precision suspension assemblies or components in large volumes will remain

8    small.”52

9               189.   Moreover, increased demand for other types of data storage technology, such as

10   those that utilize flash memory, limit opportunities for new entrants to the HDD suspension

11   assembly market, which caters to hard disk drives. 53

12              190.   In addition, heavy capital investments are required in order to enter the market. For

13   example, HTI noted that it spent nearly $50 million between 2012 and 2014 on research and

14   development.54

15              191.   Defendants also own the majority of the patents for HDD suspension assemblies.

16   These patents place a significant and costly burden on potential new entrants, which must avoid

17   infringing on the patents when entering the market with a new product. In connection with the

18   conspiracy, Defendants discussed using their joint intellectual property to preclude entry by at least

19   one upstart competitor.

20                     2.    The HDD Suspension Assemblies Market is Highly Concentrated
21              192.   Price fixing is when participants in a market band together to artificially set the price

22   of some good or service. When a price-fixing conspiracy is successful, the consumer has no choice

23   but to accept the higher prices or lower quality goods. The more concentrated the market, the easier

24   52
       Hutchinson Shares Extend Slide on Continued FTC Antitrust Review, THESTREET (Jan. 5,
25   2016), available at https://www.thestreet.com/story/13412469/1/hustchinson-shares-keep-falling-
     on-extended-ftc-antitrust-review.html.
26   53
          Id.
27   54
        See HTI Form 10-K for fiscal year ending September 28, 2014, available at
28   http://www.annualreports.com/HostedData/AnnualReportArchive/h/NASDAQ_HTCH_2014.pdf.

                END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                       - 51 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 55 of 138



1    it is for the market participants to come together to set prices. The Suspension Assembly market is

2    highly concentrated, with Defendants holding a lion’s share of the market.

3          193.     A process of market consolidation of the HDD suspension assembly market began

4    in the 1990s. By the mid-1990s, the market had already become concentrated with HTI becoming

5    the main producer of HDD suspension assemblies, holding at least a 65% market share and

6    generating approximately $450 million per year in revenue. 55

7          194.     Over the past two decades, this trend has been further aggravated by two factors: (a)

8    further consolidation among HDD suspension assembly manufacturers, and (b) the vertical

9    integration of companies like TDK that formerly depended on independent component suppliers in

10   their manufacturing of HDD suspension assemblies.

11         195.     In recent years, market consolidation has continued to the point where globally,

12   there are now only two major suppliers of HDD suspension assemblies: TDK and NHK Spring.

13         196.     Defendants knew that this consolidation of the HDD suspension assembly market

14   would enable them to increase prices rather than expand market share. As one senior executive of

15   MPT explained: “Once we are down to 2 suppliers, then we need to concentrate on margin more

16   and less on volume.”

17         197.     In 2004, HTI held a 63% share of the HDD suspension assembly market and MPT

18   held 18%.56

19         198.     In 2005, three companies—HTI, NHK Spring, and MPT—collectively controlled

20   approximately 97% of the global HDD suspension assembly market. HTI held a 55% market share,

21   NHK Spring held a 22% market share, and MPT, created through the merger 2005 merger between

22   the Data Storage Division of Magnecomp International Ltd. and KR Precision Public Company, 57

23
     55
        Hutchinson Technology Incorporated, 5th Annual Technology Conference PowerPoint,
24
     available at http://media.corporate-ir.net/media_files/irol/61/61195/presentations/htch_51403.pdf
25   (last visited Oct. 10, 2019).
     56
26     Chris Prystay, Why Disk-Drive Parts Makers in Singapore Look Attractive, Wall Street Journal,
     Jan. 6, 2004, available at https://www.wsj.com/articles/SB107332640744760100.
27   57
       News Release, KR Precision PCL, KR Precision Implements New Management Structure and
28   Appoints New Director, available at http://www.idema.org/wp-content/downloads/1171.doc.

          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                   - 52 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 56 of 138



1    held a 20% market share.58

2            199.     In 2007, TDK announced its acquisition of a majority share of MPT. TDK acquired

3    a formerly independent HDD suspension assembly manufacturer in 2007 and had fully integrated

4    that acquisition by 2009.

5            200.     By 2012, TDK, NHK Spring, and HTI collectively controlled 96% of the global

6    market.59

7            201.     In November 2015, TDK announced its acquisition of HTI. The acquisition was

8    completed in October 2016. Following the acquisition, TDK’s market share grew to 55-60%, and

9    TDK noted that NHK Spring was its only competitor in the global market for HDD suspension

10   assemblies.60 Prior to the acquisition, HTI had gone through its own process of consolidation and

11   was a principal supplier of HDD suspension assemblies to Western Digital (headquartered in San

12   Jose, CA); Seagate (Cupertino, CA); and SAE/TDK (Tokyo, Japan). That HTI business is now

13   contained within the TDK family.

14                    3.   Market Concentration on the “Buy” Side
15           202.     In the 1980s, the HDD market was quite competitive with more than 20 suppliers.

16   But by 2005, there were only five major producers left in the market: Western Digital Corporation

17   (“Western Digital”), Seagate Technology, LLC (“Seagate”), Toshiba Electronics & Device Storage

18   Corporation (“Toshiba”), Hitachi Global Storage Technologies (“Hitachi”), and Samsung

19   Electronics Co. (“Samsung”).61 By 2012, that number dwindled to three, as Seagate acquired

20   Samsung’s HDD business in 2011 and Western Digital acquired Hitachi’s HDD business in 2012.

21           203.     Figure 5 below identifies the relative market shares of Seagate, Western Digital, and

22   Toshiba for 15 quarters during 2012-16:

23   58
          MPT, Form 56-1, Part 3, Business Operation of MPT and its Subsidiaries, at 10.
24   59
        Dr. R. Castellano, The Dynamics of the HDD Industry and Its Impact on CMP, at 9, available
25   at https://pdfs.semanticscholar.org/c293/573aec70fec1d3abcd79f1e86bcdc005c044.pdf
     60
26        TDK Annual Report 2017, at 45.
     61
       My Data Recovery Lab, Consolidation of Hard Disk Drive Makers (Part 5) – Into The Future,
27   (March 3, 2015), available at https://mydatarecoverylab.com/consolidation-of-hard-disk-drive-
28   makers-part-5-into-the-future/.

            END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                     - 53 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 57 of 138



1    (Figure 5)

2
3

4

5
6
7
8

9
10
11

12
13
14

15
16
             204.     As of 2017, estimated market shares for Seagate, Western Digital, and Toshiba were
17
     approximately 40%, 37%, and 23% respectively. 62
18
              (Figure 6)63
19

20
21

22

23
24

25
26   62
        HDD Growth in Nearline Markets, Forbes (Feb. 5, 2018), available at
     https://www.forbes.com/sites/tomcoughlin/2018/02/05/hdd-growth-in-nearline-
27   markets/#6c4e88292997.
28   63
          Tom Coughlin, 2018 Hard Disk Drive Results, Forbes (Feb. 4, 2019), available at
            END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                    - 54 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 58 of 138



1          205.     All else equal, large buyers possess market power to negotiate lower prices from

2    sellers. Price-fixing conspiracies limit that market power. The existence of a small number of large

3    buyers made it easier for Defendants to exchange pricing information and otherwise create,

4    facilitate, and enforce market-allocation agreements.

5          206.     For instance, beginning in April 2009, Toshiba procured supplies from SAE, NHK

6    Spring, MPT, and NAT. While NHK Spring, MPT, and NAT directly sold HDD suspension

7    assemblies, SAE procured HDD suspension assemblies (generally from its affiliate MPT) and

8    incorporated them into other HDD components. Toshiba negotiated price directly with NHK Spring

9    for purchases from NHK Spring and NAT, and the price with MPT for purchases from MPT and

10   SAE. As NHK knew, “MPT decides [SAE’s Suspension Organization’s] suspension price and SAE

11   does not get involved in the decisions.” During this period, Defendants coordinated and agreed

12   upon their prices to Toshiba.

13         207.     Because of the limited number of customers in the market, the conspiracy alleged

14   herein enabled Defendants to coordinate and agree upon pricing. As an example, in March 2009,

15   Magnecomp and MPT communicated with their affiliate SAE to obtain information about NHK

16   Spring’s pricing to Hitachi. In December 2010, recently-indicted NHK Spring executive Hiroyuki

17   Tamura informed a senior executive of MPT that NHK Spring would follow SAE’s pricing to

18   Samsung and Toshiba. The following month, NHK Spring and SAE met to discuss pricing to

19   Toshiba.

20         208.     The limited number of customers also facilitated Defendants’ allocation agreements.

21   As an example, in or about April 2008, MPT held strategy meetings with SAE to allocate customers.

22   MPT agreed not to quote pricing for a particular HDD suspension assembly project directly to

23   Samsung or Western Digital, instead allowing SAE to quote pricing for components that

24   incorporated MPT’s HDD suspension assemblies to those customers.

25                  4.    Homogeneity of Products and Inelasticity of Demand
26         209.     HDD suspension assemblies are commodity-like products that are interchangeable

27   https://www.forbes.com/sites/tomcoughlin/2019/02/04/2018-hard-disk-drive-
28   results/#d1ba69045a76.

          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                   - 55 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 59 of 138



1    at the design stage among products of the same type and across manufacturers. One Defendant’s

2    product for a particular application is substitutable for another Defendant’s during the design stage.

3    Because of the commodity-like nature of the products, suspension assembly manufacturers

4    typically did not have sole-source agreements with HDD manufacturers, except for certain legacy

5    programs. Forming and sustaining a cartel when the product in question is commodity-like makes

6    it easier to agree on prices to charge and to monitor those prices once an agreement is formed.

7          210.      “Elasticity” describes the sensitivity of supply and demand to changes in one or the

8    other such that demand is “inelastic” if an increase in the price of a product results in only a small

9    decline in the quantity sold of that product, if any, such that customers have nowhere to turn for

10   alternative, cheaper products of similar quality and so continue to purchase despite a price increase.

11         211.     For a cartel to profit from raising prices above competitive levels, demand must be

12   relatively inelastic at competitive prices. Otherwise, increased prices would result in declining

13   sales, revenues and profits, as customers purchased substitute products or declined to buy

14   altogether. Inelastic demand is a market characteristic that facilitates collusion, allowing producers

15   to raise their prices without triggering customer substitution and lost sales revenue.

16         212.     Demand for HDD suspension assemblies is highly inelastic because there are no

17   close substitutes for these products. In addition, customers must purchase HDD suspension

18   assemblies as an essential part of an HDD, or a product containing an HDD, even if the prices are

19   at supra-competitive level.

20                  5.    Market Maturity and Declining Demand
21         213.     There is declining demand in the HDD suspension assembly market, characterized

22   by slim profit margins, which creates a motivation to collude. Demand for HDDs and therefore for

23   suspension assemblies experienced a general downward trend during the Class Period. 64 This

24   makes the formation of an effective collusive arrangement more likely because it provides a greater

25   incentive for firms to avoid price competition.

26
     64
        Global shipments of hard disk drives (HDD) from 4th quarter 2010 to 3rd quarter 2019 (in
27   millions), STATISTA, available at https://www.statista.com/statistics/275336/global-shipment-
28   figures-for-hard-disk-drives-from-4th-quarter-2010/ (last visited Dec. 27, 2019).

          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                    - 56 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 60 of 138



1            (Figure 7)65

2
3

4

5
6
7
8

9
10
11

12
13
14        214.        In addition, increased demand for other types of data storage technology, such as
15   those that utilize solid state storage or flash memory, has limited growth opportunities for HDD-
16   based storage.
17

18
19

20
21

22

23
24

25
26
     65
        Global shipments of hard disk drives (HDD) from 4th quarter 2010 to 3rd quarter 2019 (in
27   millions), STATISTA, available at https://www.statista.com/statistics/275336/global-shipment-
28   figures-for-hard-disk-drives-from-4th-quarter-2010/ (last visited Dec. 27, 2019).

          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                   - 57 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 61 of 138



1           (Figure 8)66

2
3

4

5
6
7
8

9
10
11

12                 6.      Defendants Maintained Close Business Relationships
13        215.     For example, until March 2015, TDK and NHK Spring—two of the only three major
14   competitors in the suspension assembly market—maintained a joint venture to manufacture
15   suspension assemblies.67 Specifically, TDK’s wholly owned subsidiary SAE and NHK Spring
16   operated a joint venture, NAT, to manufacture HDD suspension assemblies. 68 While operating as a
17   joint venture, NAT served as a vehicle to facilitate communications between and among
18   Defendants. As the majority owner of NAT, NHK Spring was also able to, and did, communicate
19   NAT’s sales plans to MPT.
20
     66
21     Shipments of hard and solid (HDD/SSD) drives worldwide from 2015 to 2021 (in millions),
     STATISTA, available at https://www.statista.com/statistics/285474/hdds-and-ssds-in-pcs-global-
22   shipments-2012-2017/ (last visited Jan. 7, 2020).
     67
23      TDK Press Release, TDK Subsidiary dissolve Joint Venture of HDD Suspension Manufacturing
     Company (Apr. 1, 2014), available at
24   https://www.tdk.com/corp/en/news_center/press/201504011768.htm.
     68
25      See TDK Subsidiary Dissolve Joint Venture of HDD Suspension Manufacturing Company,
     available at https://www.tdk.com/corp/en/news_center/press/201504011768.htm; Hutchinson
26   2012 Form 10-K, at 4 (“Our principal competitors for suspension assemblies are Nihon Hatsujo
     Kabusikigaisha (‘NHK’), Magnecomp Precision Technology Public Company Limited (‘MPT’),
27   a subsidiary of TDK Corporation, and NAT Peripheral (H.K.) Co., Ltd. (a joint venture of NHK
28   and TDK Corporation).”).

          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                 - 58 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 62 of 138



1          216.      Throughout the Class Period, SAE was also one of HTI’s top three customers. 69 In

2    addition, Defendants also cross-licensed each other’s products, including HDD suspension

3    assemblies.70

4          217.      Opportunities to effectuate the conspiracy also took place at meetings and social

5    events of IDEMA, the International Disk Drive Equipment & Materials Association, to which NHK

6    Spring, SAE, and TDK all belong. IDEMA has two operating subsidiaries, one in Japan and another

7    in the United States. Among other things, IDEMA sponsors Diskcon industry conferences, such as

8    the one held in Japan in July, 2010 and those held or to be held in the United States in October,

9    2011 and October of this year. One of the asserted benefits to belonging to IDEMA is that it offers

10   “unique networking opportunities for all industry participants.”

11            H.     Distribution Chain/Sale to Plaintiffs and the End-Users They Represent

12         218.      The distribution chain for HDD suspension assemblies is simple and highly

13   competitive.

14         219.      Defendants sold the vast majority of HDD suspension assemblies that were used in

15   Standalone Storage Devices and Computers to a handful of HDD manufacturers (i.e., Seagate,

16   Western Digital, Toshiba). HDD manufacturers incorporated the suspension assemblies into HDDs.

17   Some HDDs were sold as bare HDDs (i.e., an HDD that has not been incorporated into another

18   product), while others were incorporated into storage devices or computers by a small number of

19   OEMs. These finished goods were then sold to end-users either directly or via distributors or

20   resellers.

21         220.      Most HDDs only travel through a few levels of a straightforward distribution chain:

22   HDD makers, firms that use HDDs as inputs for finished goods, and firms that distribute and resell

23   finished goods. Relatively few firms account for the majority of HDD and finished goods

24
     69
       See, e.g., Hutchinson 2008 Form 10-K, at 5, 2012 Form 10-K, at 4, and 2015 Form 10-K, at 4.
25   In 2015, Hutchinson’s three largest customers were Western Digital, Seagate, and SAE
26   Magnetics, representing 52%, 27%, and 16% of net sales, respectively.
     70
        See Hutchinson, Magnecomp Drop Lawsuits, Cooperate, Minneapolis/St. Paul Business
27   Journal (Dec. 3, 2001), available at
28   https://www.bizjournals.com/twincities/stories/2001/12/03/daily8.html.

          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                   - 59 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 63 of 138



1    manufacturing.

2            221.     During the Class Period, end-users purchased HDDs either directly from HDD

3    manufacturers (e.g., Western Digital) or from resellers (e.g., Best Buy, Newegg). End-users also

4    purchased Computers and other storage devices either from finished product OEMs (e.g., Dell,

5    Apple) or from resellers (e.g., Best Buy, Newegg).

6              I.     The Markets for Suspension Assemblies, HDDs, and Products Incorporating
                      HDDs
7
             222.     The markets for HDDs and HDD suspension assemblies are inextricably linked and
8
     intertwined because the market for HDD suspension assemblies exists to serve the HDD market.
9
     Without the HDDs, the HDD suspension assemblies have little to no value because they have no
10
     independent utility. Similarly, HDDs cannot read and write data without suspension assemblies.
11
             223.     Defendants recognize that the market for suspension assemblies and the markets for
12
     HDD and the various finished product applications are inseparable in that one would not exist
13
     without the other. For this reason, Defendants monitored the demand and prices for HDDs,
14
     computers, and other finished production applications. For example, MPT subscribed to the
15
     quarterly reports of HDD shipments prepared by Techno Systems Research Co., Ltd. from at least
16
     2008 to at least 2016. The quarterly reports list HDD OEM trends by application type and storage
17
     size, HDD Average Selling Price (ASP) in U.S. dollars, shipment trends, and HDD makers’ profits
18
     & loss results. Key players in the conspiracy, including Albert Ong, Rick McHone, Steve Misuta,
19
     and Arun Dhawan, routinely used such reports to inform their business strategies.
20
             224.     Defendants also travelled to the United States to visit OEMs that incorporate HDDs
21
     into finished products for end-use markets. For example, an NHK “June 2016 US Trip Report”
22
     indicates that NHK employees had meetings with HP, Dell, and NetApp to “get HDD Users’
23
     situation.”71
24
             225.     Defendants also used industry reports and internal analyses to track the street, or
25
     retail, prices of HDDs.72 Notably, Defendants monitored demand and pricing for Standalone
26
     71
27        NHKS-M-00004748 at slide 2; see also id. at slide 6 (showing enterprise OEM prices for HDDs).
     72
       See, e.g., NHKI-M-00097042 at 047 (July 2015 presentation by NHK Disk Drive Suspension &
28   Component Sales showing external HDD retail prices in 2013-2015 based on “US BestBuy retail
             END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                    - 60 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 64 of 138



1    Storage Devices and HDDs used in Computers and other applications. 73 Active street price

2    monitoring underscores that Defendants are aware of the connection between the price charged to

3    direct purchasers and the amount paid by end-users.

4         VII. THE INFLATED PRICES OF SUSPENSION ASSEMBLIES WERE PASSED
               THROUGH TO PLAINTIFFS AND THE END-USERS THEY REPRESENT
5
           226.    Defendants’ conspiracy to fix prices of, and allocate market shares for, suspension
6
     assemblies harmed Plaintiffs and the End-User Classes because they paid higher prices for
7
     Standalone Storage Devices and Computers than they would have in the absence of Defendants’
8
     conspiracy.
9
           227.    Suspension assemblies are critical components of an HDD. Multiple suspension
10
     assemblies (up to 12) are used in every HDD. As the number of platters and storage capacity of an
11
     HDD increase, the number of and cost of suspension assemblies used therein increases as well.
12
     According to Seagate, suspension assemblies are either the highest cost components, or one of the
13
     highest cost components in an HDD. Suspension assemblies comprise approximately 5-10% or
14
     more—up to 15% in some instances—of the cost of an HDD.
15
           228.    HDDs and the suspension assemblies used in them are also critical components of
16
     Computers. As the storage capacity and cost of an HDD used in a computer increases, the cost of
17
     the computer increases. HDDs are one of the highest cost components in a computer, and are
18
     therefore a significant cost component of Computers.
19
             A.    Suspension Assemblies Are Commodity-Like Products That Are Physically
20                 Traceable Throughout the Distribution Chain
21         229.    Suspension assemblies are commodity-like products with functionally equivalent

22

23   prices), 043(showing production volumes of desktop and laptop PCs), and 045 (showing OEM
     HDD pricing trends).
24   73
       See, e.g., NHKI-M-00096374 (May 9, 2016 PowerPoint presentation by NHK to Western Digital
25   in San Jose analyzing demand and shipment volume for nearline, desktops, mobile devices, and
     servers and showing numbers of Suspension Assemblies per finished product, as well as mobile
26   OEM HDD prices); TDKHDD000209143 (Industry report by IDC titled “Worldwide Hard Disk
     Drive Forecast Update, 2015-2019” showing shipment volumes of PCs, enterprise systems,
27   personal storage devices, video surveillance systems, and consumer electronic products that use
     HDDs and listing ASPs for HDDs used in desktop PCs, enterprise systems, personal storage
28   devices, consumer electronics, and video surveillance systems from 2014 through 2019).

          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                 - 61 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 65 of 138



1    products available from Defendants. Defendants manufacture suspension assemblies pursuant to

2    standard specifications. HDD manufacturers generally source suspension assemblies from multiple

3    Defendants. It is common for multiple suppliers of suspension assemblies to be qualified for a

4    specific HDD project. The commodity nature of suspension assemblies, and in particular the

5    interchangeability of suspension assemblies between Defendants made it easier for Defendants to

6    agree on prices and also increased the likelihood of the pass-through of the overcharges caused by

7    the collusion through the distribution chain.

8          230.     When suspension assemblies are purchased as part of a Standalone Storage Device

9    or a Computer, they are distinct, physically discrete components of the disk drive that do not

10   undergo physical alterations as they move through the distribution chain. They are also identifiable

11   by specific, discrete part numbers that permit tracing to Defendants. Each suspension assembly is

12   marked with an English letter identifying the manufacturer: “M” for MPT; “H” for HTI; and “N”

13   for NHK. As a result, suspension assemblies are physically traceable throughout the distribution

14   chain from Defendants to Plaintiffs and members of the Classes.

15         231.     Just as suspension assemblies can be physically traced through the supply chain, so

16   can any costs attributable to suspension assemblies in a Standalone Storage Device or Computer be

17   traced through the chain of distribution to Plaintiffs and members of the Classes.

18           B.     Increased Costs Will Be Passed-through to Customers in Competitive Markets
19         232.     When a firm’s costs increase due to an overcharge or increasing raw materials costs,

20   the firm will tend to pass-through the cost increase by raising its price. Otherwise, it would lose

21   money on each sale and be driven out of business. Similarly, when a firm’s costs decrease, for

22   example due to improved production efficiency or decreasing energy costs, the firm will tend to

23   pass-through the cost decrease by lowering its price. Otherwise, competitors would be able to

24   undercut its prices, taking market share.

25         233.     Economic theory predicts that pass-through occurs at each stage of the

26   manufacturing and distribution process. When the manufacturer faces an industry-wide, non-

27   transitory increase in the cost of inputs, it increases its prices. Similarly, when the distributor (and

28   all its competitors) pays a higher price for the product, it also increases its prices. This process
          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                     - 62 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 66 of 138



1    continues throughout the entire distribution chain.

2          234.        The economic necessity of passing through cost changes increases with the degree

3    of competition a firm faces. Economic theory shows that pass-through is likely to be close to 100%

4    in markets that are highly competitive, as are the levels of the HDD distribution chain. In a highly

5    competitive market, all businesses will set their prices slightly above their costs, resulting in narrow

6    profit margins. If they did not, they would go out of business in the long run either by setting prices

7    too low and losing money on every sale, or setting prices too high and losing business to

8    competitors.

9          235.        Given the highly competitive nature at each level of the distribution chain, economic

10   theory predicts that the prices for Standalone Storage Devices and Computers (i.e., the amount class

11   members pay) increase when suspension assembly prices (i.e. the amount HDD manufacturers pay)

12   increase.

13                1.      The Markets for Manufacturing and Sales of Standalone Storage Devices
                          and Computers with HDDs are Highly Competitive at Each Level of the
14                        Distribution Chain
15         236.        Manufacturing of HDDs and finished goods containing them is characterized by

16   intense competition between a small number of companies.

17         237.        Profit margin data for HDD manufacturers show a high degree of price competition.

18         238.        Industry observers characterize price competition among HDD manufacturers

19   during the class period as “fierce.” As Professor Eli Noam (Paul Garrett Professor of Public Policy

20   and Business Responsibility at the Columbia Business School) explained: “The hard disk market

21   has been dominated by a shifting handful of firms providing devices to computer manufacturers

22   with fickle requirements. … Price competition is fierce, especially since most sales are to a handful

23   of computer makers who themselves are engaged in energetic competition.” 74

24
     74
25      Noam, Eli M., 2009, Media Ownership and Concentration in America, Oxford University
     Press,
26   https://books.google.com/books?id=Kd_1STqyGFcC&pg=PA201&lpg=PA201&dq=HDD+manu
     facturer+seagate+toshiba++western+market+share+2005&source=bl&ots=5tanMzAi5w&sig=AC
27   fU3U35EWAXhTDUq8tZUNrCy-
     2bHucH5A&hl=en&sa=X&ved=2ahUKEwjItIyD2LXpAhXJQc0KHezvBhYQ6AEwCXoECAk
28   QAQ#v=onepage&q&f=false, p. 200.

          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                      - 63 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 67 of 138



1          239.     In their peer-reviewed article on the HDD industry, Professors Peter Gourevitch,

2    Roger E. Bohn, and David G. McKendrick of University of California at San Diego concluded that

3    “Hard disk drives are ‘high-tech commodities,’ with intense technological development yet low

4    product differentiation and fierce price competition.”75

5          240.     Similarly, Professors Mitsuru Igami and Kosuke Uetake of Yale University

6    conclude in a peer-reviewed article: “HDDs are also one of the simplest products in terms of

7    economics because they are completely undifferentiated product according to Peter Knight, former

8    vice president of Conner Peripherals and Seagate Technology, and former president of Conner

9    Technology.”76

10         241.     With respect to the personal computers (PC) market, a report by Standard & Poor’s

11   notes that “price competition has been the hallmark of the PC market. One reason is that PCs have

12   become more commodity-like with the standardization of their primary components.” 77

13         242.     HDD manufacturers acknowledge that the industry is intensely price competitive

14   and describe a long-term trend of price erosion. According to Seagate, “Our competitors have

15   historically offered new or existing products at lower prices as part of a strategy to gain or retain

16   market share and customers, and we expect these practices to continue. Even during periods when

17   demand for disc drives is growing, our industry is price competitive and vendors experience price

18   erosion over the life of a product. … We expect that price erosion in our industry will continue for

19   the foreseeable future.”78 Seagate also explains: “We compete primarily with manufacturers of hard

20   drives used in the enterprise, client compute and client non-compute applications. … The markets

21

22   75
        Gourevitch, P., Bohn, R., and McKendrick, D. (2000), Globalization of Production: Insights
23   from the Hard Disk Drive Industry. World Development, vol. 28, pp. 301-319, at 302.
     76
       Igami, M. and Uetake, K. (2019), Mergers, Innovation, and Entry-Exit Dynamics:
24   Consolidation of the Hard Disk Drive Industry, 1996–2016, The Review of Economic Studies,
     vol. 87 no. 6, at 2682.
25
     77
       Duque, S. (2010), Standard & Poor’s Industry Surveys: Computers, Hardware – October 28,
26   2010.
     78
27      Seagate Technology, August 1, 2005, Seagate Form 10-K,
     https://d18rn0p25nwr6d.cloudfront.net/CIK-0001137789/b2d97347-69a2-4a32-a1f4-
28   43ca47dc9620.pdf, at 10-11.

          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                   - 64 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 68 of 138



1    that we participate in are highly competitive.”79 Western Digital similarly acknowledges that, “[t]he

2    hard disk drive industry is intensely competitive, with hard disk drive suppliers competing for sales

3    to a limited number of major customers.” 80

4            243.    Similarly, the OEM and retail markets for Standalone Storage Devices and

5    Computers are subject to vigorous price competition.

6            244.    The OEMs and retailers have very thin net margins. They are therefore at the mercy

7    of their component costs, such that increases in the price of Suspension Assemblies lead to quick,

8    corresponding price increases at the OEM and retail levels for HDD and HDD-incorporating

9    products.

10           245.    Enterprise HDD storage systems are manufactured by a limited number of

11   companies including BlueArc, Cisco Systems, Dot Hill, EMC, Isilon, LSI, NetApp, Seagate, Sun

12   Microsystems/Oracle, Western Digital, and Xyratex. These companies acknowledge that HDDs are

13   the largest cost components of, and indispensable to, their products. According to Dot Hill, “[h]ard

14   disk drives are a critical component in our AssuredSAN storage array products and can represent

15   30-70% of the cost of such products.”81 BlueArc notes that, “[t]he largest component of our cost of

16   product revenue is disk drives and disk arrays that we integrate into and sell with our storage

17   systems.”82 EMC states, “[a]mong the most important components that we use are disk drives, high

18   density memory components and power supplies.”83

19           246.    These manufacturers also recognize the intense price competition for enterprise

20   HDD storage systems. According to NetApp: “We derive a significant portion of our sales from

21   the resale of disk drives as components of our storage systems, and the resale market for hard disk

22   79
        Seagate Technology, August 5, 2016, Form 10-K Seagate,
     https://d18rn0p25nwr6d.cloudfront.net/CIK-0001137789/00e81fd7-bd56-46ea-89ef-
23   7eb546784769.pdf, at 12.
     80
24      Western Digital Corporation, September 13, 2005, Western Digital Corp Form 10-K,
     https://www.sec.gov/Archives/edgar/data/106040/000095013705011286/a12474e10vk.htm, at 9-
25   10.
     81
        https://www.sec.gov/Archives/edgar/data/1042783/000119312512117255/d280931d10k.htm,
26   p. 62.
     82
27        https://www.sec.gov/Archives/edgar/data/1139023/000119312511210940/ds1a.htm, pp. 20-21.
     83
28        https://www.sec.gov/Archives/edgar/data/790070/000119312506045961/d10k.htm, p. 6.

            END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                   - 65 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 69 of 138



1    drives is highly competitive and subject to intense pricing pressures.” 84 Dot Hill states, “The storage

2    market is intensely competitive and is characterized by rapidly changing technology[.]” 85 LSI

3    agrees that, “[t]he market for our storage systems products is highly competitive, rapidly evolving

4    and subject to changing technology, customer needs and new product introductions.” 86 Xyratex

5    explains that, “[t]he market for network and storage systems and storage infrastructure products is

6    competitive, and we expect this competition to increase.” 87 The company also, “derive[s] a

7    significant proportion of our sales from the sale of disk drives as components of our enterprise

8    storage systems and the market is highly competitive and subject to intense pricing pressures.” 88

9          247.     Enterprise HDD storage systems manufacturers acknowledge that they pass

10   increases and decreases in component prices through to customers. NetApp is clear: “Disks are a

11   significant component of our storage systems. … To the extent that disk prices increase or decrease,

12   we intend to pass along those price increases or decreases to our customers while working to

13   maintain relatively constant profit margins on our disk drives.” 89 Dot Hill also states that, “Pricing

14   pressures exist in the data storage market[.] … Decreases in component prices are customarily

15   passed on to customers by storage companies through a continuing decrease in price of storage

16   hardware systems.”90

17         248.     Manufacturers of enterprise HDD storage systems are not alone in experiencing

18   intense price competition. The same is true of Computer OEMs. Acer, Apple, Dell, Gateway,

19
     84
       https://www.sec.gov/Archives/edgar/data/1002047/000095013406013059/f21341e10vk.htm, p.
20   23.
     85
21     https://www.sec.gov/Archives/edgar/data/1042783/000104278315000017/hill-
     20141231x10k.htm, p. 16.
22   86
       https://www.sec.gov/Archives/edgar/data/703360/000095012311019787/f57362e10vk.htm, pp.
     8-9.
23   87
        https://www.sec.gov/Archives/edgar/data/1284823/000104746906002205/a2167443z20-f.htm,
24   p. 37.
     88
        https://www.sec.gov/Archives/edgar/data/1284823/000104746912001462/a2207352z20-f.htm,
25   p. 8.
     89
26      https://www.sec.gov/Archives/edgar/data/1002047/000119312512275547/d328654d10k.htm,
     p. 52.
27   90
       https://www.sec.gov/Archives/edgar/data/1042783/000093639206000221/a18083e10vk.htm,
28   pp. 19-20.

          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                     - 66 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 70 of 138



1    Hewlett-Packard, Lenovo, and Toshiba accounted for between 69% and 81% of Computer sales in

2    the United States for each year of the Class Period. Profit margin data for these OEMs show highly

3    competitive industry where component price increases are passed-through to purchasers.

4            249.       OEMs track even the smallest costs for their Computers, because even the smallest

5    costs matter collectively. OEMs then set prices based on the total cost of manufacturing their

6    devices. Because OEMs track costs and use simple rules to set prices, even the smallest price

7    increases will be passed-through to customers.

8            250.       Computer OEMs characterize competition during the Class Period as tough,

9    aggressive, severe, intense, and fierce:

10                     Acer: “The IT industry has reached saturation level and profits are diminishing,

11                      there is tough competition between local and foreign brands.” 91

12                     Apple: “The market for personal computers and related software and peripheral

13                      products is highly competitive. … Over the past several years, price competition in

14                      the market for personal computers has been particularly intense. The Company’s

15                      competitors who sell personal computers based on other operating systems have

16                      aggressively cut prices and lowered their product margins to gain or maintain market

17                      share.”92

18                     Lenovo: “The Group operates in a highly competitive industry which faces rapid

19                      changes in market trends, consumer preferences and constantly evolving

20                      technological advances in hardware performance, software features and

21                      functionality. It faces aggressive product and price competition from competitors.” 93

22                     Toshiba: “The business areas of energy and electronics, the Group’s main business

23                      areas, require highly advanced technology for their operation. At the same time, the

24

25   91
      https://static.acer.com/up/Resource/AcerGroup/Investor_Relations/Annual_Reports/20170407/a
     nnual_reports_2005.pdf, p. 29.
26
     92
        https://www.sec.gov/Archives/edgar/data/320193/000110465905058421/a05-20674_110k.htm,
27   p. 13.
     93
28        https://investor.lenovo.com/en/publications/reports/ar_1617.pdf, p. 22.

             END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                       - 67 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 71 of 138



1                       Group faces fierce global competition.”94

2            251.       The primary Computer distributors include Arrow Electronics, Avnet, D&H,

3    Ingram Micro, Synnex, and Tech Data. These companies also operate on a low-margin basis, pass-

4    through cost increases to their customers, and recognize the highly-competitive nature of the

5    market. Arrow explains, “The company operates in a highly competitive environment, both in the

6    United States and internationally.”95 Avnet states, “The electronic components industry continues

7    to be extremely competitive.”96 According to Ingram Micro, “We continually experience intense

8    competition across all markets for our products and services.” 97 And Synnex recognizes that, “The

9    market for IT products and services is generally characterized by declining unit prices and short

10   product life cycles. Our overall business is also highly competitive on the basis of price.” 98

11           252.       Major resellers of Standalone Storage Devices and Computers publicly state that

12   they face enormous price competition as well:

13                     Amazon: “The worldwide marketplace in which we compete is evolving rapidly and

14                      intensely competitive, and we face a broad array of competitors from many different

15                      industry sectors around the world.”99

16                     Best Buy: “While we constantly strive to offer consumers the best value, the retail

17                      sector is highly competitive. Price is of great importance to most customers, and

18                      price transparency and comparability continues to increase, particularly as a result

19                      of digital technology.”100

20
     94
21        https://www.toshiba.co.jp/about/ir/en/finance/ar/ar2012/tar2012e_fr.pdf, p. 13.
     95
        https://www.sec.gov/Archives/edgar/data/7536/000177547420000003/arw1231201910-k.htm,
22   p. 5.
     96
23      https://www.sec.gov/Archives/edgar/data/8858/000000885820000025/avt-20200627x10k.htm,
     p. 5.
24   97
       https://www.sec.gov/Archives/edgar/data/1018003/000101800316000071/im201510k.htm, pp.
     17-18.
25
     98
       https://www.sec.gov/Archives/edgar/data/1177394/000156459020002467/snx-
26   10k_20191130.htm, p. 28.
     99
27     https://www.sec.gov/Archives/edgar/data/1018724/000101872420000004/amzn-
     20191231x10k.htm, p. 4.
28   100
           https://www.sec.gov/Archives/edgar/data/764478/000076447820000017/bby-
             END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                      - 68 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 72 of 138



1                     Office Depot: “We operate in a highly competitive environment. Our Business

2                      Solutions and Retail Divisions compete with office supply stores, wholesale clubs,

3                      discount stores, mass merchandisers, online retailers, food and drug stores,

4                      computer and electronics superstores and direct marketing companies.” 101

5                     Staples: “Our top priority is to continue to improve the service and value we offer

6                      customers in a highly competitive industry.”102

7                     Walmart: “We face strong competition from other retailers and wholesale club

8                      operators which could materially adversely affect our financial performance.” 103

9                 2.      Economic and Legal Literature Indicates that Unlawful Overcharges on a
                          Component Will Be Passed-through in Prices for Products Containing that
10                        Component
11         253.        The economic and legal literature has recognized that unlawful overcharges in a

12   component normally result in higher prices for products containing that price-fixed component.

13   Two antitrust scholars—Professors Robert G. Harris (Professor Emeritus and former Chair of the

14   Business and Public Policy Group at the Haas School of Business at the University of California at

15   Berkeley) and the late Lawrence A. Sullivan (Professor of Law Emeritus at Southwestern Law

16   School and author of the Handbook of the Law of Antitrust)—have observed that “in a multiple-

17   level chain of distribution, passing on monopoly overcharges is not the exception: it is the rule.” 104

18         254.        As Professor Jeffrey K. MacKie-Mason (Arthur W. Burks Professor for Information

19   and Computer Science and Professor of Economics and Public Policy at the University of

20   Michigan), an expert who presented evidence in a number of indirect purchaser cases involving

21   Microsoft Corporation, said (in a passage quoted in the judicial decision in that case granting class

22
     20200201x10k.htm, p. 7.
23   101
        https://www.sec.gov/Archives/edgar/data/800240/000156459020006770/odp-
     10k_20191228.htm, p. 8.
24
     102
        https://www.sec.gov/Archives/edgar/data/791519/000079151917000020/spls10-
25   k01282017.htm, p. 1.
     103
26      https://www.sec.gov/Archives/edgar/data/104169/000010416920000011/wmtform10-
     kx1312020.htm, p. 14.
27   104
        Robert G. Harris & Lawrence A. Sullivan, Passing on the Monopoly Overcharge: A
28   Comprehensive Policy Analysis, 128 U. PA. L. REV. 268, 275 (1979).

           END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                     - 69 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 73 of 138



1    certification):

2                      As is well known in economic theory and practice, at least some of
                       the overcharge will be passed on by distributors to end consumers.
3                      When the distribution markets are highly competitive, as they are
                       here, all or nearly the entire overcharge will be passed on through to
4                      ultimate consumers . . . . Both of Microsoft’s experts also agree upon
                       the economic phenomenon of cost pass through, and how it works in
5                      competitive markets. This general phenomenon of cost pass through
                       is well established in antitrust laws and economics as well. 105
6
7                 3.      The Precise HDD Suspension Assembly Overcharge Passed Through to the
                          Products End-Users Purchased Can Be Measured with Regression Analysis
8          255.        The precise amount of the overcharge impacting the prices of products containing
9    HDD suspension assemblies can be measured and quantified. Commonly used and well-accepted
10   economic models can be used to measure both the extent and the amount of the supra-competitive
11   charge passed through each level in the chain of distribution. Thus, the economic harm to Plaintiffs
12   and class members can be quantified.
13         256.        First, it is well established that producers of a product will pass through variable
14   cost increases (as opposed to increases in fixed costs) to avoid lost profits. 106 Here, HDD suspension
15   assemblies were important variable costs for HDD producers. 107 Second, it is well established that
16   producers of a product will pass through cost increases in inelastic markets. 108 Here, the markets
17   for HDDs were inelastic. Demand in the market for HDDs was derived from consumer demand for
18   Standalone Storage Devices and Computers. Sellers of HDDs could therefore pass through cost
19
     105
20     Order re: Class Certification at 13-14, Coordination Proceedings Special Title (Rule 1550(b))
     Microsoft I-V Cases, No. J.C.C.P. No. 4106, (Cal. Sup. Ct. Aug. 29, 2000).
21   106
        See, e.g., European Commission, Guidelines for national courts on how to estimate the share of
22   overcharge which was passed on to the indirect purchaser (July 1, 2019) (“Guidelines”), at 17-18,
     available at https://ec.europa.eu/competition/antitrust/actionsdamages/quantification_en.html.
23   Variable costs are those that change with the level of output, e.g. raw materials. Fixed costs are
     those that stay constant whatever the quantity of goods or services produced, e.g. rent. Economic
24
     theory recognizes that sellers ordinarily take variable costs into account in making price-setting
25   decisions. Id. at 45.
     107
26      See, e.g., Seagate 2015 Annual Report, at 24 (identifying suspension assemblies as among
     handful of “particularly important” cost components for HDDs).
27   108
        Guidelines at 17-18. An inelastic market is one in which prices do not significantly affect
28   consumer demand for a product.

           END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                      - 70 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 74 of 138



1    increases without fear of losing sales. Similarly, OEMs could pass through cost increases without

2    fear of losing sales. Third, it is well established that where, as here, there is an industry-wide

3    overcharge, competing purchasers will generally pass through overcharges. 109 Here, the markets

4    for HDDs were highly competitive. In addition, Defendants’ conduct was not directed at just one

5    HDD purchaser. Defendants sought to, and did, extract an industrywide overcharge. As a result,

6    HDD manufacturers passed through the market-wide overcharges they paid for HDD suspension

7    assemblies, and Finished Product manufacturers passed the market-wide overcharges they paid for

8    HDDs through to their customers. Finally, it is established that firms are more likely to pass through

9    non-transitory price increases. Here, the alleged conspiracy increased prices for HDD suspension

10   assemblies over at least a thirteen-year period. These were not transitory increases.

11         257.     Economists have developed techniques to isolate and understand the relationship

12   between one “explanatory” variable and a “dependent” variable in those cases when changes in the

13   dependent variable are explained by changes in a multitude of variables, even when all such

14   variables may be changing simultaneously. That analysis—called regression analysis—is

15   commonly used in the business world, academia, and in litigation to determine the impact of a price

16   increase on one cost in a product (or service) that is an assemblage of costs. Thus, it is possible to

17   isolate and identify only the impact of an increase in the price of HDD suspension assemblies on

18   prices for products containing HDD suspension assemblies even though such products contain a

19   number of other components whose prices may be changing over time. A regression model can

20   explain how variation in the price of HDD suspension assemblies affects changes in the price of

21   assembled products, such as Standalone Storage Devices and Computers. In such models, the price

22   of HDD suspension assemblies would be treated as an independent or explanatory variable. The

23   109
        Guidelines at 17-18. In a hypothetical scenario in which a cartel targets just one purchaser, that
24   purchaser would have to decide whether consumers would switch to its competitors in response to
     a price increase passed on by that purchaser. By contrast, when the overcharge is imposed on all
25   purchasers, they all bear similar cost increases which makes it more attractive for each of those
     purchasers to pass-through those increased costs. Id.; see also George Kosicki and Miles B. Cahill,
26   Economics of cost pass through and damages in indirect purchaser antitrust cases, The Antitrust
     Bulletin, Vol. 51, No.3/Fall 2006 at 623 (“When all firms in an industry experience a cost increase
27   and start to increase prices, the reduction in quantity suffered by any particular firm will be less
28   than if it had to raise price in an environment where all other competitor prices are constant.”).

           END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                    - 71 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 75 of 138



1    model can isolate how changes in the price of HDD suspension assemblies impact the price of

2    products containing HDD suspension assemblies while controlling for the impact of other price-

3    determining factors. Such models can estimate pass-through rates for each participant at every level

4    of the distribution chain.

5          258.     To the extent that distributors and retailers selling to End-Users or to others in the

6    distribution chain price their sales as their cost plus a fixed markup, this will create an additional

7    reason for pass-through to exceed 100 percent through these channels. 110 Further, because retailers

8    ultimately compete with direct sales to purchasers by OEM manufacturers, competitive forces

9    would likely work to equalize end-purchaser prices between channels, after controlling for the value

10   of differences in support across different distribution channels. This would tend to push the total

11   pass-through rate in end-purchaser pricing above 100 percent, since manufacturers could not

12   sustain a pricing policy to distributors that did not cover their costs, and an additional fixed markup

13   on top of distributor cost would result in a total pass-through rate to final consumers in excess of

14   100 percent.

15         259.     As a result, the inflated prices of HDD suspension assemblies from Defendants’

16   anticompetitive practices have been passed on to the Plaintiffs and members of the proposed End-

17   User Classes by direct-purchaser manufacturers, distributors, and resellers.

18         260.     Thus, Plaintiffs and members of the proposed End-User Classes have been forced

19   to pay supra-competitive prices for Standalone Storage Devices and Computers. These inflated

20   prices have been passed on to them by direct purchaser manufactures, distributors, and resellers,

21   injuring Plaintiffs and End-Users in a manner that is traceable through every level of the distribution

22   chain to the supra-competitive prices for Suspension Assemblies caused by Defendants’ collusion.

23   This is an antitrust injury of the type that the antitrust laws were meant to punish and prevent.

24

25
     110
26       For example, if a wholesaler prices its product at manufacturer sales price plus 10 percent, and
     a retailer prices its product at wholesale plus 10 percent, the total pass through to the final consumer
27   will be 121 percent (i.e., 110 percent times 110 percent) of manufacturer sales price. Certain
     distributor costs, like the costs of holding inventory, and “shrinkage,” may be approximately
28   proportional to the value of the products held, and thus be one factor creating this pricing policy.

           END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                     - 72 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 76 of 138



1                                  VIII. CLASS ACTION ALLEGATIONS

2            261.      Plaintiffs bring this action on behalf of themselves and as a class action under Rule

3    23(a) and (b)(3) of the Federal Rules of Civil Procedure seeking damages pursuant to state antitrust,

4    unfair competition, and consumer protection laws as well as common law unjust enrichment on

5    behalf of the following classes (the “Classes”):

6                      All persons and entities who, during the Class Period, in the Indirect
                       Purchaser States111 purchased Standalone Storage Devices or
7                      Computers, not for resale, which included HDD suspension
                       assemblies that were manufactured or sold by Defendants, any
8                      current or former subsidiary of Defendants, or any co-conspirator of
                       Defendants.
9
             262.      In the alternative, Plaintiffs bring this action on behalf of themselves and as a class
10
     action under Rule 23(a) and (b)(3) of the Federal Rules of Civil Procedure seeking damages
11
     pursuant to state antitrust, unfair competition, and consumer protection laws as well as common
12
     law unjust enrichment on behalf of the following classes:
13
                       All persons and entities who, during the Class Period, in the Indirect
14                     Purchaser States purchased Standalone Storage Devices, not for
                       resale, which included HDD suspension assemblies that were
15                     manufactured or sold by Defendants, any current or former
                       subsidiary of Defendants, or any co-conspirator of Defendants.
16
             263.      Excluded from the Classes are Defendants, their parent companies, subsidiaries and
17
     affiliates, any co-conspirators, federal governmental entities and instrumentalities of the federal
18
     government, states and their subdivisions, agencies and instrumentalities, and persons who
19
     purchased HDD suspension assemblies directly or for resale.
20
             264.      While Plaintiffs do not know the exact number of members of the Classes, Plaintiffs
21
     believe there are (at least) thousands of members in each Class.
22
             265.      Common questions of law and fact exist as to all members of the Classes. This is
23
     particularly true given the nature of Defendants’ conspiracy, which was generally applicable to all
24
     members of the Classes, thereby making appropriate relief with respect to the Classes as a whole.
25
     Such questions of law and fact common to the Classes include, but are not limited to:
26
                       Whether Defendants and their co-conspirators engaged in a combination and
27
     111
28         The Indirect Purchaser States are the states listed in the First and Second Claims for Relief.

             END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                      - 73 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 77 of 138



1    conspiracy among themselves to fix, raise, maintain or stabilize the prices of HDD suspension

2    assemblies sold in the United States;

3                    The identity of the participants of the alleged conspiracy;

4                    The duration of the alleged conspiracy and the acts carried out by Defendants and

5    their co-conspirators in furtherance of the conspiracy;

6                    Whether the alleged conspiracy violated state antitrust, unfair competition, and/or

7    consumer protection laws;

8                    Whether Defendants unjustly enriched themselves to the detriment of Plaintiffs and

9    members of the Classes, thereby entitling Plaintiffs and members of the Classes to disgorgement

10   of all benefits derived by Defendants;

11                   Whether the conduct of Defendants and their co-conspirators, as alleged in this

12   Complaint, caused injury to the business or property of Plaintiffs and members of the Classes;

13                   The effect of the alleged conspiracy on the prices of HDD suspension assemblies

14   sold in the United States during the Class Period;

15                   Whether Plaintiffs and members of the Classes had any reason to know or suspect

16   the conspiracy, or any means to discover the conspiracy;

17                   Whether Defendants and their co-conspirators fraudulently concealed the

18   conspiracy’s existence from Plaintiffs and members of the Classes; and

19                   The appropriate class-wide measure of damages for the Classes.

20         266.      Plaintiffs’ claims are typical of the claims of members of the Classes, and Plaintiffs

21   will fairly and adequately protect the interests of the Classes. Plaintiffs and all members of the

22   Classes are similarly affected by Defendants’ wrongful conduct in that they paid artificially inflated

23   prices for HDD suspension assemblies purchased indirectly from Defendants and/or their co-

24   conspirators.

25         267.      Plaintiffs’ claims arise out of the same common course of conduct giving rise to the

26   claims of the other members of the Classes. Plaintiffs’ interests are coincident with, and not

27   antagonistic to, those of the other members of the Classes. Plaintiffs are represented by counsel

28   who are competent and experienced in the prosecution of antitrust and class action litigation.
          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                    - 74 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 78 of 138



1          268.     The questions of law and fact common to members of the Classes predominate over

2    any questions affecting only individual members, including legal and factual issues relating to

3    liability and damages.

4          269.     Class action treatment is a superior method for the fair and efficient adjudication of

5    the controversy, in that, among other things, such treatment will permit a large number of similarly

6    situated persons to prosecute their common claims in a single forum simultaneously, efficiently and

7    without the unnecessary duplication of evidence, effort and expense that numerous individual

8    actions would engender. The benefits of proceeding through the class mechanism, including

9    providing injured persons or entities with a method for obtaining redress for claims that might not

10   be practicable to pursue individually, substantially outweigh any difficulties that may arise in the

11   management of this class action.

12         270.     The prosecution of separate actions by individual members of the Classes would

13   create a risk of inconsistent or varying adjudications, establishing incompatible standards of

14   conduct for Defendants.

15                             IX.   PLAINTIFFS’ CLAIMS ARE TIMELY

16           A.      Defendants Have Engaged in a Continuing Violation.

17         271.     This Complaint alleges a continuing course of unlawful conduct by which

18   Defendants have inflicted continuing and accumulating harm within the applicable statutes of

19   limitations.

20         272.     Each time Defendants engaged in an unlawful act complained of here, Defendants

21   undertook an overt act that has inflicted harm on Plaintiffs and other members of the Classes.

22         273.     For these reasons, the statutes of limitations have been tolled with respect to the

23   claims of Plaintiffs and members of the Classes asserted in this Complaint.

24           B.      The Discovery Rule Tolled the Statute of Limitations.

25         274.     The discovery rule tolled any statute of limitations otherwise applicable to any

26   claims asserted in this Complaint.

27         275.     Plaintiffs and members of the Classes did not discover, and could not have

28   discovered through the exercise of reasonable diligence, that Defendants entered into a combination
          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                   - 75 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 79 of 138



1    and conspiracy to fix prices of, and allocate markets for, HDD suspension assemblies, until July

2    29, 2019, when the DOJ filed criminal charges against NHK Spring for violating Section 1 of the

3    Sherman Act.

4          276.      Plaintiffs and members of the Classes had no knowledge of the combination or

5    conspiracy alleged herein, or of facts sufficient to place them on inquiry notice of the claims set

6    forth herein.

7          277.      Plaintiffs and members of the Classes are consumers who purchased HDDs for their

8    own use and not for resale. Defendants’ conspiracy was elaborate and well-concealed. No

9    information concerning the conspiracy was in the public domain or available to Plaintiffs and

10   members of the Classes. Moreover, Plaintiffs and members of the Classes had no direct contact or

11   interaction with Defendants and had no means from which they could have discovered that

12   Defendants were engaged in the conspiracy combination and conspiracy alleged herein.

13           C.      Fraudulent Concealment Tolled the Statute of Limitations.

14         278.      Defendants’ fraudulent concealment tolled the statute of limitations on the claims

15   asserted by Plaintiffs and the Classes.

16         279.      Under the fraudulent concealment doctrine, the claims of Plaintiffs and members of

17   the Classes alleged in this Complaint did or will only accrue upon discovery of the Defendants’

18   conspiracy to fix prices of, and allocate markets for, HDD suspension assemblies, as a result of

19   Defendants’ concealment of the material facts.

20         280.      Plaintiffs and members of the Classes were kept ignorant by Defendants of crucial

21   information required for the prosecution of their claims, without any fault or lack of diligence on

22   their part. Plaintiffs and members of the Classes did not discover, and could not discover through

23   the exercise of reasonable diligence, the existence of the alleged conspiracy alleged.

24         281.      Plaintiffs and members of the Classes were unaware of Defendants’ unlawful

25   conduct, and did not know that they were paying supra-competitive prices for HDD suspension

26   assemblies throughout the United States during the Class Period. No information, actual or

27   constructive, was ever made available to Plaintiffs and members of the Classes that they were being

28   injured by Defendants’ unlawful conduct.
          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                   - 76 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 80 of 138



1          282.     To the contrary, during the Class Period, Defendants fraudulently concealed their

2    anticompetitive conduct by publicly touting policies to comply with international fair competition

3    laws. For example, in a set of guidelines published on NHK Spring’s website, the company stated:

4                   Compliance with competition law
5                   We shall comply with competition laws of respective country or
6                   region (Anti-Monopoly Act, Act against Delay in Payment of
                    Subcontract Proceeds, Etc. to Subcontractors, etc. in Japan), and
7                   shall not commit any act such as private monopolization, restriction
                    of transactions (cartel, bid rigging, etc.), unfair transaction method
8                   and abuse of superior bargaining position.
9          283.     Similarly, TDK’s Code of Conduct provides:

10                  Maintenance and promotion of fair, transparent and free
                    competition
11
                    It is the TDK Group’s basic policy to participate in fair, transparent,
12
                    and free competition and to carry out appropriate activities in
13                  compliance with the competition laws in each country. These laws
                    are intended to preserve fair and vigorous competition and to prohibit
14                  business practices that interfere with competition. For example, the
                    TDK Group shall not engage in cartel acts such as agreeing with
15                  competitors on prices, production volumes (production plans), sales
16                  areas, and the like, which are illegal acts and behavior that damages
                    the reputation of the company. The TDK Group and TDK members
17                  shall at all times comply with the letter and spirit of these laws. In
                    addition, in pursuing profits in the course of carrying out corporate
18                  activities, TDK members shall always seek to conduct themselves
                    with integrity and corporate ethics in mind.
19

20         284.     By its very nature, Defendants’ and their co-conspirators’ anticompetitive
21   conspiracy was inherently self-concealing. HDD suspension assemblies are not exempt from
22   antitrust regulation and, thus, Plaintiffs and members of the Classes reasonably considered the HDD
23   suspension assemblies industry to be a competitive industry. Accordingly, a reasonable person
24   under the circumstances would not have been alerted to begin to investigate the legitimacy of
25   Defendants’ prices for HDD suspension assemblies.
26         285.     Defendants actively concealed their conduct. Emails and memoranda containing
27   information from competitors advised recipients to “handle with care,” “delete this email and all
28
          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                   - 77 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 81 of 138



1    other related ones,” “we would be better off not leaving anything in the emails,” “please be

2    careful with the handling [of] the information.” They also instructed participants in the conspiracy

3    to avoid mentioning their co-conspirators, “since it’s a crime.”

4          286.     Because the alleged conspiracy was self-concealing and affirmatively concealed by

5    Defendants and their co-conspirators, Plaintiffs and members of the Classes had no knowledge of

6    the alleged conspiracy, or of any facts or information that would have caused a reasonably diligent

7    person to investigate whether a conspiracy existed until July 29, 2019, when the DOJ filed criminal

8    charges against NHK Spring for violating Section 1 of the Sherman Act.

9          287.     For these reasons, the statute of limitations applicable to Plaintiffs’ and the Classes’

10   claims was tolled and did not begin to run.

11           D.      The DOJ’s Criminal Proceedings Suspended the Statute of Limitations.

12         288.     Criminal proceedings instituted by the DOJ against NHK Spring and against Hitoshi

13   Hashimoto and Hiroyuki Tamura also have suspended the running of the statute of limitations

14   pursuant to Section 5(i) of the Clayton Act, 15 U.S.C. § 16(i). Each of those actions is a “criminal

15   proceeding … instituted by the United States to prevent, restrain, or punish violations of” the

16   Sherman Act. Plaintiffs’ claims are “based in whole or in part on [the] matter complained of” in

17   the criminal proceedings. Under Section 5(i), the statute of limitations is “suspended during the

18   pendency” of the criminal proceedings “and for one year thereafter[.]”

19                                    X.    VIOLATIONS ALLEGED

20                                    FIRST CLAIM FOR RELIEF
                                    Violation of State Antitrust Statutes
21                                (on behalf of Plaintiffs and the Classes)
22         289.     Plaintiffs assert these state law claims on behalf of the Classes.

23         290.     Plaintiffs incorporate by reference the allegations in the preceding paragraphs.

24         291.     During the Class Period, Defendants and their co-conspirators engaged in a

25   continuing contract, combination or conspiracy with respect to the sale of HDD suspension

26   assemblies in unreasonable restraint of trade and commerce and in violation of the various state

27   antitrust and other statutes set forth below.

28         292.     The contract, combination, or conspiracy consisted of an agreement among

          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                     - 78 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 82 of 138



1    Defendants and their co-conspirators to fix, raise, inflate, stabilize, and/or maintain at artificially

2    supra-competitive levels the prices for HDD suspension assemblies and to allocate customers for

3    these products in the United States.

4          293.      In formulating and effectuating this conspiracy, Defendants and their co-

5    conspirators performed acts in furtherance of the combination and conspiracy, including:

6    participating in meetings and conversations among themselves in the United States and elsewhere

7    during which they exchanged pricing information and agreed to price HDD suspension assemblies

8    at certain levels, and otherwise to fix, increase, inflate, maintain, or stabilize effective prices paid

9    by Plaintiffs and members of the Classes with respect to HDD suspension assemblies sold in the

10   United States; allocating customers and markets for HDD suspension assemblies sold in, or for

11   delivery to, the United States in furtherance of their agreements; and participating in meetings and

12   conversations among themselves in the United States and elsewhere to implement, adhere to, and

13   police the unlawful agreements they reached.

14         294.      Defendants and their co-conspirators engaged in the actions described above for the

15   purpose of carrying out their unlawful agreements to fix, maintain, increase, or stabilize prices and

16   to allocate customers with respect to HDD suspension assemblies.

17         295.      Defendants’ anticompetitive acts described above were knowing and willful and

18   constitute violations or flagrant violations of the following state antitrust statutes.

19         296.      Plaintiff Jonathan Rizzo (“Arizona Plaintiff”) incorporates and realleges each and

20   every allegation set forth in the preceding paragraphs of this Complaint and further alleges as

21   follows:

22              a.   Defendants entered into an unlawful agreement in restraint of trade in violation of

23   the Arizona Revised Statutes, §§ 44-1401, et seq.

24              b.   Defendants’ combinations or conspiracies had the following effects: (1) HDD

25   suspension assemblies price competition was restrained, suppressed, and eliminated throughout

26   Arizona; (2) HDD suspension assemblies prices were raised, fixed, maintained and stabilized at

27   artificially high levels throughout Arizona; (3) Arizona Plaintiff and members of the Arizona Class

28   were deprived of free and open competition; and (4) Arizona Plaintiffs and members of the Arizona
          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                     - 79 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 83 of 138



1    Class paid supra-competitive, artificially inflated prices for HDD suspension assemblies.

2             b.    During the Class Period, Defendants’ illegal conduct substantially affected Arizona

3    commerce.

4             c.    As a direct and proximate result of Defendants’ unlawful conduct, Arizona Plaintiff

5    and members of the Arizona Class were injured in their business and property and are threatened

6    with further injury.

7             d.    Accordingly, Arizona Plaintiff and members of the Arizona Class seek all forms of

8    relief available under Ariz. Rev. Stat. §§ 44-1401, et seq.

9          297.     Plaintiffs Joanna Katcher, Rhonda Glover, James Walnum, and Timothy A. St. Cyr.

10   (“California Plaintiffs”) incorporate and reallege each and every allegation set forth in the

11   preceding paragraphs of this Complaint and further allege as follows:

12            a.    Defendants entered into an unlawful agreement in restraint of trade in violation of

13   the California Cartwright Act, California Business and Professions Code, §§ 16700, et seq.

14            b.    During the Class Period, Defendants and their co-conspirators entered into and

15   engaged in a continuing unlawful trust in restraint of the trade and commerce described above in

16   violation of Section 16720, California Business and Professions Code. Each Defendant has acted

17   in violation of Section 16720 to fix, raise, stabilize, and maintain prices of, and allocate markets

18   for, HDD suspension assemblies at supra-competitive levels.

19            b.    The aforesaid violations of Section 16720, California Business and Professions

20   Code, consisted, without limitation, of a continuing unlawful trust and concert of action among

21   Defendants and their co-conspirators, the substantial terms of which were to fix, raise, maintain,

22   and stabilize the prices of, and to allocate markets for, HDD suspension assemblies.

23            c.    For the purpose of forming and effectuating the unlawful trust, Defendants and their

24   co-conspirators have done those things which they combined and conspired to do, including but

25   not limited to the acts, practices and course of conduct set forth above and the following: (1) fixing,

26   raising, stabilizing, and pegging the price of HDD suspension assemblies; and (2) allocating among

27   themselves the production of HDD suspension assemblies.

28            d.    The combination and conspiracy alleged herein has had, inter alia, the following
          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                    - 80 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 84 of 138



1    effects: (1) price competition in the sale of HDD suspension assemblies has been restrained,

2    suppressed, and/or eliminated in the State of California; (2) prices for HDD suspension assemblies

3    sold by Defendants and their co-conspirators have been fixed, raised, stabilized, and pegged at

4    artificially high, non-competitive levels in the State of California and throughout the United States;

5    and (3) those who purchased HDD suspension assemblies have been deprived of the benefit of free

6    and open competition.

7             e.    As a direct and proximate result of Defendants’ unlawful conduct, California

8    Plaintiffs and members of the California Class were injured in their business and property in that

9    they paid more for HDD suspension assemblies than they otherwise would have paid in the absence

10   of Defendants’ unlawful conduct. As a result of Defendants’ violation of the Cartwright Act,

11   California Plaintiffs and members of the California Class seek treble damages and their cost of suit,

12   including a reasonable attorney’s fee, pursuant to Section 16750(a) of the California Business and

13   Professions Code.

14         298.     Plaintiffs John Hinshaw and David Lietz (“DC Plaintiffs”) incorporate and reallege

15   each and every allegation set forth in the preceding paragraphs of this Complaint and further alleges

16   as follows:

17                  Defendants entered into an unlawful agreement in restraint of trade in violation of

18   the District of Columbia Code Annotated §§ 28-4501, et seq.

19                  Defendants’ combinations or conspiracies had the following effects: (1) HDD

20   suspension assemblies price competition was restrained, suppressed, and eliminated throughout the

21   District of Columbia; (2) HDD suspension assemblies prices were raised, fixed, maintained and

22   stabilized at artificially high levels throughout the District of Columbia; (3) DC Plaintiffs and

23   members of the District of Columbia Class were deprived of free and open competition; and (4)

24   DC Plaintiffs and members of the District of Columbia Class paid supra-competitive, artificially

25   inflated prices for HDD suspension assemblies.

26                  During the Class Period, Defendants’ illegal conduct substantially affected District

27   of Columbia commerce.

28                  As a direct and proximate result of Defendants’ unlawful conduct, DC Plaintiffs and
          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                    - 81 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 85 of 138



1    members of the District of Columbia Class were injured in their business and property and are

2    threatened with further injury.

3                   Accordingly, DC Plaintiffs and members of the DC Class seek all forms of relief

4    available under District of Columbia Code Ann. §§ 28-4501, et seq.

5          299.     Plaintiff Harley Oda (“Hawaii Plaintiff”) incorporates and realleges each and every

6    allegation set forth in the preceding paragraphs of this Complaint and further alleges as follows:

7                   Defendants entered into an unlawful agreement in restraint of trade in violation of

8    the Hawaii Antitrust Act, Haw. Rev. Stat. § 480-4.

9                   Defendants’ combinations or conspiracies had the following effects: (1) HDD

10   suspension assemblies price competition was restrained, suppressed, and eliminated throughout

11   Hawaii; (2) HDD suspension assemblies prices were raised, fixed, maintained and stabilized at

12   artificially high levels throughout Hawaii; (3) Hawaii Plaintiff and members of the Hawaii Class

13   were deprived of free and open competition; and (4) Hawaii Plaintiff and members of the Hawaii

14   Class paid supra-competitive, artificially inflated prices for HDD suspension assemblies.

15                  During the Class Period, Defendants’ illegal conduct substantially affected Hawaii

16   commerce.

17                  As a direct and proximate result of Defendants’ unlawful conduct, Hawaii Plaintiff

18   and members of the Hawaii Class were injured in their business and property and are threatened

19   with further injury.

20                  Accordingly, Hawaii Plaintiff and members of the Hawaii Class seek all forms of

21   relief available under the Hawaii Antitrust Act.

22         300.     Plaintiff Benjamin Allen (“Iowa Plaintiff”) incorporates and realleges each and

23   every allegation set forth in the preceding paragraphs of this Complaint and further alleges as

24   follows:

25                  Defendants entered into an unlawful agreement in restraint of trade in violation of

26   the Iowa Code §§ 553.1, et seq.

27                  Defendants’ combinations or conspiracies had the following effects: (1) HDD

28   suspension assemblies price competition was restrained, suppressed, and eliminated throughout
          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                   - 82 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 86 of 138



1    Iowa; (2) HDD suspension assemblies prices were raised, fixed, maintained and stabilized at

2    artificially high levels throughout Iowa; (3) Iowa Plaintiff and members of the Iowa Class were

3    deprived of free and open competition; and (4) Iowa Plaintiff and members of the Iowa Class paid

4    supra-competitive, artificially inflated prices for HDD suspension assemblies.

5                      During the Class Period, Defendants’ illegal conduct substantially affected Iowa

6    commerce.

7                      As a direct and proximate result of Defendants’ unlawful conduct, Iowa Plaintiff

8    and members of the Iowa Class were injured in their business and property and are threatened with

9    further injury.

10                     Accordingly, Iowa Plaintiff and members of the Iowa Class seek all forms of relief

11   available under Iowa Code §§ 553.1, et seq.

12         301.        Plaintiffs Jeeyoon Lee and John R. Shannon III (“Kansas Plaintiffs”) incorporate

13   and reallege each and every allegation set forth in the preceding paragraphs of this Complaint and

14   further alleges as follows:

15                     Defendants entered into an unlawful agreement in restraint of trade in violation of

16   the Kansas Statutes Annotated, §§ 50-101, et seq.

17                     Defendants’ combinations or conspiracies had the following effects: (1) HDD

18   suspension assemblies price competition was restrained, suppressed, and eliminated throughout

19   Kansas; (2) HDD suspension assemblies prices were raised, fixed, maintained and stabilized at

20   artificially high levels throughout Kansas; (3) Kansas Plaintiffs and members of the Kansas Class

21   were deprived of free and open competition; and (4) Kansas Plaintiffs and members of the Kansas

22   Class paid supra-competitive, artificially inflated prices for HDD suspension assemblies.

23                     During the Class Period, Defendants’ illegal conduct substantially affected Kansas

24   commerce.

25                     As a direct and proximate result of Defendants’ unlawful conduct, Kansas Plaintiffs

26   and members of the Kansas Class were injured in their business and property and are threatened

27   with further injury.

28                     Accordingly, Kansas Plaintiffs and members of the Kansas Class seek all forms of
          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                     - 83 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 87 of 138



1    relief available under Kansas Stat. Ann. §§ 50-101, et seq.

2          302.     Plaintiffs Nate Coffin and James Marean (“Maine Plaintiffs”) incorporate and

3    reallege each and every allegation set forth in the preceding paragraphs of this Complaint and

4    further alleges as follows:

5             a.    Defendants entered into an unlawful agreement in restraint of trade in violation of

6    the Maine Revised Statutes, Maine Rev. Stat. Ann. tit. 10, §§ 1101, et seq.

7             b.    Defendants’ combinations or conspiracies had the following effects: (1) HDD

8    suspension assemblies price competition was restrained, suppressed, and eliminated throughout

9    Maine; (2) HDD suspension assemblies prices were raised, fixed, maintained and stabilized at

10   artificially high levels throughout Maine; (3) Maine Plaintiffs and members of the Maine Class

11   were deprived of free and open competition; and (4) Maine Plaintiffs and members of the Maine

12   Class paid supra-competitive, artificially inflated prices for HDD suspension assemblies.

13                  During the Class Period, Defendants’ illegal conduct substantially affected Maine

14   commerce.

15                  As a direct and proximate result of Defendants’ unlawful conduct, Maine Plaintiffs

16   and members of the Maine Class were injured in their business and property and are threatened

17   with further injury.

18            d.    Accordingly, Maine Plaintiffs and members of the Maine Class seek all relief

19   available under Maine Rev. Stat. Ann. tit. 10, §§ 1101, et seq.

20         303.     Plaintiffs Karen Needles, Sascha Nelson, and Stacey Silver (“Maryland

21   Plaintiffs”) incorporate and reallege each and every allegation set forth in the preceding paragraphs

22   of this Complaint and further allege as follows:

23            a.    Defendants entered into an unlawful agreement in restraint of trade in violation of

24   the Maryland Antitrust Act, Md. Code. Ann., Com. Law § 11-201, et seq.

25            b.    Defendants’ combinations or conspiracies had the following effects: (1) HDD

26   suspension assemblies price competition was restrained, suppressed, and eliminated throughout

27   Maryland; (2) HDD suspension assemblies prices were raised, fixed, maintained and stabilized at

28   artificially high levels throughout Maryland; (3) Maryland Plaintiffs and members of the Maryland
          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                   - 84 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 88 of 138



1    Class were deprived of free and open competition; and (4) Maryland Plaintiffs and members of the

2    Maryland Class paid supra-competitive, artificially inflated prices for HDD suspension assemblies.

3             c.    During the Class Period, Defendants’ illegal conduct substantially affected

4    Maryland commerce.

5             d.    As a direct and proximate result of Defendants’ unlawful conduct, Maryland

6    Plaintiffs and members of the Maryland Class were injured in their business and property and are

7    threatened with further injury.

8             e.    Accordingly, Maryland Plaintiffs and members of the Maryland Class seek all relief

9    available under Md. Code Ann., Com. Law § 11-201, et seq.

10         304.     Plaintiffs Yitah Wu and Jordan Leff (“Michigan Plaintiffs”) incorporate and

11   reallege each and every allegation set forth in the preceding paragraphs of this Complaint and

12   further alleges as follows:

13                  Defendants entered into an unlawful agreement in restraint of trade in violation of

14   the Michigan Compiled Laws Annotated §§ 445.771, et seq.

15                  Defendants’ combinations or conspiracies had the following effects: (1) HDD

16   suspension assemblies price competition was restrained, suppressed, and eliminated throughout

17   Michigan; (2) HDD suspension assemblies prices were raised, fixed, maintained and stabilized at

18   artificially high levels throughout Michigan; (3) Michigan Plaintiffs and members of the Michigan

19   Class were deprived of free and open competition; and (4) Michigan Plaintiffs and members of the

20   Michigan Class paid supra-competitive, artificially inflated prices for HDD suspension assemblies.

21                  During the Class Period, Defendants’ illegal conduct substantially affected

22   Michigan commerce.

23                  As a direct and proximate result of Defendants’ unlawful conduct, Michigan

24   Plaintiffs and members of the Michigan Class were injured in their business and property and are

25   threatened with further injury.

26                  Accordingly, Michigan Plaintiffs and members of the Michigan Class seek all relief

27   available under Michigan Comp. Laws Ann. §§ 445.771, et seq.

28         305.     Plaintiffs Chad Klebs, Pamela Uglem, and Andrew Syverson (“Minnesota
          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                  - 85 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 89 of 138



1    Plaintiffs”) incorporate and reallege each and every allegation set forth in the preceding paragraphs

2    of this Complaint and further allege as follows:

3                   Defendants entered into an unlawful agreement in restraint of trade in violation of

4    the Minnesota Annotated Statutes §§ 325D.49, et seq.

5                   Defendants’ combinations or conspiracies had the following effects: (1) HDD

6    suspension assemblies price competition was restrained, suppressed, and eliminated throughout

7    Minnesota; (2) HDD suspension assemblies prices were raised, fixed, maintained and stabilized at

8    artificially high levels throughout Minnesota; (3) Minnesota Plaintiffs and members of the

9    Minnesota Class were deprived of free and open competition; and (4) Minnesota Plaintiffs and

10   members of the Minnesota Class paid supra-competitive, artificially inflated prices for HDD

11   suspension assemblies.

12                  During the Class Period, Defendants’ illegal conduct substantially affected

13   Minnesota commerce.

14                  As a direct and proximate result of Defendants’ unlawful conduct, Minnesota

15   Plaintiffs and members of the Minnesota Class were injured in their business and property and are

16   threatened with further injury.

17                  Accordingly, Minnesota Plaintiffs and members of the Minnesota Class seek all

18   relief available under Minnesota Stat. §§ 325D.49, et seq.

19         306.     Plaintiffs Brandy Newsome and Ethel Cain Carson (“Mississippi Plaintiffs”)

20   incorporate and reallege each and every allegation set forth in the preceding paragraphs of this

21   Complaint and further allege as follows:

22                  Defendants entered into an unlawful agreement in restraint of trade in violation of

23   the Mississippi Code Annotated §§ 75-21-1, et seq.

24                  Defendants’ combinations or conspiracies had the following effects: (1) HDD

25   suspension assemblies price competition was restrained, suppressed, and eliminated throughout

26   Mississippi; (2) HDD suspension assemblies prices were raised, fixed, maintained and stabilized at

27   artificially high levels throughout Mississippi; (3) Mississippi Plaintiffs and members of the

28   Mississippi Class were deprived of free and open competition; and (4) Mississippi Plaintiffs and
          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                   - 86 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 90 of 138



1    members of the Mississippi Class paid supra-competitive, artificially inflated prices for HDD

2    suspension assemblies.

3                   During the Class Period, Defendants’ illegal conduct substantially affected

4    Mississippi commerce.

5                   As a direct and proximate result of Defendants’ unlawful conduct, Mississippi

6    Plaintiffs and members of the Mississippi Class were injured in their business and property and are

7    threatened with further injury.

8                   Accordingly, Mississippi Plaintiffs and members of the Mississippi Class seek all

9    relief available under Mississippi Code Ann. §§ 75-21-1, et seq.

10         307.     Plaintiff Leslie Working (“Nebraska Plaintiff”) incorporates and realleges each

11   and every allegation set forth in the preceding paragraphs of this Complaint and further alleges as

12   follows:

13                  Defendants entered into an unlawful agreement in restraint of trade in violation of

14   the Nebraska Revised Statutes §§ 59-801, et seq.

15                  Defendants’ combinations or conspiracies had the following effects: (1) HDD

16   suspension assemblies price competition was restrained, suppressed, and eliminated throughout

17   Nebraska; (2) HDD suspension assemblies prices were raised, fixed, maintained and stabilized at

18   artificially high levels throughout Nebraska; (3) Nebraska Plaintiff and members of the Nebraska

19   Class were deprived of free and open competition; and (4) Nebraska Plaintiff and members of the

20   Nebraska Class paid supra-competitive, artificially inflated prices for HDD suspension assemblies.

21                  During the Class Period, Defendants’ illegal conduct substantially affected

22   Nebraska commerce.

23                  As a direct and proximate result of Defendants’ unlawful conduct, Nebraska

24   Plaintiff and members of the Nebraska Class were injured in their business and property and are

25   threatened with further injury.

26                  Accordingly, Nebraska Plaintiff and members of the Nebraska Class seek all relief

27   available under Nebraska Revised Statutes §§ 59-801, et seq.

28         308.     Plaintiff Michelle Felich and Gregory Painter (“Nevada Plaintiffs”) incorporate and
          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                  - 87 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 91 of 138



1    reallege each and every allegation set forth in the preceding paragraphs of this Complaint and

2    further alleges as follows:

3                   Defendants entered into an unlawful agreement in restraint of trade in violation of

4    the Nevada Revised Statutes Annotated §§ 598A.010, et seq.

5                   Defendants’ combinations or conspiracies had the following effects: (1) HDD

6    suspension assemblies price competition was restrained, suppressed, and eliminated throughout

7    Nevada; (2) HDD suspension assemblies prices were raised, fixed, maintained and stabilized at

8    artificially high levels throughout Nevada; (3) Nevada Plaintiffs and members of the Nevada Class

9    were deprived of free and open competition; and (4) Nevada Plaintiffs and members of the Nevada

10   Class paid supra-competitive, artificially inflated prices for HDD suspension assemblies.

11                  During the Class Period, Defendants’ illegal conduct substantially affected Nevada

12   commerce.

13                  As a direct and proximate result of Defendants’ unlawful conduct, Nevada Plaintiffs

14   and members of the Nevada Class were injured in their business and property and are threatened

15   with further injury.

16                  Accordingly, Nevada Plaintiffs and members of the Nevada Class seek all relief

17   available under Nevada Rev. Stat. Ann. §§ 598A.010, et seq.

18         309.     Plaintiffs Sara Steffen and Matthew Landry (“New Hampshire Plaintiffs”)

19   incorporate and reallege each and every allegation set forth in the preceding paragraphs of this

20   Complaint and further alleges as follows:

21                  Defendants entered into an unlawful agreement in restraint of trade in violation of

22   the New Hampshire Revised Statutes §§ 356:1, et seq.

23                  Defendants’ combinations or conspiracies had the following effects: (1) HDD

24   suspension assemblies price competition was restrained, suppressed, and eliminated throughout

25   New Hampshire; (2) HDD suspension assemblies prices were raised, fixed, maintained and

26   stabilized at artificially high levels throughout New Hampshire; (3) New Hampshire Plaintiffs and

27   members of the New Hampshire Class were deprived of free and open competition; and (4) New

28   Hampshire Plaintiffs and members of the New Hampshire Class paid supra-competitive, artificially
          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                  - 88 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 92 of 138



1    inflated prices for HDD suspension assemblies.

2                   During the Class Period, Defendants’ illegal conduct substantially affected New

3    Hampshire commerce.

4                   As a direct and proximate result of Defendants’ unlawful conduct, New Hampshire

5    Plaintiffs and members of the New Hampshire Class were injured in their business and property

6    and are threatened with further injury.

7                   Accordingly, New Hampshire Plaintiffs and members of the New Hampshire Class

8    seek all relief available under New Hampshire Rev. Stat. Ann. §§ 356:1, et seq.

9          310.     Plaintiff Sue McKelvey (“New Mexico Plaintiff”) incorporates and realleges each

10   and every allegation set forth in the preceding paragraphs of this Complaint and further alleges as

11   follows:

12                  Defendants entered into an unlawful agreement in restraint of trade in violation of

13   the New Mexico Statutes Annotated §§ 57-1-1, et seq.

14                  Defendants’ combinations or conspiracies had the following effects: (1) HDD

15   suspension assemblies price competition was restrained, suppressed, and eliminated throughout

16   New Mexico; (2) HDD suspension assemblies prices were raised, fixed, maintained and stabilized

17   at artificially high levels throughout New Mexico; (3) New Mexico Plaintiff and members of the

18   New Mexico Class were deprived of free and open competition; and (4) New Mexico Plaintiff and

19   members of the New Mexico Class paid supra-competitive, artificially inflated prices for HDD

20   suspension assemblies.

21                  During the Class Period, Defendants’ illegal conduct substantially affected New

22   Mexico commerce.

23                  As a direct and proximate result of Defendants’ unlawful conduct, New Mexico

24   Plaintiff and members of the New Mexico Class were injured in their business and property and

25   are threatened with further injury.

26                  Accordingly, New Mexico Plaintiff and members of the New Mexico Class seek all

27   relief available under New Mexico Stat. Ann. §§ 57-1-1, et seq.

28         311.     Plaintiffs Vincent Cimino and Anthony Cimino (“New York Plaintiffs”)
          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                  - 89 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 93 of 138



1    incorporate and reallege each and every allegation set forth in the preceding paragraphs of this

2    Complaint and further allege as follows:

3                   Defendants entered into an unlawful agreement in restraint of trade in violation of

4    the New York General Business Laws §§ 340, et seq.

5                   Defendants’ combinations or conspiracies had the following effects: (1) HDD

6    suspension assemblies price competition was restrained, suppressed, and eliminated throughout

7    New York; (2) HDD suspension assemblies prices were raised, fixed, maintained and stabilized at

8    artificially high levels throughout New York; (3) New York Plaintiffs and members of the New

9    York Class were deprived of free and open competition; and (4) New York Plaintiffs and members

10   of the New York Class paid supra-competitive, artificially inflated prices for HDD suspension

11   assemblies when they purchased HDDs containing HDD suspension assemblies.

12                  During the Class Period, Defendants’ illegal conduct substantially affected New

13   York commerce.

14                  As a direct and proximate result of Defendants’ unlawful conduct, New York

15   Plaintiffs and members of the New York Class were injured in their business and property and are

16   threatened with further injury.

17                  The conduct set forth above is a per se violation of the Act. Accordingly, New York

18   Plaintiffs and members of the New York Class seek all relief available under New York Gen. Bus.

19   Law §§ 340, et seq.

20         312.     Plaintiff Thomas Leon Meltzer (“North Carolina Plaintiff”) incorporates and

21   realleges each and every allegation set forth in the preceding paragraphs of this Complaint and

22   further alleges as follows:

23                  Defendants entered into an unlawful agreement in restraint of trade in violation of

24   the North Carolina General Statutes §§ 75-1, et seq.

25                  Defendants’ combinations or conspiracies had the following effects: (1) HDD

26   suspension assemblies price competition was restrained, suppressed, and eliminated throughout

27   North Carolina; (2) HDD suspension assemblies prices were raised, fixed, maintained and

28   stabilized at artificially high levels throughout North Carolina; (3) North Carolina Plaintiff and
          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                  - 90 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 94 of 138



1    members of the North Carolina Class were deprived of free and open competition; and (4) North

2    Carolina Plaintiff and members of the North Carolina Class paid supra-competitive, artificially

3    inflated prices for HDD suspension assemblies.

4                   During the Class Period, Defendants’ illegal conduct substantially affected North

5    Carolina commerce.

6                   As a direct and proximate result of Defendants’ unlawful conduct, North Carolina

7    Plaintiff and members of the North Carolina Class were injured in their business and property and

8    are threatened with further injury.

9                   Accordingly, North Carolina Plaintiff and members of the North Carolina Class seek

10   all relief available under North Carolina Gen. Stat. §§ 75-1, et. seq.

11         313.     Plaintiff Matthew Carlson, Chad Nodland, and Ashely Boswell (“North Dakota

12   Plaintiffs”) incorporate and reallege each and every allegation set forth in the preceding paragraphs

13   of this Complaint and further alleges as follows:

14                  Defendants entered into an unlawful agreement in restraint of trade in violation of

15   the North Dakota Century Code §§ 51-08.1-01, et seq.

16                  Defendants’ combinations or conspiracies had the following effects: (1) HDD

17   suspension assemblies price competition was restrained, suppressed, and eliminated throughout

18   North Dakota; (2) HDD suspension assemblies prices were raised, fixed, maintained and stabilized

19   at artificially high levels throughout North Dakota; (3) North Dakota Plaintiffs and members of the

20   North Dakota Class were deprived of free and open competition; and (4) North Dakota Plaintiffs

21   and members of the North Dakota Class paid supra-competitive, artificially inflated prices for HDD

22   suspension assemblies.

23                  During the Class Period, Defendants’ illegal conduct had a substantial effect on

24   North Dakota commerce.

25                  As a direct and proximate result of Defendants’ unlawful conduct, North Dakota

26   Plaintiffs and members of the North Dakota Class were injured in their business and property and

27   are threatened with further injury.

28                  Accordingly, North Dakota Plaintiffs and members of the North Dakota Class seek
          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                    - 91 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 95 of 138



1    all relief available under North Dakota Cent. Code §§ 51-08.1-01, et seq.

2          314.     Plaintiff David Anderson (“Oregon Plaintiff”) incorporates and realleges each and

3    every allegation set forth in the preceding paragraphs of this Complaint and further alleges as

4    follows:

5                   Defendants entered into an unlawful agreement in restraint of trade in violation of

6    the Oregon Revised Statutes §§ 646.705, et seq.

7                   Defendants’ combinations or conspiracies had the following effects: (1) HDD

8    suspension assemblies price competition was restrained, suppressed, and eliminated throughout

9    Oregon; (2) HDD suspension assemblies prices were raised, fixed, maintained and stabilized at

10   artificially high levels throughout Oregon; (3) Oregon Plaintiff and members of the Oregon Class

11   were deprived of free and open competition; and (4) Oregon Plaintiff and members of the Oregon

12   Class paid supra-competitive, artificially inflated prices for HDD suspension assemblies.

13                  During the Class Period, Defendants’ illegal conduct had a substantial effect on

14   Oregon commerce.

15                  As a direct and proximate result of Defendants’ unlawful conduct, Oregon Plaintiff

16   and members of the Oregon Class were injured in their business and property and are threatened

17   with further injury.

18                  Accordingly, Oregon Plaintiff and members of the Oregon Class seek all relief

19   available under Oregon Revised Statutes §§ 646.705, et seq.

20         315.     Plaintiff Angela Gardner (“Rhode Island Plaintiff”) incorporates and realleges

21   each and every allegation set forth in the preceding paragraphs of this Complaint and further alleges

22   as follows:

23                  Defendants entered into an unlawful agreement in restraint of trade in violation of

24   the Rhode Island Antitrust Act, R.I. Gen. Laws §§ 6-36-1, et seq.

25                  Defendants’ combinations or conspiracies had the following effects: (1) HDD

26   suspension assemblies price competition was restrained, suppressed, and eliminated throughout

27   Rhode Island; (2) HDD suspension assemblies prices were raised, fixed, maintained and stabilized

28   at artificially high levels throughout Rhode Island; (3) Rhode Island Plaintiff and members of the
          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                   - 92 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 96 of 138



1    Rhode Island Class were deprived of free and open competition; and (4) Rhode Island Plaintiff and

2    members of the Rhode Island Class paid supra-competitive, artificially inflated prices for HDD

3    suspension assemblies.

4                   During the Class Period, Defendants’ illegal conduct had a substantial effect on

5    Rhode Island commerce.

6                   As a direct and proximate result of Defendants’ unlawful conduct, Rhode Island

7    Plaintiff and members of the Rhode Island Class were injured in their business and property and

8    are threatened with further injury.

9                   Accordingly, Rhode Island Plaintiff and members of the Rhode Island Class seek

10   all relief available under R.I. Gen. Laws §§ 6-36-1, et seq.

11         316.     Plaintiff Ann Marie Putzier (“South Dakota Plaintiff”) incorporates and realleges

12   each and every allegation set forth in the preceding paragraphs of this Complaint and further alleges

13   as follows:

14                  Defendants entered into an unlawful agreement in restraint of trade in violation of

15   the South Dakota Codified Laws §§ 37-1-3.1, et seq.

16                  Defendants’ combinations or conspiracies had the following effects: (1) HDD

17   suspension assemblies price competition was restrained, suppressed, and eliminated throughout

18   South Dakota; (2) HDD suspension assemblies prices were raised, fixed, maintained and stabilized

19   at artificially high levels throughout South Dakota; (3) South Dakota Plaintiff and members of the

20   South Dakota Class were deprived of free and open competition; and (4) South Dakota Plaintiff

21   and members of the South Dakota Class paid supra-competitive, artificially inflated prices for HDD

22   suspension assemblies.

23                  During the Class Period, Defendants’ illegal conduct had a substantial effect on

24   South Dakota commerce.

25                  As a direct and proximate result of Defendants’ unlawful conduct, South Dakota

26   Plaintiff and members of the South Dakota Class were injured in their business and property and

27   are threatened with further injury.

28                  Accordingly, South Dakota Plaintiff and members of the South Dakota Class seek
          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                   - 93 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 97 of 138



1    all relief available under S.D. Codified Laws Ann. §§ 37-1, et seq.

2          317.     Plaintiffs Alex Nicholson and Yvonne Peychal (“Tennessee Plaintiffs”)

3    incorporate and reallege each and every allegation set forth in the preceding paragraphs of this

4    Complaint and further allege as follows:

5                   Defendants entered into an unlawful agreement in restraint of trade in violation of

6    the Tennessee Code Annotated §§ 47-25-101, et seq.

7                   Defendants’ combinations or conspiracies had the following effects: (1) HDD

8    suspension assemblies price competition was restrained, suppressed, and eliminated throughout

9    Tennessee; (2) HDD suspension assemblies prices were raised, fixed, maintained and stabilized at

10   artificially high levels throughout Tennessee; (3) Tennessee Plaintiffs and members of the

11   Tennessee Class were deprived of free and open competition; and (4) Tennessee Plaintiffs and

12   members of the Tennessee Class paid supra-competitive, artificially inflated prices for HDD

13   suspension assemblies.

14                  During the Class Period, Defendants’ illegal conduct had a substantial effect on

15   Tennessee commerce.

16                  As a direct and proximate result of Defendants’ unlawful conduct, Tennessee

17   Plaintiffs and members of the Tennessee Class were injured in their business and property and are

18   threatened with further injury.

19                  Accordingly, Tennessee Plaintiffs and members of the Tennessee Class seek all

20   relief available under Tennessee Code Ann. §§ 47-25-101, et seq.

21         318.     Plaintiffs Doug Fuller, Nicole Laird and Samuel Bringhurst (“Utah Plaintiffs”)

22   incorporate and reallege each and every allegation set forth in the preceding paragraphs of this

23   Complaint and further allege as follows:

24                  Defendants entered into an unlawful agreement in restraint of trade in violation of

25   the Utah Code Annotated §§ 76-10-3101, et seq.

26                  Defendants’ combinations or conspiracies had the following effects: (1) HDD

27   suspension assemblies price competition was restrained, suppressed, and eliminated throughout

28   Utah; (2) HDD suspension assemblies prices were raised, fixed, maintained and stabilized at
          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                  - 94 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 98 of 138



1    artificially high levels throughout Utah; (3) Utah Plaintiffs and members of the Utah Class were

2    deprived of free and open competition; and (4) Utah Plaintiffs and members of the Utah Class paid

3    supra-competitive, artificially inflated prices for HDD suspension assemblies.

4                      During the Class Period, Defendants’ illegal conduct had a substantial effect on Utah

5    commerce.

6                      As a direct and proximate result of Defendants’ unlawful conduct, Utah Plaintiffs

7    and members of the Utah Class were injured in their business and property and are threatened with

8    further injury.

9                      Accordingly, Utah Plaintiffs and members of the Utah Class seek all relief available

10   under Utah Code Annotated §§ 76-10-3101, et seq.

11         319.        Plaintiff Jonathan Lewis (“Vermont Plaintiff”) incorporates and realleges each and

12   every allegation set forth in the preceding paragraphs of this Complaint and further alleges as

13   follows:

14                     Defendants entered into an unlawful agreement in restraint of trade in violation of

15   the Vermont Stat. Ann. 9 §§ 2453, et seq.

16                     Defendants’ combinations or conspiracies had the following effects: (1) HDD

17   suspension assemblies price competition was restrained, suppressed, and eliminated throughout

18   Vermont; (2) HDD suspension assemblies prices were raised, fixed, maintained and stabilized at

19   artificially high levels throughout Vermont; (3) Vermont Plaintiff and members of the Vermont

20   Class were deprived of free and open competition; and (4) Vermont Plaintiff and members of the

21   Vermont Class paid supra-competitive, artificially inflated prices for HDD suspension assemblies.

22                     During the Class Period, Defendants’ illegal conduct had a substantial effect on

23   Vermont commerce.

24                     As a direct and proximate result of Defendants’ unlawful conduct, Vermont Plaintiff

25   and members of the Vermont Class were injured in their business and property and are threatened

26   with further injury.

27                     Accordingly, Vermont Plaintiff and members of the Vermont Class seek all relief

28   available under Vermont Stat. Ann. 9 §§ 2453, et seq.
          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                      - 95 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 99 of 138



1          320.     Plaintiff Larry Steele (“West Virginia Plaintiff”) incorporates and realleges each

2    and every allegation set forth in the preceding paragraphs of this Complaint and further alleges as

3    follows:

4                   Defendants entered into an unlawful agreement in restraint of trade in violation of

5    the West Virginia Code §§ 47-18-1, et seq.

6                   Defendants’ combinations or conspiracies had the following effects: (1) HDD

7    suspension assemblies price competition was restrained, suppressed, and eliminated throughout

8    West Virginia; (2) HDD suspension assemblies prices were raised, fixed, maintained and stabilized

9    at artificially high levels throughout West Virginia; (3) West Virginia Plaintiff and members of the

10   West Virginia Class were deprived of free and open competition; and (4) West Virginia Plaintiff

11   and members of the West Virginia Class paid supra-competitive, artificially inflated prices for HDD

12   suspension assemblies.

13                  During the Class Period, Defendants’ illegal conduct had a substantial effect on

14   West Virginia commerce.

15                  As a direct and proximate result of Defendants’ unlawful conduct, West Virginia

16   Plaintiff and members of the West Virginia Class were injured in their business and property and

17   are threatened with further injury.

18                  Accordingly, West Virginia Plaintiff and members of the West Virginia Class seek

19   all relief available under West Virginia Code §§ 47-18-1, et seq.

20         321.     Plaintiff Seth Swanson (“Wisconsin Plaintiff”) incorporates and realleges each and

21   every allegation set forth in the preceding paragraphs of this Complaint and further alleges as

22   follows:

23                  Defendants entered into an unlawful agreement in restraint of trade in violation of

24   the Wisconsin Statutes §§ 133.01, et seq.

25                  Defendants’ combinations or conspiracies had the following effects: (1) HDD

26   suspension assemblies price competition was restrained, suppressed, and eliminated throughout

27   Wisconsin; (2) HDD suspension assemblies prices were raised, fixed, maintained and stabilized at

28   artificially high levels throughout Wisconsin; (3) Wisconsin Plaintiff and members of the
          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                   - 96 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 100 of 138



1     Wisconsin Class were deprived of free and open competition; and (4) Wisconsin Plaintiff and

2     members of the Wisconsin Class paid supra-competitive, artificially inflated prices for HDD

3     suspension assemblies.

4                    During the Class Period, Defendants’ illegal conduct had a substantial effect on

5     Wisconsin commerce.

6                    As a direct and proximate result of Defendants’ unlawful conduct, Wisconsin

7     Plaintiff and members of the Wisconsin Class were injured in their business and property and are

8     threatened with further injury.

9                    Accordingly, Wisconsin Plaintiff and members of the Wisconsin Class seek all relief

10    available under Wisconsin Stat. §§ 133.01, et seq.

11          322.     Plaintiffs and members of the Class in each of the above states were injured in their

12    business and property by Defendants’ unlawful combination, contract, conspiracy and agreement.

13    Plaintiffs and members of the Class have paid more for HDD suspension assemblies than they

14    otherwise would have paid in the absence of Defendants’ unlawful conduct. This injury is of the

15    type the antitrust laws of the above states were designed to prevent and flows from that which

16    makes Defendants’ conduct unlawful.

17          323.     In addition, Defendants have profited significantly from the aforesaid conspiracy.

18    Defendants’ profits derived from their anticompetitive conduct come at the expense and detriment

19    of Plaintiffs and members of the Class.

20          324.     Accordingly, Plaintiffs and members of the Class in each of the above jurisdictions

21    seek damages (including statutory damages where applicable), to be trebled or otherwise increased

22    as permitted by a particular jurisdiction’s antitrust law, and costs of suit, including reasonable

23    attorneys’ fees, to the extent permitted by the above state laws.

24                                     SECOND CLAIM FOR RELIEF
                               Violation of State Consumer Protection Statutes
25                                 (on behalf of Plaintiffs and the Classes)
26          325.     Plaintiffs assert these state law claims on behalf of the Classes.

27          326.     Plaintiffs incorporate by reference the allegations in the preceding paragraphs.

28          327.     Defendants engaged in unfair competition or unfair, unconscionable, deceptive or

           END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                     - 97 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 101 of 138



1     fraudulent acts or practices in violation of the state consumer protection and unfair competition

2     statutes listed below.

3           328.       Plaintiff Dustin Lancaster (“Arkansas Plaintiff”) incorporates and realleges each

4     and every allegation set forth in the preceding paragraphs of this Complaint and further alleges as

5     follows:

6                      Defendants have engaged in deceptive and unconscionable acts or practices in

7     violation of the Arkansas Code Annotated, § 4-88-101, et seq.

8                      Defendants knowingly agreed to, and did in fact, act in restraint of trade or

9     commerce by affecting, fixing, controlling, and/or maintaining at non-competitive and artificially

10    inflated levels, the prices at which HDD suspension assemblies were sold, distributed, or obtained

11    in Arkansas and took efforts to conceal their agreements from Arkansas Plaintiff and members of

12    the Arkansas Class.

13                     The     aforementioned   conduct   on   the   part   of   Defendants   constituted

14    “unconscionable” and “deceptive” acts or practices in violation of Arkansas Code Annotated, § 4-

15    88-107(a)(10).

16                     Defendants’ unlawful conduct had the following effects: (1) HDD suspension

17    assemblies price competition was restrained, suppressed, and eliminated throughout Arkansas; (2)

18    HDD suspension assemblies prices were raised, fixed, maintained, and stabilized at artificially high

19    levels throughout Arkansas; (3) Arkansas Plaintiff and members of the Arkansas Class were

20    deprived of free and open competition; and (4) Arkansas Plaintiff and members of the Arkansas

21    Class paid supra-competitive, artificially inflated prices for HDD suspension assemblies.

22                     During the Class Period, Defendants’ illegal conduct substantially affected

23    Arkansas commerce and consumers.

24                     As a direct and proximate result of the unlawful conduct of Defendants, Arkansas

25    Plaintiff and members of the Arkansas Class were injured in their business and property and are

26    threatened with further injury.

27                     Accordingly, Arkansas Plaintiff and members of the Arkansas Class seek all relief

28    available under that statute.
           END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                    - 98 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 102 of 138



1           329.     California Plaintiffs incorporate and reallege each and every allegation set forth in

2     the preceding paragraphs of this Complaint and further allege as follows:

3                    Defendants have engaged in unfair competition or unfair, unconscionable, deceptive

4     or fraudulent acts or practices in violation of California Business and Professions Code § 17200,

5     et seq.

6                    During the Class Period, Defendants marketed, sold, or distributed HDD suspension

7     assemblies in California, and committed and continue to commit acts of unfair competition, as

8     defined by Sections 17200, et seq. of the California Business and Professions Code, by engaging

9     in the acts and practices specified above.

10                   This claim is instituted pursuant to Sections 17203 and 17204 of the California

11    Business and Professions Code, to obtain restitution from these Defendants for acts, as alleged

12    herein, that violated Section 17200 of the California Business and Professions Code, commonly

13    known as the Unfair Competition Law (the “UCL”).

14                   Defendants’ conduct as alleged herein violates the UCL. The acts, omissions,

15    misrepresentations, practices and non-disclosures of Defendants, as alleged herein, constituted a

16    common, continuous, and continuing course of conduct of unfair competition by means of unfair,

17    unlawful, and/or fraudulent business acts or practices within the meaning of the UCL., including,

18    but not limited to, the following: (1) the violations of Section 1 of the Sherman Act, as set forth

19    above; (2) the violations of Section 16720, et seq., of the California Business and Professions Code,

20    set forth above.

21                   Defendants’ acts, omissions, misrepresentations, practices, and non-disclosures, as

22    described above, whether or not in violation of Section 16720, et seq., of the California Business

23    and Professions Code, and whether or not concerted or independent acts, are otherwise unfair,

24    unconscionable, unlawful or fraudulent.

25                   Defendants’ acts or practices are unfair to consumers of HDD suspension assemblies

26    (or products containing them) in California within the meaning of Section 17200, California

27    Business and Professions Code.

28                   Defendants’ acts and practices are fraudulent or deceptive within the meaning of
           END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                    - 99 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 103 of 138



1     Section 17200 of the California Business and Professions Code.

2                    California Plaintiffs and members of the California Class are entitled to full

3     restitution and/or disgorgement of all revenues, earnings, profits, compensation, and benefits that

4     were obtained by Defendants as a result of such business acts or practices.

5                    The illegal conduct alleged herein is continuing and there is no indication that

6     Defendants will not continue such activity into the future.

7                    The unlawful and unfair business practices of Defendants, each of them, have caused

8     and continue to cause California Plaintiffs and members of the California Class to pay supra-

9     competitive and artificially-inflated prices for HDD suspension assemblies (or products containing

10    them). California Plaintiffs and members of the California Class suffered injury in fact and lost

11    money or property as a result of such unfair competition.

12                   As alleged in this Complaint, Defendants and their co-conspirators have been

13    unjustly enriched as a result of their wrongful conduct and by Defendants’ unfair competition.

14    California Plaintiffs and members of the California Class are accordingly entitled to equitable relief

15    including restitution and/or disgorgement of all revenues, earnings, profits, compensation, and

16    benefits that were obtained by Defendants as a result of such business practices, pursuant to the

17    California Business and Professions Code, Sections 17203 and 17204.

18          330.     DC Plaintiffs incorporate and reallege each and every allegation set forth in the

19    preceding paragraphs of this Complaint and further alleges as follows:

20                   Defendants have engaged in unfair competition or unfair, unconscionable, or

21    deceptive acts or practices in violation of District of Columbia Code § 28-3901, et seq.

22                   DC Plaintiffs and members of the District of Columbia Class purchased HDD

23    suspension assemblies for personal, family, or household purposes.

24                   Defendants agreed to, and did in fact, act in restraint of trade or commerce by

25    affecting, fixing, controlling and/or maintaining, at artificial and/or non-competitive levels, the

26    prices at which HDD suspension assemblies were sold, distributed or obtained in the District of

27    Columbia.

28                   The foregoing conduct constitutes “unlawful trade practices,” within the meaning of
           END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                    - 100 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 104 of 138



1     D.C. Code § 28-3904. DC Plaintiffs were not aware of Defendants’ price-fixing conspiracy and

2     was therefore unaware that she was being unfairly and illegally overcharged. There was a gross

3     disparity of bargaining power between the parties with respect to the price charged by Defendants

4     for HDD suspension assemblies. Defendants had the sole power to set that price and DC Plaintiffs

5     had no power to negotiate a lower price. Moreover, DC Plaintiffs lacked any meaningful choice in

6     purchasing HDD suspension assemblies because they were unaware of the unlawful overcharge

7     and there was no alternative source of supply through which DC Plaintiffs could avoid the

8     overcharges. Defendants’ conduct with regard to sales of HDD suspension assemblies, including

9     their illegal conspiracy to secretly fix the price of HDD suspension assemblies at supra-competitive

10    levels and overcharge consumers, was substantively unconscionable because it was one-sided and

11    unfairly benefited Defendants at the expense of DC Plaintiffs and the public. Defendants took

12    grossly unfair advantage of DC Plaintiffs. The suppression of competition that has resulted from

13    Defendants’ conspiracy has ultimately resulted in unconscionably higher prices for consumers so

14    that there was a gross disparity between the price paid and the value received for HDD suspension

15    assemblies.

16                    Defendants’ unlawful conduct had the following effects: (1) HDD suspension

17    assemblies price competition was restrained, suppressed, and eliminated throughout the District of

18    Columbia; (2) HDD suspension assemblies prices were raised, fixed, maintained, and stabilized at

19    artificially high levels throughout the District of Columbia; (3) DC Plaintiffs and members of the

20    District of Columbia Class were deprived of free and open competition; and (4) DC Plaintiffs and

21    members of the District of Columbia Class paid supra-competitive, artificially inflated prices for

22    HDD suspension assemblies.

23                    As a direct and proximate result of Defendants’ unlawful conduct, DC Plaintiffs and

24    members of the District of Columbia Class were injured and are threatened with further injury.

25    Accordingly, DC Plaintiffs and members of the District of Columbia Class seek all relief available

26    under that statute.

27          331.      Plaintiffs Jeffrey Greenfield and Ted Ingber (“Florida Plaintiffs”) incorporate and

28    reallege each and every allegation set forth in the preceding paragraphs of this Complaint and
           END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                   - 101 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 105 of 138



1     further allege as follows:

2                    Defendants have engaged in unfair competition or unfair, unconscionable, or

3     deceptive acts or practices in violation of the Florida Deceptive and Unfair Trade Practices Act,

4     Fla. Stat. §§ 501.201, et seq.

5                    Defendants agreed to, and did in fact, act in restraint of trade or commerce by

6     affecting, fixing, controlling and/or maintaining, at artificial and/or non-competitive levels, the

7     prices at which HDD suspension assemblies were sold, distributed or obtained in Florida.

8                    Defendants concealed, suppressed, and omitted to disclose materials facts to North

9     Dakota Plaintiff and members of the Florida Class concerning Defendants' unlawful activities and

10    artificially inflated prices for HDD suspension assemblies. The concealed, suppressed, and omitted

11    facts would have been important to Florida Plaintiffs and members of the Florida Class as they

12    related to the cost of HDD suspension assemblies they purchased.

13                   Defendants misrepresented the real cause of price increases and/or the absence of

14    price reductions in HDD suspension assemblies by making public statements that were not in

15    accord with the facts.

16                   Defendants' statements and conduct concerning the price of HDD suspension

17    assemblies were deceptive as they had the tendency or capacity to mislead Florida Plaintiffs and

18    members of the Florida Class to believe that they were purchasing HDD suspension assemblies at

19    prices established by a free and fair market.

20                   Defendants’ unlawful conduct had the following effects: (1) HDD suspension

21    assemblies price competition was restrained, suppressed, and eliminated throughout Florida; (2)

22    HDD suspension assemblies prices were raised, fixed, maintained, and stabilized at artificially high

23    levels throughout Florida; (3) Florida Plaintiffs and members of the Florida Class were deprived of

24    free and open competition; and (4) Florida Plaintiffs and members of the Florida Class paid supra-

25    competitive, artificially inflated prices for HDD suspension assemblies.

26                   During the Class Period, Defendants’ illegal conduct substantially affected Florida

27    commerce and consumers.

28                   As a direct and proximate result of Defendants’ unlawful conduct, Florida Plaintiffs
           END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                      - 102 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 106 of 138



1     and members of the Florida Class were injured and are threatened with further injury. Accordingly,

2     Florida Plaintiff and members of the Florida Class seek all relief available under that statute.

3           332.     Hawaii Plaintiff incorporates and realleges each and every allegation set forth in

4     the preceding paragraphs of this Complaint and further alleges as follows:

5                    Defendants have engaged in “unfair methods of competition and unfair or deceptive

6     acts or practices in the conduct of any trade or commerce” within the meaning of Hawaii Rev. Stat.

7     § 480-2. Defendants agreed to, and did in fact, act in restraint of trade or commerce by affecting,

8     fixing, controlling and/or maintaining, at artificial and/or non-competitive levels, the prices at

9     which HDD suspension assemblies were sold, distributed or obtained in Hawaii.

10                   Hawaii Plaintiff and members of the Hawaii Class purchased HDD suspension

11    assemblies for personal, family, or household purposes.

12                   Defendants’ unlawful conduct had the following effects: (1) HDD suspension

13    assemblies price competition was restrained, suppressed, and eliminated throughout Hawaii; (2)

14    HDD suspension assemblies prices were raised, fixed, maintained, and stabilized at artificially high

15    levels throughout Hawaii; (3) Hawaii Plaintiff and members of the Hawaii Class were deprived of

16    free and open competition; and (4) Hawaii Plaintiff and members of the Hawaii Class paid supra-

17    competitive, artificially inflated prices for HDD suspension assemblies.

18                   During the Class Period, Defendants’ illegal conduct substantially affected Hawaii

19    commerce and consumers.

20                   As a direct and proximate result of Defendants’ unlawful conduct, Hawaii Plaintiff

21    and members of the Hawaii Class were injured and are threatened with further injury. Accordingly,

22    Hawaii Plaintiffs and members of the Hawaii Class seek all relief available under the statute.

23          333.     Plaintiffs Martin Gasman and Brian Fahey (“Massachusetts Plaintiffs”)

24    incorporate and reallege each and every allegation set forth in the preceding paragraphs of this

25    Complaint and further alleges as follows:

26                   Defendants have engaged in unfair competition or unfair, unconscionable, or

27    deceptive acts or practices in violation of Massachusetts G.L. c. 93A, §2.

28                   Defendants were engaged in trade or commerce as defined by G.L. c. 93A.
           END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                    - 103 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 107 of 138



1                    Defendants agreed to, and did in fact, act in restraint of trade or commerce in a

2     market which includes Massachusetts, by affecting, fixing, controlling and/or maintaining at

3     artificial and non-competitive levels, the prices at which HDD suspension assemblies were sold,

4     distributed, or obtained in Massachusetts and took efforts to conceal their agreements from

5     Massachusetts Plaintiffs and members of the Massachusetts Class.

6                    Defendants’ unlawful conduct had the following effects: (1) HDD suspension

7     assemblies price competition was restrained, suppressed, and eliminated throughout Massachusetts;

8     (2) HDD suspension assemblies prices were raised, fixed, maintained, and stabilized at artificially

9     high levels throughout Massachusetts; (3) Massachusetts Plaintiffs and members of the

10    Massachusetts Class were deprived of free and open competition; and (4) Massachusetts Plaintiffs

11    and members of the Massachusetts Class paid supra-competitive, artificially inflated prices for

12    HDD suspension assemblies.

13                   During the Class Period, Defendants’ illegal conduct substantially affected

14    Michigan commerce and consumers.

15                   As a direct and proximate result of Defendants’ unlawful conduct, Massachusetts

16    Plaintiff and members of the Massachusetts Class were injured and are threatened with further

17    injury.

18                   Certain of Defendants have or will be served with a demand letter in accordance

19    with G.L. c. 93A, § 9, or, upon information and belief, such service of a demand letter was

20    unnecessary due to the defendant not maintaining a place of business within the Commonwealth of

21    Massachusetts or not keeping assets within the Commonwealth.

22                   Defendants’ and their co-conspirators’ violations of Chapter 93A were knowing or

23    willful, entitling Massachusetts Plaintiffs and members of the Massachusetts Class to multiple

24    damages.

25          334.     Michigan Plaintiffs incorporate and reallege each and every allegation set forth in

26    the preceding paragraphs of this Complaint and further alleges as follows:

27                   Defendants have engaged in unfair competition or unfair, unconscionable, or

28    deceptive acts or practices in violation of the Michigan Consumer Protection Act, Mich. Comp.
           END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                   - 104 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 108 of 138



1     Laws Ann. § 445.901, et seq.

2                    Defendants engaged in the conduct described in this Complaint in connection with

3     the sale of HDD suspension assemblies in trade or commerce in a market that includes Michigan.

4                    Defendants and their co-conspirators agreed to, and did in fact affect, fix, control,

5     and/or maintain, at artificial and non-competitive levels, the prices at which HDD suspension

6     assemblies were sold, distributed, or obtained in Michigan, which conduct constituted unfair

7     practices in that it was unlawful under federal and state law, violated public policy, was unethical,

8     oppressive and unscrupulous, and caused substantial injury to Michigan Plaintiffs and members of

9     the Michigan Class.

10                   Defendants concealed, suppressed, and omitted to disclose material facts to

11    Michigan Plaintiffs and members of the Michigan Class concerning Defendants’ unlawful activities

12    and artificially inflated prices for HDD suspension assemblies. The concealed, suppressed, and

13    omitted facts would have been important to Michigan Plaintiffs and members of the Michigan Class

14    as they related to the cost of HDD suspension assemblies they purchased.

15                   Defendants misrepresented the real cause of price increases and/or the absence of

16    price reductions in HDD suspension assemblies by making public statements that were not in

17    accord with the facts.

18                   Defendants’ statements and conduct concerning the price of HDD suspension

19    assemblies were deceptive as they had the tendency or capacity to mislead Michigan Plaintiffs and

20    members of the Michigan Class to believe that they were purchasing HDD suspension assemblies

21    at prices established by a free and fair market.

22                   Defendants’ unlawful conduct had the following effects: (1) HDD suspension

23    assemblies price competition was restrained, suppressed, and eliminated throughout Michigan; (2)

24    HDD suspension assemblies prices were raised, fixed, maintained, and stabilized at artificially high

25    levels throughout Michigan; (3) Michigan Plaintiffs and members of the Michigan Class were

26    deprived of free and open competition; and (4) Michigan Plaintiffs and members of the Michigan

27    Class paid supra-competitive, artificially inflated prices for HDD suspension assemblies.

28                   As a direct and proximate result of the above-described unlawful practices,
           END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                    - 105 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 109 of 138



1     Michigan Plaintiff and members of the Michigan Class suffered ascertainable loss of money or

2     property. Accordingly, Michigan Plaintiffs and members of the Michigan Class seek all relief

3     available under the Michigan Consumer Protection Act.

4           335.     Minnesota Plaintiffs incorporate and reallege each and every allegation set forth in

5     the preceding paragraphs of this Complaint and further allege as follows:

6                    Defendants have engaged in unfair competition or unfair, unconscionable, or

7     deceptive acts or practices in violation of the Minnesota Consumer Fraud Act, Minn. Stat. §

8     325F.68, et seq.

9                    Defendants engaged in the conduct described in this Complaint in connection with

10    the sale of HDD suspension assemblies in trade or commerce in a market that includes Minnesota.

11                   Defendants and their co-conspirators agreed to, and did in fact affect, fix, control,

12    and/or maintain, at artificial and non-competitive levels, the prices at which HDD suspension

13    assemblies were sold, distributed, or obtained in Minnesota, which conduct constituted unfair

14    practices in that it was unlawful under federal and state law, violated public policy, was unethical,

15    oppressive and unscrupulous, and caused substantial injury to Minnesota Plaintiffs and members

16    of the Minnesota Class.

17                   Defendants concealed, suppressed, and omitted to disclose material facts to

18    Minnesota Plaintiffs and members of the Minnesota Class concerning Defendants’ unlawful

19    activities and artificially inflated prices for HDD suspension assemblies. The concealed,

20    suppressed, and omitted facts would have been important to Minnesota Plaintiffs and members of

21    the Minnesota Class as they related to the cost of HDD suspension assemblies they purchased.

22                   Defendants misrepresented the real cause of price increases and/or the absence of

23    price reductions in HDD suspension assemblies by making public statements that were not in

24    accord with the facts.

25                   Defendants’ statements and conduct concerning the price of HDD suspension

26    assemblies were deceptive as they had the tendency or capacity to mislead Minnesota Plaintiffs and

27    members of the Minnesota Class to believe that they were purchasing HDD suspension assemblies

28    at prices established by a free and fair market.
           END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                    - 106 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 110 of 138



1                    Defendants’ unlawful conduct had the following effects: (1) HDD suspension

2     assemblies price competition was restrained, suppressed, and eliminated throughout Minnesota; (2)

3     HDD suspension assemblies prices were raised, fixed, maintained, and stabilized at artificially high

4     levels throughout Minnesota; (3) Minnesota Plaintiffs and members of the Minnesota Class were

5     deprived of free and open competition; and (4) Minnesota Plaintiffs and members of the Minnesota

6     Class paid supra-competitive, artificially inflated prices for HDD suspension assemblies.

7                    As a direct and proximate result of the above-described unlawful practices,

8     Minnesota Plaintiffs and members of the Minnesota Class suffered ascertainable loss of money or

9     property. Accordingly, Minnesota Plaintiffs and members of the Minnesota Class seek all relief

10    available under the Minnesota Consumer Fraud Act.

11          336.     Plaintiffs Jason Malashock and Kimberly Benjamin (“Missouri Plaintiffs”)

12    incorporates and realleges each and every allegation set forth in the preceding paragraphs of this

13    Complaint and further alleges as follows:

14                   Defendants have engaged in unfair competition or unfair, unconscionable, or

15    deceptive acts or practices in violation of the Missouri Merchandising Practices Act, Mo. Rev.

16    Stat. § 407.010, et seq.

17                   Missouri Plaintiffs and members of the Missouri Class purchased HDD suspension

18    assemblies for personal, family, or household purposes.

19                   Defendants engaged in the conduct described herein in connection with the sale of

20    HDD suspension assemblies in trade or commerce in a market that includes Missouri.

21                   Defendants and their co-conspirators agreed to, and did in fact affect, fix, control,

22    and/or maintain, at artificial and non-competitive levels, the prices at which HDD suspension

23    assemblies were sold, distributed, or obtained in Missouri, which conduct constituted unfair

24    practices in that it was unlawful under federal and state law, violated public policy, was unethical,

25    oppressive and unscrupulous, and caused substantial injury to Missouri Plaintiffs and members of

26    the Missouri Class.

27                   Defendants concealed, suppressed, and omitted to disclose material facts to

28    Missouri Plaintiffs and members of the Missouri Class concerning Defendants’ unlawful activities
           END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                    - 107 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 111 of 138



1     and artificially inflated prices for HDD suspension assemblies. The concealed, suppressed, and

2     omitted facts would have been important to Missouri Plaintiffs and members of the Missouri Class

3     as they related to the cost of HDD suspension assemblies they purchased.

4                    Defendants misrepresented the real cause of price increases and/or the absence of

5     price reductions in HDD suspension assemblies by making public statements that were not in

6     accord with the facts.

7                    Defendants’ statements and conduct concerning the price of HDD suspension

8     assemblies were deceptive as they had the tendency or capacity to mislead Missouri Plaintiffs and

9     members of the Missouri Class to believe that they were purchasing HDD suspension assemblies

10    at prices established by a free and fair market.

11                   Defendants’ unlawful conduct had the following effects: (1) HDD suspension

12    assemblies price competition was restrained, suppressed, and eliminated throughout Missouri; (2)

13    HDD suspension assemblies prices were raised, fixed, maintained, and stabilized at artificially high

14    levels throughout Missouri; (3) Missouri Plaintiffs and members of the Missouri Class were

15    deprived of free and open competition; and (4) Missouri Plaintiffs and members of the Missouri

16    Class paid supra-competitive, artificially inflated prices for HDD suspension assemblies.

17                   As a direct and proximate result of the above-described unlawful practices, Missouri

18    Plaintiffs and members of the Missouri Class suffered ascertainable loss of money or property.

19                   Accordingly, Missouri Plaintiffs and members of the Missouri Class seek all relief

20    available under Missouri’s Merchandising Practices Act, specifically Mo. Rev. Stat. § 407.020,

21    which prohibits “the act, use or employment by any person of any deception, fraud, false pretense,

22    false promise, misrepresentation, unfair practice or the concealment, suppression, or omission of

23    any material fact in connection with the sale or advertisement of any merchandise in trade or

24    commerce . . . ,” as further interpreted by the Missouri Code of State Regulations, 15 CSR 60-

25    7.010, et seq., 15 CSR 60-8.010, et seq., and 15 CSR 60-9.010, et seq., and Mo. Rev. Stat. §

26    407.025, which provides for the relief sought in this count.

27          337.     Plaintiffs Joseph Mattingly and Richard Jones (“Montana Plaintiffs”) incorporate

28    and reallege each and every allegation set forth in the preceding paragraphs of this Complaint and
           END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                    - 108 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 112 of 138



1     further allege as follows:

2                     Defendants have engaged in unfair competition or unfair, unconscionable, or

3     deceptive acts or practices in violation of the Montana Consumer Protection Act of 1973, Mont.

4     Code, §§ 30-14-101, et seq.

5                     Montana Plaintiffs and members of the Montana Class purchased HDD suspension

6     assemblies for personal, family, or household purposes.

7                     Defendants’ unlawful conduct had the following effects: (1) HDD suspension

8     assemblies price competition was restrained, suppressed, and eliminated throughout Montana; (2)

9     HDD suspension assemblies prices were raised, fixed, maintained, and stabilized at artificially high

10    levels throughout Montana; (3) Montana Plaintiffs and members of the Montana Class were

11    deprived of free and open competition; and (4) Montana Plaintiffs and members of the Montana

12    Class paid supra-competitive, artificially inflated prices for HDD suspension assemblies.

13                    During the Class Period, Defendants’ illegal conduct substantially affected Montana

14    commerce and consumers.

15                    As a direct and proximate result of Defendants’ unlawful conduct, Montana

16    Plaintiffs and members of the Montana Class were injured and are threatened with further injury.

17    Accordingly, Montana Plaintiffs and members of the Montana Class seek all relief available under

18    that statute.

19          338.      Nebraska Plaintiff incorporates and realleges each and every allegation set forth in

20    the preceding paragraphs of this Complaint and further alleges as follows:

21                    Defendants have engaged in unfair methods competition and unfair or deceptive acts

22    or practices in the conduct of trade or commerce in violation of the Nebraska Consumer Protection

23    Act, Neb. Rev. Stat. § 59-1602, et seq.

24                    Defendants’ unlawful conduct had the following effects: (1) HDD suspension

25    assemblies price competition was restrained, suppressed, and eliminated throughout Nebraska; (2)

26    HDD suspension assemblies prices were raised, fixed, maintained, and stabilized at artificially high

27    levels throughout Nebraska; (3) Nebraska Plaintiff and members of the Nebraska Class were

28    deprived of free and open competition; and (4) Nebraska Plaintiff and members of the Nebraska
            END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                    - 109 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 113 of 138



1     Class paid supra-competitive, artificially inflated prices for HDD suspension assemblies.

2                     During the Class Period, Defendants’ illegal conduct substantially affected

3     Nebraska commerce and consumers.

4                     As a direct and proximate result of Defendants’ unlawful conduct, Nebraska

5     Plaintiff and members of the Nebraska Class were injured and are threatened with further injury.

6     Accordingly, Nebraska Plaintiff and members of the Nebraska Class seek all relief available under

7     that statute.

8           339.      Nevada Plaintiffs incorporate and reallege each and every allegation set forth in the

9     preceding paragraphs of this Complaint and further alleges as follows:

10                    Defendants have engaged in deceptive trade practices in violation of the Nevada

11    Deceptive Trade Practices Act, Nev. Rev. Stat. § 598.0903, et seq.

12                    Defendants engaged in the conduct described herein in connection with the sale of

13    HDD suspension assemblies in trade or commerce in a market that includes Nevada.

14                    Defendants and their co-conspirators agreed to, and did in fact affect, fix, control,

15    and/or maintain, at artificial and non-competitive levels, the prices at which HDD suspension

16    assemblies were sold, distributed or obtained in Nevada, which conduct constituted unfair practices

17    in that it was unlawful under federal and state law, violated public policy, was unethical, oppressive

18    and unscrupulous, and caused substantial injury to Nevada Plaintiffs and members of the Nevada

19    Class.

20                    Defendants concealed, suppressed, and omitted to disclose material facts to Nevada

21    Plaintiff and members of the Nevada Class concerning Defendants’ unlawful activities and

22    artificially inflated prices for HDD suspension assemblies. The concealed, suppressed, and omitted

23    facts would have been important to Nevada Plaintiffs and members of the Nevada Class as they

24    related to the cost of HDD suspension assemblies they purchased.

25                    Defendants misrepresented the real cause of price increases and/or the absence of

26    price reductions in HDD suspension assemblies by making public statements that were not in

27    accord with the facts.

28                    Defendants’ statements and conduct concerning the price of HDD suspension
            END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                    - 110 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 114 of 138



1     assemblies were deceptive as they had the tendency or capacity to mislead Nevada Plaintiffs and

2     members of the Nevada Class to believe that they were purchasing HDD suspension assemblies at

3     prices established by a free and fair market.

4                    Defendants’ unlawful conduct had the following effects: (1) HDD suspension

5     assemblies price competition was restrained, suppressed, and eliminated throughout Nevada; (2)

6     HDD suspension assemblies prices were raised, fixed, maintained, and stabilized at artificially high

7     levels throughout Nevada; (3) Nevada Plaintiffs and members of the Nevada Class were deprived

8     of free and open competition; and (4) Nevada Plaintiffs and members of the Nevada Class paid

9     supra-competitive, artificially inflated prices for HDD suspension assemblies. As a direct and

10    proximate result of the above-described unlawful practices, Nevada Plaintiffs and members of the

11    Nevada Class suffered ascertainable loss of money or property. Accordingly, Nevada Plaintiffs and

12    members of the Nevada Class seek all relief available under Nev. Rev. Stat. § 598.0993.

13          340.     New Hampshire Plaintiffs incorporate and reallege each and every allegation set

14    forth in the preceding paragraphs of this Complaint and further alleges as follows:

15                   Defendants have engaged in unfair competition or unfair, unconscionable, or

16    deceptive acts or practices in violation of the New Hampshire Consumer Protection Act, N.H.

17    Rev. Stat. Ann. tit. XXXI, § 358-A, et seq.

18                   Defendants’ unlawful conduct had the following effects: (1) HDD suspension

19    assemblies price competition was restrained, suppressed, and eliminated throughout New

20    Hampshire; (2) HDD suspension assemblies prices were raised, fixed, maintained, and stabilized

21    at artificially high levels throughout New Hampshire; (3) New Hampshire Plaintiffs and members

22    of the New Hampshire Class were deprived of free and open competition; and (4) New Hampshire

23    Plaintiffs and members of the New Hampshire Class paid supra-competitive, artificially inflated

24    prices for HDD suspension assemblies.

25                   During the Class Period, Defendants’ illegal conduct substantially affected New

26    Hampshire commerce and consumers.

27                   As a direct and proximate result of Defendants' unlawful conduct, New Hampshire

28    Plaintiffs and members of the New Hampshire Class were injured and are threatened with further
           END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                      - 111 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 115 of 138



1     injury. Accordingly, New Hampshire Plaintiffs and members of the New Hampshire Class seek all

2     relief available under N.H. Rev. Stat. Ann. tit. XXXI § 358-A:10 and 358A:10-a.

3           341.     New Mexico Plaintiff incorporates and realleges each and every allegation set forth

4     in the preceding paragraphs of this Complaint and further alleges as follows:

5                    Defendants have engaged in unfair competition or unfair, unconscionable, or

6     deceptive acts or practices in violation of New Mexico Stat. § 57-12-1, et seq.

7                    Defendants and their co-conspirators agreed to, and did in fact, act in restraint of

8     trade or commerce by affecting, fixing, controlling and/or maintaining at non-competitive and

9     artificially inflated levels, the prices at which HDD suspension assemblies were sold, distributed

10    or obtained in New Mexico and took efforts to conceal their agreements from New Mexico Plaintiff

11    and members of the New Mexico Class.

12                   The aforementioned conduct on the part of Defendants constituted “unconscionable

13    trade practices,” in violation of N.M.S.A. Stat. § 57-12-3, in that such conduct, inter alia, resulted

14    in a gross disparity between the value received by New Mexico Plaintiff and members of the New

15    Mexico Class and the prices paid by them for HDD suspension assemblies as set forth in N.M.S.A.,

16    § 57-12-2E. New Mexico Plaintiff was not aware of Defendants’ price-fixing conspiracy and were

17    therefore unaware that she was being unfairly and illegally overcharged. There was a gross disparity

18    of bargaining power between the parties with respect to the price charged by Defendants for HDD

19    suspension assemblies. Defendants had the sole power to set that price and New Mexico Plaintiff

20    had no power to negotiate a lower price. Moreover, New Mexico Plaintiff lacked any meaningful

21    choice in purchasing HDD suspension assemblies because they were unaware of the unlawful

22    overcharge and there was no alternative source of supply through which New Mexico Plaintiff

23    could avoid the overcharges. Defendants’ conduct with regard to sales of HDD suspension

24    assemblies, including their illegal conspiracy to secretly fix the price of HDD suspension

25    assemblies at supra-competitive levels and overcharge consumers, was substantively

26    unconscionable because it was one-sided and unfairly benefited Defendants at the expense of New

27    Mexico Plaintiff and the public. Defendants took grossly unfair advantage of New Mexico Plaintiff.

28    The suppression of competition that has resulted from Defendants’ conspiracy has ultimately
           END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                    - 112 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 116 of 138



1     resulted in unconscionably higher prices for consumers so that there was a gross disparity between

2     the price paid and the value received for HDD suspension assemblies.

3                     Defendants’ unlawful conduct had the following effects: (1) HDD suspension

4     assemblies price competition was restrained, suppressed, and eliminated throughout New Mexico;

5     (2) HDD suspension assemblies prices were raised, fixed, maintained, and stabilized at artificially

6     high levels throughout New Mexico; (3) New Mexico Plaintiff and members of the New Mexico

7     Class were deprived of free and open competition; and (4) New Mexico Plaintiff and members of

8     the New Mexico Class paid supra-competitive, artificially inflated prices for HDD suspension

9     assemblies.

10                    During the Class Period, Defendants’ illegal conduct substantially affected New

11    Mexico commerce and consumers.

12                    As a direct and proximate result of the unlawful conduct of Defendants, New

13    Mexico Plaintiff and members of the New Mexico Class were injured and are threatened with

14    further injury. Accordingly, New Mexico Plaintiff and members of the New Mexico Class seek all

15    relief available under that statute.

16          342.      New York Plaintiffs incorporate and reallege each and every allegation set forth in

17    the preceding paragraphs of this Complaint and further allege as follows:

18                    Defendants have engaged in unfair competition or unfair, unconscionable, or

19    deceptive acts or practices in violation of New York Gen. Bus. Law § 349, et seq.

20                    Defendants agreed to, and did in fact, act in restraint of trade or commerce by

21    affecting, fixing, controlling and/or maintaining, at artificial and non-competitive levels, the prices

22    at which HDD suspension assemblies were sold, distributed or obtained in New York and took

23    efforts to conceal their agreements from New York Plaintiffs and members of the New York Class.

24                    Defendants and their co-conspirators made public statements about the prices of

25    HDD suspension assemblies and products containing HDD suspension assemblies that Defendants

26    knew would be seen by New York consumers; such statements either omitted material information

27    that rendered the statements that they made materially misleading or affirmatively misrepresented

28    the real cause of price increases for HDD suspension assemblies and products containing HDD
           END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                     - 113 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 117 of 138



1     suspension assemblies; and Defendants alone possessed material information that was relevant to

2     consumers, but failed to provide the information.

3                    Because of Defendants’ unlawful trade practices in New York, New York Plaintiffs

4     and members of the New York Class who indirectly purchased HDD suspension assemblies were

5     misled to believe that they were paying a fair price for HDD suspension assemblies or the price

6     increases for HDD suspension assemblies were for valid business reasons; and similarly situated

7     consumers were potentially affected by Defendants’ conspiracy.

8                    Defendants knew that their unlawful trade practices with respect to pricing HDD

9     suspension assemblies would have an impact on New York consumers and not just Defendants’

10    direct customers.

11                   Defendants knew that their unlawful trade practices with respect to pricing HDD

12    suspension assemblies would have a broad impact, causing consumer class members who indirectly

13    purchased HDD suspension assemblies to be injured by paying more for HDD suspension

14    assemblies than they would have paid in the absence of Defendants’ unlawful trade acts and

15    practices.

16                   The conduct of Defendants described herein constitutes consumer-oriented

17    deceptive acts or practices within the meaning of N.Y. Gen. Bus. Law § 349, which resulted in

18    consumer injury and broad adverse impact on the public at large, and harmed the public interest of

19    New York State in an honest marketplace in which economic activity is conducted in a competitive

20    manner.

21                   Defendants’ unlawful conduct had the following effects: (1) HDD suspension

22    assemblies price competition was restrained, suppressed, and eliminated throughout New York; (2)

23    HDD suspension assemblies prices were raised, fixed, maintained, and stabilized at artificially high

24    levels throughout New York; (3) New York Plaintiffs and members of the New York Class were

25    deprived of free and open competition; and (4) New York Plaintiffs and members of the New York

26    Class paid supra-competitive, artificially inflated prices for HDD suspension assemblies.

27                   During the Class Period, Defendants marketed, sold, or distributed HDD suspension

28    assemblies in New York, and Defendants’ illegal conduct substantially affected New York
           END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                   - 114 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 118 of 138



1     commerce and consumers.

2                    During the Class Period, each Defendant, directly, or indirectly and through

3     affiliates, dominated and controlled, manufactured, sold and/or distributed HDD suspension

4     assemblies in New York.

5                    New York Plaintiffs and members of the New York Class seek all relief available

6     pursuant to N.Y. Gen. Bus. Law § 349(h).

7           343.     North Carolina Plaintiff incorporates and realleges each and every allegation set

8     forth in the preceding paragraphs of this Complaint and further alleges as follows:

9                    Defendants have engaged in unfair competition or unfair, unconscionable, or

10    deceptive acts or practices in violation of North Carolina Gen. Stat. § 75-1.1, et seq.

11                   Defendants agreed to, and did in fact, act in restraint of trade or commerce by

12    affecting, fixing, controlling and/or maintaining, at artificial and non-competitive levels, the prices

13    at which HDD suspension assemblies were sold, distributed or obtained in North Carolina and took

14    efforts to conceal their agreements from North Carolina Plaintiff and members of the North

15    Carolina Class.

16                   Defendants’ price-fixing conspiracy could not have succeeded absent deceptive

17    conduct by Defendants to cover up their illegal acts. Secrecy was integral to the formation,

18    implementation and maintenance of Defendants’ price-fixing conspiracy. Defendants committed

19    inherently deceptive and self-concealing actions, of which North Carolina Plaintiff could not

20    possibly have been aware. Defendants and their co-conspirators publicly provided pre-textual and

21    false justifications regarding their price increases. Defendants’ public statements concerning the

22    price of HDD suspension assemblies created the illusion of competitive pricing controlled by

23    market forces rather than supra-competitive pricing driven by Defendants’ illegal conspiracy.

24    Moreover, Defendants deceptively concealed their unlawful activities by mutually agreeing not to

25    divulge the existence of the conspiracy to outsiders, conducting meetings and conversations in

26    secret, confining the plan to a small group of higher-level officials at each company and avoiding

27    the creation of documents which would reveal the antitrust violations.

28                   The conduct of Defendants described herein constitutes consumer-oriented
           END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                     - 115 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 119 of 138



1     deceptive acts or practices within the meaning of North Carolina law, which resulted in consumer

2     injury and broad adverse impact on the public at large, and harmed the public interest of North

3     Carolina consumers in an honest marketplace in which economic activity is conducted in a

4     competitive manner.

5                    Defendants’ unlawful conduct had the following effects: (1) HDD suspension

6     assemblies price competition was restrained, suppressed, and eliminated throughout North

7     Carolina; (2) HDD suspension assemblies prices were raised, fixed, maintained, and stabilized at

8     artificially high levels throughout North Carolina; (3) North Carolina Plaintiff and members of the

9     North Carolina Class were deprived of free and open competition; and (4) North Carolina Plaintiff

10    and members of the North Carolina Class paid supra-competitive, artificially inflated prices for

11    HDD suspension assemblies.

12                   During the Class Period, Defendants’ marketed, sold, or distributed HDD

13    suspension assemblies in North Carolina, and Defendants’ illegal conduct substantially affected

14    North Carolina commerce and consumers.

15                   During the Class Period, each Defendant, directly, or indirectly and through

16    affiliates, dominated and controlled, manufactured, sold and/or distributed HDD suspension

17    assemblies in North Carolina.

18                   North Carolina Plaintiff and members of the North Carolina Class seek actual

19    damages for their injuries caused by these violations in an amount to be determined at trial and are

20    threatened with further injury and seek all relief available under that statute.

21          344.     North Dakota Plaintiffs incorporate and reallege each and every allegation set forth

22    in the preceding paragraphs of this Complaint and further alleges as follows:

23                   Defendants have engaged in unfair competition or unfair, unconscionable, or

24    deceptive acts or practices in violation of the North Dakota Unfair Trade Practices Law, N.D.

25    Cent. Code § 51-10, et seq.

26                   Defendants engaged in the conduct described in this Complaint in connection with

27    the sale of HDD suspension assemblies in trade or commerce in a market that includes North

28    Dakota.
           END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                     - 116 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 120 of 138



1                    Defendants and their co-conspirators agreed to, and did in fact affect, fix, control,

2     and/or maintain, at artificial and non-competitive levels, the prices at which HDD suspension

3     assemblies were sold, distributed, or obtained in North Dakota, which conduct constituted a

4     fraudulent or deceptive act or practice and caused substantial injury to North Dakota Plaintiffs and

5     members of the North Dakota Class.

6                    Defendants concealed, suppressed, and omitted to disclose materials facts to North

7     Dakota Plaintiffs and members of the North Dakota Class concerning Defendants’ unlawful

8     activities and artificially inflated prices for HDD suspension assemblies. The concealed,

9     suppressed, and omitted facts would have been important to North Dakota Plaintiffs and members

10    of the North Dakota Class as they related to the cost of HDD suspension assemblies they purchased.

11                   Defendants misrepresented the real cause of price increases and/or the absence of

12    price reductions in HDD suspension assemblies by making public statements that were not in

13    accord with the facts.

14                   Defendants’ statements and conduct concerning the price of HDD suspension

15    assemblies were deceptive as they had the tendency or capacity to mislead North Dakota Plaintiffs

16    and members of the North Dakota Class to believe that they were purchasing HDD suspension

17    assemblies at prices established by a free and fair market.

18                   Defendants’ unlawful conduct had the following effects: (1) HDD suspension

19    assemblies price competition was restrained, suppressed, and eliminated throughout North Dakota;

20    (2) HDD suspension assemblies prices were raised, fixed, maintained, and stabilized at artificially

21    high levels throughout North Dakota; (3) North Dakota Plaintiffs and members of the North Dakota

22    Class were deprived of free and open competition; and (4) North Dakota Plaintiffs and members of

23    the North Dakota Class paid supra-competitive, artificially inflated prices for HDD suspension

24    assemblies.

25                   As a direct and proximate result of the above-described unlawful practices, North

26    Dakota Plaintiffs and members of the North Dakota Class suffered ascertainable loss of money or

27    property. Accordingly, North Dakota Plaintiffs and members of the North Dakota Class seek all

28    relief available under N.D. Cent. Code § 51-10-06.
           END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                    - 117 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 121 of 138



1           345.     Oregon Plaintiff incorporates and realleges each and every allegation set forth in

2     the preceding paragraphs of this Complaint and further alleges as follows:

3                    Defendants have engaged in unfair competition or unfair, unconscionable, or

4     deceptive acts or practices in violation of the Oregon Unlawful Trade Practices Act, Or. Rev. Stat.

5     § 646.605, et seq.

6                    Defendants engaged in the conduct described in this Complaint in connection with

7     the sale of HDD suspension assemblies in trade or commerce in a market that includes Oregon.

8                    Defendants and their co-conspirators agreed to, and did in fact affect, fix, control,

9     and/or maintain, at artificial and non-competitive levels, the prices at which HDD suspension

10    assemblies were sold, distributed, or obtained in Oregon, which conduct constituted unlawful trade

11    practices by employing unconscionable tactics in connection with the sale of HDD suspension

12    assemblies, and caused substantial injury to Oregon Plaintiff and members of the Oregon Class.

13                   Defendants concealed, suppressed, and omitted to disclose material facts to Oregon

14    Plaintiff and members of the Oregon Class concerning Defendants unlawful activities and

15    artificially inflated prices for HDD suspension assemblies. The concealed, suppressed, and omitted

16    facts would have been important to Oregon Plaintiff and members of the Oregon Class as they

17    related to the cost of HDD suspension assemblies they purchased.

18                   Defendants misrepresented the real cause of price increased and/or the absence of

19    price reductions in HDD suspension assemblies by making public statements that were not in

20    accord with the facts.

21                   Defendants’ statements and conduct concerning the price of HDD suspension

22    assemblies were deceptive as they had the tendency or capacity to mislead Oregon Plaintiff and

23    members of the Oregon Class to believe that they were purchasing HDD suspension assemblies at

24    prices established by a free and fair market.

25                   Defendants’ unlawful conduct had the following effects: (1) HDD suspension

26    assemblies price competition was restrained, suppressed, and eliminated throughout Oregon; (2)

27    HDD suspension assemblies prices were raised, fixed, maintained, and stabilized at artificially high

28    levels throughout Oregon; (3) Oregon Plaintiff and members of the Oregon Class were deprived of
           END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                      - 118 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 122 of 138



1     free and open competition; and (4) Oregon Plaintiff and members of the Oregon Class paid supra-

2     competitive, artificially inflated prices for HDD suspension assemblies.

3                    As a direct and proximate result of the above-described unlawful practices, Oregon

4     Plaintiff and members of the Oregon Class suffered ascertainable loss of money or property.

5     Accordingly, Oregon Plaintiff and members of the Oregon Class seek all relief available under Or.

6     Rev. Stat. § 646.638.

7           346.     Rhode Island Plaintiff incorporates and realleges each and every allegation set

8     forth in the preceding paragraphs of this Complaint and further alleges as follows:

9                    Defendants have engaged in unfair competition or unfair, unconscionable, or

10    deceptive acts or practices in violation of the Rhode Island Unfair Trade Practice and Consumer

11    Protection Act, R.I. Gen. Laws §§ 6-13.1-1, et seq.

12                   Members of this Class purchased HDD suspension assemblies for personal, family,

13    or household purposes.

14                   Defendants agreed to, and did in fact, act in restraint of trade or commerce in a

15    market that includes Rhode Island, by affecting, fixing, controlling, and/or maintaining, at artificial

16    and non-competitive levels, the prices at which HDD suspension assemblies were sold, distributed,

17    or obtained in Rhode Island.

18                   Defendants deliberately failed to disclose material facts to Rhode Island Plaintiff

19    and members of the Rhode Island Class concerning Defendants’ unlawful activities and artificially

20    inflated prices for HDD suspension assemblies. Defendants owed a duty to disclose such facts, and

21    considering the relative lack of sophistication of the average, non-business consumer, Defendants

22    breached that duty by their silence. Defendants misrepresented to all consumers during the Class

23    Period that Defendants’ prices for HDD suspension assemblies were competitive and fair.

24                   Defendants’ unlawful conduct had the following effects: (1) HDD suspension

25    assemblies price competition was restrained, suppressed, and eliminated throughout Rhode Island;

26    (2) HDD suspension assemblies prices were raised, fixed, maintained, and stabilized at artificially

27    high levels throughout Rhode Island; (3) Rhode Island Plaintiff and members of the Rhode Island

28    Class were deprived of free and open competition; and (4) Rhode Island Plaintiff and members of
           END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                     - 119 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 123 of 138



1     the Rhode Island Class paid supra-competitive, artificially inflated prices for HDD suspension

2     assemblies.

3                     As a direct and proximate result of Defendants’ violations of law, Rhode Island

4     Plaintiff and members of the Rhode Island Class suffered an ascertainable loss of money or property

5     as a result of Defendants’ use or employment of unconscionable and deceptive commercial

6     practices as set forth above. That loss was caused by Defendants’ willful and deceptive conduct, as

7     described herein.

8                     Defendants’ deception, including their affirmative misrepresentations and

9     omissions concerning the price of HDD suspension assemblies, likely misled all consumers acting

10    reasonably under the circumstances to believe that they were purchasing HDD suspension

11    assemblies at prices set by a free and fair market. Defendants’ affirmative misrepresentations and

12    omissions constitute information important to Rhode Island Plaintiff and members of the Rhode

13    Island Class as they related to the cost of HDD suspension assemblies they purchased.

14                    Accordingly, Rhode Island Plaintiff and members of the Rhode Island Class seek

15    all relief available under that statute.

16          347.      Plaintiffs Sara Speziale-Phillips and Tracy Nurzynski (“South Carolina

17    Plaintiffs”) incorporate and reallege each and every allegation set forth in the preceding paragraphs

18    of this Complaint and further alleges as follows:

19                    Defendants have engaged in unfair competition or unfair, unconscionable, or

20    deceptive acts or practices in violation of South Carolina Unfair Trade Practices Act, S.C. Code

21    Ann. §§ 39-5-10, et seq.

22                    Defendants’ combinations or conspiracies had the following effects: (1) HDD

23    suspension assemblies price competition was restrained, suppressed, and eliminated throughout

24    South Carolina; (2) HDD suspension assemblies prices were raised, fixed, maintained, and

25    stabilized at artificially high levels throughout South Carolina; (3) South Carolina Plaintiffs and

26    members of the South Carolina Class were deprived of free and open competition; and (4) South

27    Carolina Plaintiffs and members of the South Carolina Class paid supra-competitive, artificially

28    inflated prices for HDD suspension assemblies.
           END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                    - 120 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 124 of 138



1                    During the Class Period, Defendants’ illegal conduct had a substantial effect on

2     South Carolina commerce.

3                    As a direct and proximate result of Defendants’ unlawful conduct, South Carolina

4     Plaintiffs and members of the South Carolina Class were injured in their business and property and

5     are threatened with further injury. Accordingly, South Carolina Plaintiffs and the members of the

6     South Carolina Class seek all relief available under that statute.

7           348.     South Dakota Plaintiff incorporates and realleges each and every allegation set

8     forth in the preceding paragraphs of this Complaint and further alleges as follows:

9                    Defendants have engaged in unfair competition or unfair, unconscionable, or

10    deceptive acts or practices in violation of the South Dakota Deceptive Trade Practices and

11    Consumer Protection Law, S.D. Codified Laws § 37-24 et seq.

12                   Defendants engaged in the conduct described in this Complaint in connection with

13    the sale of HDD suspension assemblies in trade or commerce in a market that includes South

14    Dakota.

15                   Defendants and their co-conspirators agreed to, and did in fact affect, fix, control,

16    and/or maintain, at artificial and non-competitive levels, the prices at which HDD suspension

17    assemblies were sold, distributed, or obtained in South Dakota, which conduct constituted a

18    deceptive act or practice, and caused substantial injury to South Dakota Plaintiff and members of

19    the South Dakota Class.

20                   Defendants concealed, suppressed, and omitted to disclose material facts to South

21    Dakota Plaintiff and members of the South Dakota Class concerning Defendants’ unlawful

22    activities and artificially inflated prices for HDD suspension assemblies. The concealed,

23    suppressed, and omitted facts would have been important to South Dakota Plaintiff and members

24    of the South Dakota Class as they related to the cost of HDD suspension assemblies they purchased.

25                   Defendants misrepresented the real cause of price increases and/or the absence of

26    price reductions in HDD suspension assemblies by making public statements that were not in

27    accord with the facts.

28                   Defendants’ statements and conduct concerning the price of HDD suspension
           END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                    - 121 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 125 of 138



1     assemblies were deceptive as they had the tendency or capacity to mislead South Dakota Plaintiff

2     and members of the South Dakota Class to believe that they were purchasing HDD suspension

3     assemblies at prices established by a free and fair market.

4                    Defendants’ unlawful conduct had the following effects: (1) HDD suspension

5     assemblies price competition was restrained, suppressed, and eliminated throughout South Dakota;

6     (2) HDD suspension assemblies prices were raised, fixed, maintained, and stabilized at artificially

7     high levels throughout South Dakota; (3) South Dakota Plaintiff and members of the South Dakota

8     Class were deprived of free and open competition; and (4) South Dakota Plaintiff and members of

9     the South Dakota Class paid supra-competitive, artificially inflated prices for HDD suspension

10    assemblies.

11                   As a direct and proximate result of the above-described unlawful practices, South

12    Dakota Plaintiff and members of the South Dakota Class suffered ascertainable loss of money or

13    property. Accordingly, South Dakota Plaintiff and members of the South Dakota Class seek all

14    relief available under S.D. Codified Laws § 37-24-31.

15          349.     Utah Plaintiffs incorporate and reallege each and every allegation set forth in the

16    preceding paragraphs of this Complaint and further allege as follows:

17                   Defendants have engaged in unfair competition or unfair, unconscionable, or

18    deceptive acts or practices in violation of the Utah Consumer Sales Practices Act, Utah Code Ann.

19    § 13-11-1, et seq.

20                   Defendants engaged in the conduct described in this Complaint in connection with

21    the sale of HDD suspension assemblies in trade or commerce in a market that includes Utah.

22                   Defendants and their co-conspirators agreed to, and did in fact affect, fix, control,

23    and/or maintain, at artificial and non-competitive levels, the prices at which HDD suspension

24    assemblies were sold, distributed, or obtained in Utah, which conduct constituted unfair practices

25    in that it was unlawful under federal and state law, violated public policy, was unethical, oppressive

26    and unscrupulous, and caused substantial injury to Utah Plaintiffs and members of the Utah Class.

27                   Defendants concealed, suppressed, and omitted to disclose material facts to Utah

28    Plaintiffs and members of the Utah Class concerning Defendants’ unlawful activities and artificially
           END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                    - 122 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 126 of 138



1     inflated prices for HDD suspension assemblies. The concealed, suppressed, and omitted facts

2     would have been important to Utah Plaintiffs and members of the Utah Class as they related to the

3     cost of HDD suspension assemblies they purchased.

4                      Defendants misrepresented the real cause of price increases and/or the absence of

5     price reductions in HDD suspension assemblies by making public statements that were not in

6     accord with the facts.

7                      Defendants’ statements and conduct concerning the price of HDD suspension

8     assemblies were deceptive as they had the tendency or capacity to mislead Utah Plaintiffs and

9     members of the Utah Class to believe that they were purchasing HDD suspension assemblies at

10    prices established by a free and fair market.

11                     Defendants’ unlawful conduct had the following effects: (1) HDD suspension

12    assemblies price competition was restrained, suppressed, and eliminated throughout Utah; (2) HDD

13    suspension assemblies prices were raised, fixed, maintained, and stabilized at artificially high levels

14    throughout Utah; (3) Utah Plaintiffs and members of the Utah Class were deprived of free and open

15    competition; and (4) Utah Plaintiffs and members of the Utah Class paid supra-competitive,

16    artificially inflated prices for HDD suspension assemblies.

17                     As a direct and proximate result of the above-described unlawful practices, Utah

18    Plaintiffs and members of the Utah Class suffered ascertainable loss of money or property.

19    Accordingly, Utah Plaintiffs and members of the Utah Class seek all relief available under Utah

20    Code Ann. § 13-11-19(5) and 13-11-20.

21          350.       Vermont Plaintiff incorporates and realleges each and every allegation set forth in

22    the preceding paragraphs of this Complaint and further alleges as follows:

23                     Defendants have engaged in unfair competition or unfair, unconscionable, or

24    deceptive acts or practices in violation of the Vermont Consumer Fraud Act, Vt. Stat. Ann. tit. 9 §

25    2451, et seq.:

26                     Defendants and their co-conspirators agreed to, and did in fact, act in restraint of

27    trade or commerce in a market that includes Vermont by affecting, fixing, controlling, and/or

28    maintaining, at artificial and non-competitive levels, the prices at which HDD suspension
           END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                      - 123 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 127 of 138



1     assemblies were sold, distributed, or obtained in Vermont.

2                     Defendants deliberately failed to disclose material facts to Vermont Plaintiff and

3     members of the Vermont Class concerning their unlawful activities and artificially inflated prices

4     for HDD suspension assemblies. Defendants owed a duty to disclose such facts, and considering

5     the relative lack of sophistication of the average, non-business purchaser, Defendants breached that

6     duty by their silence. Defendants misrepresented to all purchasers during the Class Period that their

7     prices for HDD suspension assemblies were competitive and fair.

8                     Defendants’ unlawful conduct had the following effects: (1) HDD suspension

9     assemblies price competition was restrained, suppressed, and eliminated throughout Vermont; (2)

10    HDD suspension assemblies prices were raised, fixed, maintained, and stabilized at artificially high

11    levels throughout Vermont; (3) Vermont Plaintiff and members of the Vermont Class were

12    deprived of free and open competition; and (4) Vermont Plaintiff and members of the Vermont

13    Class paid supra-competitive, artificially inflated prices for HDD suspension assemblies.

14                    As a direct and proximate result of Defendants’ violations of law, Vermont Plaintiff

15    and members of the Vermont Class suffered an ascertainable loss of money or property as a result

16    of Defendants’ use or employment of unconscionable and deceptive commercial practices as set

17    forth above. That loss was caused by Defendants’ willful and deceptive conduct, as described

18    herein.

19                    Defendants’ deception, including their omissions concerning the price of HDD

20    suspension assemblies, likely misled all purchasers acting reasonably under the circumstances to

21    believe that they were purchasing HDD suspension assemblies at prices born by a free and fair

22    market. Defendants’ misleading conduct and unconscionable activities constitutes unfair

23    competition or unfair or deceptive acts or practices in violation of 9 Vermont § 2451, et seq., and,

24    accordingly, Vermont Plaintiff and members of the Vermont Class seek all relief available under

25    that statute.

26          351.      Plaintiffs Eric Klotz, Lauren Huyck, and Kenny Lai Cheong (“Virginia Plaintiffs”)

27    incorporate and reallege each and every allegation set forth in the preceding paragraphs of this

28    Complaint and further allege as follows:
            END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                    - 124 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 128 of 138



1                    Defendants have engaged in unfair competition or unfair, unconscionable, or

2     deceptive acts or practices in violation of the Virginia Consumer Protection Act, Va. Code Ann. §

3     59.1-196, et seq.

4                    Defendants engaged in the conduct described in this Complaint in connection with

5     the sale of HDD suspension assemblies in trade or commerce in a market that includes Virginia.

6                    Defendants and their co-conspirators agreed to, and did in fact affect, fix, control,

7     and/or maintain, at artificial and non-competitive levels, the prices at which HDD suspension

8     assemblies were sold, distributed, or obtained in Virginia, which conduct constituted unfair

9     practices in that it was unlawful under federal and state law, violated public policy, was unethical,

10    oppressive and unscrupulous, and caused substantial injury to Virginia Plaintiffs and members of

11    the Virginia Class.

12                   Defendants concealed, suppressed, and omitted to disclose material facts to Virginia

13    Plaintiffs and members of the Virginia Class concerning Defendants’ unlawful activities and

14    artificially inflated prices for HDD suspension assemblies. The concealed, suppressed, and omitted

15    facts would have been important to Virginia Plaintiffs and members of the Virginia Class as they

16    related to the cost of HDD suspension assemblies they purchased.

17                   Defendants misrepresented the real cause of price increases and/or the absence of

18    price reductions in HDD suspension assemblies by making public statements that were not in

19    accord with the facts.

20                   Defendants’ statements and conduct concerning the price of HDD suspension

21    assemblies were deceptive as they had the tendency or capacity to mislead Virginia Plaintiffs and

22    members of the Virginia Class to believe that they were purchasing HDD suspension assemblies at

23    prices established by a free and fair market.

24                   Defendants’ unlawful conduct had the following effects: (1) HDD suspension

25    assemblies price competition was restrained, suppressed, and eliminated throughout Virginia; (2)

26    HDD suspension assemblies prices were raised, fixed, maintained, and stabilized at artificially high

27    levels throughout Virginia; (3) Virginia Plaintiffs and members of the Virginia Class were deprived

28    of free and open competition; and (4) Virginia Plaintiffs and members of the Virginia Class paid
           END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                      - 125 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 129 of 138



1     supra-competitive, artificially inflated prices for HDD suspension assemblies.

2                      As a direct and proximate result of the above-described unlawful practices, Virginia

3     Plaintiffs and members of the Virginia Class suffered ascertainable loss of money or property.

4     Accordingly, Virginia Plaintiffs and members of the Virginia Class seek all relief available under

5     Va. Code Ann. § 59.1-204(A), et seq.

6                                       THIRD CLAIM FOR RELIEF
                                               Unjust Enrichment
7                             (on behalf of Plaintiffs and members of the Classes)
8           352.       Plaintiffs incorporate by reference the allegations in the preceding paragraphs.

9           353.       Plaintiffs bring this claim under the laws of all states listed in the First and Second

10    Claims, supra.

11          354.       As a result of their unlawful conduct described above, Defendants have and will

12    continue to be unjustly enriched. Defendants have been unjustly enriched by the receipt of, at a

13    minimum, unlawfully inflated prices and unlawful profits on sales of HDD suspension assemblies.

14          355.       Defendants have benefited from their unlawful acts and it would be inequitable for

15    Defendants to be permitted to retain any of the ill-gotten gains resulting from the overpayments

16    made by Plaintiffs and members of the Classes for HDD suspension assemblies.

17          356.       Plaintiffs and members of the Classes are entitled to the amount of Defendants’ ill-

18    gotten gains resulting from their unlawful, unjust, and inequitable conduct. Plaintiffs and members

19    of the Classes are entitled to the establishment of a constructive trust consisting of all ill-gotten

20    gains from which Plaintiffs and members of the Classes may make claims on a pro rata basis.

21          357.       Pursuit of any remedies against the firms from which Plaintiffs and members of the

22    Classes purchased HDDs containing HDD suspension assemblies subject to Defendants’

23    conspiracy would have been futile.

24                                       XI.    PRAYER FOR RELIEF

25           Accordingly, Plaintiffs respectfully request that:

26          358.       The Court determine that this action may be maintained as a class action under Rule

27    23(a), (b)(2) and (b)(3) of the Federal Rules of Civil Procedure, and direct that reasonable notice

28    of this action, as provided by Rule 23(c)(2) of the Federal Rules of Civil Procedure, be given to

           END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                      - 126 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 130 of 138



1     each and every member of the Classes;

2           359.     That the unlawful conduct, contract, conspiracy, or combination alleged herein be

3     adjudged and decreed:

4                    An unlawful combination, trust, agreement, understanding and/or concert of action

5     in violation of the state antitrust and unfair competition and consumer protection laws as set forth

6     herein; and

7                    Acts of unjust enrichment by Defendants as set forth herein.

8           360.     Plaintiffs and members of the Classes recover damages including umbrella damages

9     as appropriate, to the maximum extent allowed under such laws, and that a joint and several

10    judgment in favor of Plaintiffs and members of the Classes be entered against Defendants in an

11    amount to be trebled to the extent such laws permit;

12          361.     Plaintiffs and members of the Classes recover damages, to the maximum extent

13    allowed by such laws, in the form of restitution and/or disgorgement of profits unlawfully gained

14    from them;

15          362.     Defendants, their affiliates, successors, transferees, assignees and other officers,

16    directors, partners, agents and employees thereof, and all other persons acting or claiming to act on

17    their behalf or in concert with them, be permanently enjoined and restrained from in any manner

18    continuing, maintaining or renewing the conduct, contract, conspiracy, or combination alleged

19    herein, or from entering into any other contract, conspiracy, or combination having a similar

20    purpose or effect, and from adopting or following any practice, plan, program, or device having a

21    similar purpose or effect;

22          363.     Plaintiffs and members of the Classes be awarded restitution, including

23    disgorgement of profits Defendants obtained as a result of their acts of unfair competition and acts

24    of unjust enrichment;

25          364.     Plaintiffs and members of the Classes be awarded pre- and post- judgment interest

26    as provided by law, and that such interest be awarded at the highest legal rate from and after the

27    date of service of this Complaint;

28          365.     Plaintiffs and members of the Classes recover their costs of suit, including
           END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                    - 127 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 131 of 138



1     reasonable attorneys’ fees, as provided by law; and

2           366.      Plaintiffs and members of the Classes have such other and further relief as the case

3     may require and the Court may deem just and proper.

4                                   XII. DEMAND FOR JURY TRIAL

5             Plaintiffs demand a trial by jury, pursuant to Federal Rule of Civil Procedure 38(b), of all

6     issues so triable.

7     Dated: December 3, 2020                       /s/ Aaron M. Sheanin
                                                    Aaron M. Sheanin (SBN 214472)
8                                                   ROBINS KAPLAN LLP
                                                    46 Shattuck Square, Suite 22
9                                                   Berkeley, CA 94704
                                                    Telephone: (650) 784-4040
10                                                  Facsimile: (650) 784-4041
                                                    asheanin@robinskaplan.com
11
                                                    Kellie Lerner (admitted pro hac vice)
12                                                  Adam C. Mendel (admitted pro hac vice)
                                                    ROBINS KAPLAN LLP
13                                                  399 Park Avenue, Suite 3600
                                                    New York, NY 10022
14                                                  Telephone: (212) 980-7400
                                                    Facsimile: (212) 980-7499
15                                                  klerner@robinskaplan.com
                                                    amendel@robinskaplan.com
16
                                                    /s/ Christopher T. Micheletti
17                                                  Christopher T. Micheletti (SBN 136446)
                                                    Judith A. Zahid (SBN 215418)
18                                                  Qianwei Fu (SBN 242669)
                                                    ZELLE LLP
19                                                  555 12th Street, Suite 1230
                                                    Oakland, CA 94607
20                                                  Telephone: (415) 693-0700
                                                    Facsimile: (415) 693-0770
21                                                  cmicheletti@zelle.com
                                                    jzahid@zelle.com
22                                                  qfu@zelle.com
23                                                  James R. Martin (SBN 173329)
                                                    Jennifer Duncan Hackett (admitted pro hac vice)
24                                                  ZELLE LLP
                                                    1775 Pennsylvania Avenue, NW, Suite 375
25                                                  Washington, D.C. 20006
                                                    Telephone: (202) 899-4100
26                                                  jmartin@zelle.com
                                                    jhackett@zelle.com
27

28                                                  Interim Co-Lead Counsel for End-User Plaintiffs
           END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                    - 128 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 132 of 138



1
      Shpetim Ademi (admitted pro hac vice)       James P. Allen, Sr.
2     Mark Eldridge                               ALLEN BROTHERS, PLLC
      ADEMI & O’REILLY, LLP                       400 Monroe, Suite 620
3     3620 East Layton Ave.                       Detroit, MI 48226
      Cudahy, WI 53110                            Telephone: (313) 962-7777
4     Telephone: (414) 482-8000                   jamesallen@allenbrotherspllc.com
      Facsimile: (414) 482-8001
5     sademi@ademilaw.com
      meldridge@ademilaw.com
6
      Heather M. Sneddon                          Jennie Lee Anderson
7     Jason E. Greene                             ANDRUS ANDERSON LLP
      ANDERSON & KARRENBERG, P.C.                 155 Montgomery Street, Suite 900
8     50 West Broadway, Suite 700                 San Francisco, CA 94104
      Salt Lake City, UT 84101                    Telephone: (415) 986-1400
9     Telephone: (801) 534-1700                   Facsimile: (415) 986-1474
      Facsimile: (801) 364-7697                   jennie@andrusanderson.com
10    hsneddon@aklawfirm.com
      jgreene@aklawfirm.com
11
      Shawn J. Wanta                              Nyran R. Rasche (admitted pro hac vice)
12    Frances E. Baillon                          Christopher P.T. Tourek
      BAILLON THOME JOZWIAK &                     CAFFERTY CLOBES MERIWETHER
13    WANTA LLP                                   & SPRENGEL LLP
      100 South Fifth St., Suite 1200             150 S. Wacker Dr., Suite 3000
14    Minneapolis, MN 55402                       Chicago, IL 60606
      Telephone: (612) 252-3570                   Telephone: (312) 782-4880
15    Facsimile: (612) 252-3571                   Facsimile: (312) 782-4485
      sjwanta@baillonthome.com                    nrasche@caffertyclobes.com
16    febaillon@baillonthome.com                  ctourek@caffertyclobes.com

17                                                Bryan L. Clobes
                                                  CAFFERTY CLOBES MERIWETHER
18                                                & SPRENGEL LLP
                                                  205 N. Monroe St.
19                                                Media, PA 19063
                                                  Telephone: (215) 864-2800
20                                                Facsimile: (215) 864-2810
                                                  bclobes@caffertyclobes.com
21
                                                  Patrick E. Cafferty
22                                                CAFFERTY CLOBES MERIWETHER
                                                  & SPRENGEL LLP
23                                                220 Collingwood, Suite 130
                                                  Ann Arbor, MI 48103
24                                                Telephone: (734) 769-2144
                                                  Facsimile: (215) 864-2810
25                                                pcafferty@caffertyclobes.com

26

27

28
          END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                              - 129 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 133 of 138



1     M. Stephen Dampier                               Kevin F. Ruf
      THE DAMPIER LAW FIRM, P.C.                       GLANCY PRONGAY & MURRAY LLP
2     55 North Section St.                             1925 Century Park East, Suite 2100
      Fairhope, AL 36532                               Los Angeles, CA 90067
3     Telephone: (251) 929-0900                        Telephone: (310) 201-9150
      Facsimile: (251) 929-0800                        Facsimile: (310) 201-9160
4     stevedampier@dampierlaw.com                      kruf@glancylaw.com

5     Lee Albert (admitted pro hac vice)               Brian D. Penny
      Brian P. Murray                                  Paul J. Scarlato
6     Gregory Linkh                                    GOLDMAN SCARLATO & PENNY, P.C.
      GLANCY PRONGAY & MURRAY LLP                      161 Washington St., Suite 1025
7     230 Park Ave., Suite 530                         Conshohocken, PA 19428
      New York, NY 10169                               Telephone: (484) 342-0700
8     Telephone: (212) 682-5340                        penny@lawgsp.com
      Facsimile: (212) 884-0988                        scarlato@lawgsp.com
9     bmurray@glancylaw.com
      lalbert@glancylaw.com
10    glinkh@glancylaw.com

11    Catherine K. Smith (admitted pro hac vice)       George F. Farah
      Daniel E. Gustafson                              HANDLEY FARAH & ANDERSON PLLC
12    Daniel C. Hedlund                                81 Prospect St.
      Daniel J. Nordin                                 Brooklyn, NY 11201
13    GUSTAFSON GLUEK PLLC                             Telephone: (212) 477-8090
      Canadian Pacific Plaza                           Facsimile: (804) 300-1952
14    120 South Sixth St., Suite 2600                  gfarah@hfajustice.com
      Minneapolis, MN 55402
15    Telephone: (612) 333-8844
      Facsimile: (612) 339-6622
16    csmith@gustafsongluek.com
      dgustafson@gustafsongluek.com
17    dhedlund@gustafsongluek.com
      dnordin@gustafsongluek.com
18
      Matthew K. Handley                               Richard M. Hagstrom (admitted pro hac vice)
19    HANDLEY FARAH & ANDERSON PLLC                    Michael R. Cashman
      777 6th St. NW                                   Nathan D. Prosser
20    Eleventh Floor                                   Nicholas S. Kuhlmann
      Washington, DC 20001                             HELLMUTH & JOHNSON PLLC
21    Telephone: (202) 559-2411                        8050 West 78th St.
      Facsimile: (804) 300-1952                        Edina, MN 55439
22    mhandley@hfajustice.com                          Telephone: (952) 941-4005
                                                       Facsimile: (952) 941-2337
23                                                     rhagstrom@hjlawfirm.com
                                                       mcashman@hjlawfirm.com
24                                                     nprosser@hjlawfirm.com
                                                       nkuhlmann@hjlawfirm.com
25
26

27

28
           END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                   - 130 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 134 of 138



1     Michael E. Jacobs                        Christopher D. Jennings
      HINKLE SHANOR LLP                        JOHNSON FIRM
2     218 Montezuma Ave.                       610 President Clinton Avenue, Suite 300
      Santa Fe, NM 87501                       Little Rock, AR 72201
3     Telephone: (505) 982-4554                Telephone: (501) 372-1300
      mjacobs@hinklelawfirm.com                Facsimile: (888) 505-0909
4                                              chris@yourattorney.com

5     Daniel R. Karon                          Cari Campen Laufenberg
      KARON LLC                                KELLER ROHRBACK L.L.P.
6     700 W. St. Clair Ave., St. 200           1201 Third Ave., Suite 3200
      Cleveland, OH 44113                      Seattle, WA 98101-3052
7     Telephone: (216) 622-1851                Telephone: (206) 623-1900
      Facsimile: (216) 241-8175                Facsimile: (206) 623-3384
8     dkaron@karonllc.com                      claufenberg@kellerrohrback.com

9     Sylvie K. Kern                           Eli R. Greenstein
      LAW OFFICES OF SYLVIE KULKIN             Stacey M. Kaplan
10    KERN                                     Jenny Paquette
      2532 Lake Street                         KESSLER TOPAZ MELTZER &
11    San Francisco, CA 94121                  CHECK, LLP
      Telephone: (415) 310-6098                One Sansome St., Suite 1850
12    kernantitrustglobal@gmail.com            San Francisco, CA 94104
                                               Telephone: (415) 400-3000
13                                             Facsimile: (415) 400-3001
                                               egreenstein@ktmc.com
14                                             skaplan@ktmc.com
                                               jpaquette@ktmc.com
15
                                               Joseph H. Meltzer (admitted pro hac vice)
16                                             Melissa L. Troutner (admitted pro hac vice)
                                               Lisa M. Port (admitted pro hac vice)
17                                             Natalie Lesser (admitted pro hac vice)
                                               KESSLER TOPAZ MELTZER &
18                                             CHECK, LLP
                                               280 King of Prussia Rd.
19                                             Radnor, PA 19087
                                               Telephone: (610) 667-7706
20                                             Facsimile: (610) 667-7056
                                               jmeltzer@ktmc.com
21                                             mtroutner@ktmc.com
                                               llambport@ktmc.com
22                                             nlesser@ktmc.com

23
24

25
26

27

28
           END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                           - 131 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 135 of 138



1     Robert J. Gralewski, Jr.                         David P. McLafferty
      Samantha Greenberg                               MCLAFFERTY LAW FIRM, P.C.
2     KIRBY McINERNEY LLP                              923 Fayette St.
      600 B Street, Suite 2110                         Conshohocken, PA 19428
3     San Diego, CA 92101                              Telephone: (610) 940-4000
      Telephone: (619) 784-1442                        Facsimile: (610) 940-4007
4     bgralewski@kmllp.com                             dmclafferty@mclaffertylaw.com
      sgreenberg@kmllp.com
5
      Daniel Hume
6     Sawa Nagano
      KIRBY McINERNEY LLP
7     250 Park Avenue, Suite 820
      New York, NY 10177
8     Telephone: (212) 371-6600
      Facsimile: (212) 751-2540
9     dhume@kmllp.com
      snagano@kmllp.com
10
      Peggy J. Wedgworth (admitted pro hac vice)       E. Powell Miller
11    Elizabeth McKenna (pro hac vice pending)         Sharon S. Almonrode
      MILBERG PHILLIPS GROSSMAN LLP                    THE MILLER LAW FIRM, P.C.
12    One Pennsylvania Plaza, Suite 1920               950 W. University Dr., Suite 300
      New York, NY 10119-0165                          Rochester, MI 48307
13    Telephone: (212) 594-5300                        Telephone: (248) 841-2200
      Facsimile: (212) 868-1229                        Facsimile: (248) 652-2852
14    pwedgworth@milberg.com                           epm@millerlawpc.com
      emckenna@milberg.com                             ssa@millerlawpc.com
15
      Adam Moskowitz                                   Lawrence G. Papale
16    Howard M. Bushman                                LAW OFFICES OF LAWRENCE G.
      Adam A. Schwartzbaum                             PAPALE
17    Joseph M. Kaye                                   The Cornerstone Building
      THE MOSKOWITZ LAW FIRM, PLLC                     1308 Main Street, Suite 117
18    2 Alhambra Plaza, Suite 601                      St. Helena, CA 94574
      Coral Gables, FL 33134                           Telephone: (707) 963-1704
19    Telephone: (305) 740-1423                        lgpapale@papalelaw.com
      adam@moskowitz-law.com
20    howard@moskowitz-law.com
      adams@moskowitz-law.com
21    joseph@moskowitz-law.com

22    Garrett D. Blanchfield (admitted pro hac vice)   Brent J. LaPointe (admitted pro hac vice)
      Mark Reinhardt (admitted pro hac vice)           Laurence M. Rosen
23    Brant D. Penney (admitted pro hac vice)          Phillip Kim
      REINHARDT WENDORF &                              THE ROSEN LAW FIRM, P.A.
24    BLANCHFIELD                                      275 Madison Ave., 34th Floor
      E-1250 First National Bank Building              New York, NY 10016
25    332 Minnesota St.                                Telephone: (212) 686-1060
      St. Paul, MN 55101                               Facsimile: (212) 202-3827
26    Telephone: (651) 287-2100                        blapointe@rosenlegal.com
      g.blanchfield@rwblawfirm.com                     lrosen@rosenlegal.com
27    m.reinhardt@rwblawfirm.com                       pkim@rosenlegal.com
      b.penney@rwblawfirm.com
28
           END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                  - 132 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 136 of 138



1     Ike Diel                                       J. Barton Goplerud
      SHARP BARTON                                   Brandon M. Bohlman
2     6900 College Blvd, Suite 285                   SHINDLER, ANDERSON, GOPLERUD &
      Overland Park, KS 66211                        WEESE P.C.
3     Telephone: (913) 661-9931                      5015 Grand Ridge Drive, Suite 100
      ike@sharpbarton.com                            West Des Moines, IA 50265
4                                                    Telephone: (515) 223-4567
                                                     Facsimile: (515) 223-8887
5                                                    goplerud@sagwlaw.com
                                                     bohlman@sagwlaw.com
6
      William G. Caldes (admitted pro hac vice)      Timothy D. Battin
7     Eugene A. Spector                              Nathan M. Cihlar
      SPECTOR ROSEMAN & KODROFF PC                   Christopher V. Le
8     2001 Market St., Suite 3420                    Shinae Kim-Helms
      Philadelphia, PA 19103                         STRAUS & BOIES, LLP
9     Telephone: (215) 496-0300                      4041 University Dr., Fifth Floor
      Facsimile: (215) 496-6611                      Fairfax, VA 22201
10    BCaldes@srkattorneys.com                       Telephone: (703) 764-8700
      ESpector@srkattorneys.com                      Facsimile: (703) 764-8704
11                                                   tbattin@straus-boies.com
                                                     ncihlar@straus-boies.com
12                                                   cle@straus-boies.com
                                                     skimhelms@straus-boies.com
13
      Melissa R. Emert (admitted pro hac vice)       Kevin Landau
14    KANTROWITZ, GOLDHAMER,                         Miles Greaves
      & GRAIFMAN                                     TAUS, CEBULASH & LANDAU, LLP
15                                                   80 Maiden Lane, Suite 1204
      747 Chestnut Ridge Rd.                         New York, NY 10038
16    Chestnut Ridge, NY 10977                       Telephone: (646) 873-7654
      Telephone: (866) 574-4692                      Facsimile: (212) 931-0703
17    memert@kgglaw.com                              klandau@tcllaw.com
                                                     mgreaves@tcllaw.com
18
      Vildan Teske                                   Mario N. Alioto
19    Marisa C. Katz                                 Joseph M. Patane
      TESKE KATZ KITZER &                            Lauren C. Capurro
20    ROCHEL PLLP                                    TRUMP, ALIOTO, TRUMP &
      222 South Ninth St., Suite 4050                PRESCOTT, LLP
21    Minneapolis, MN 55402                          2280 Union Street
      Telephone: (612) 746-1558                      San Francisco, CA 94123
22    Facsimile: (651) 846-5339                      Telephone: (415) 563-7200
      teske@tkkrlaw.com                              Facsimile: (415) 346-0679
23    katz@tkkrlaw.com                               malioto@tatp.com
                                                     laurenrussell@tatp.com
24

25
26

27

28
           END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                 - 133 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 137 of 138



1     Samuel J. Strauss                                 John L. Walker
      TURKE & STRAUSS LLP                               Kevin B. Bass
2     613 Williamson Street #201                        WALKER GROUP, P.C.
      Madison, WI 53703                                 P.O. Box 22849
3     Telephone: (608) 237-1775                         Jackson, MS 39225-2849
      Facsimile: (608) 509-4423                         Telephone: (601) 948-4589
4     sam@turkestrauss.com                              Facsimile: (601) 354-2507
                                                        jwalker@walkergrouppc.com
5                                                       kbass@walkergrouppc.com

6      Paul F. Novak (admitted pro hac vice)            John H. Weston
       Diana Gjonaj (admitted pro hac vice)             Jerome H. Mooney
7      Gregory Stamatopoulos                            G. Randall Garrou
       Tiffany Ellis                                    WESTON, GARROU & MOONEY
8      WEITZ LUXENBERG, P.C.                            12121 Wilshire Boulevard, Suite 525
       3011 W. Grand Blvd., Suite 2150                  Los Angeles, CA 90025
9      Detroit, MI 48202                                Telephone: (310) 442-0072
       Telephone: (313) 800-4170                        Facsimile: (310) 442-0899
10     pnovak@weitzlux.com                              johnhweston@wgdlaw.com
       dgjonaj@weitzlux.com                             jerrym@mooneylaw.com
11     gstamatopoulos@weitzlux.com                      randygarrou@wgdlaw.com
       tellis@weitzlux.com
12
13    Counsel for End-User Plaintiffs

14

15
16

17                                      ATTORNEY ATTESTATION

18           I, Christopher T. Micheletti, hereby attest, pursuant to Civil Local Rule 5-1(i)(3) of the

19    Northern District of California, that the concurrence to the filing of this document has been obtained

20    from each signatory hereto.

21                                                            /s/ Christopher T. Micheletti
                                                              Christopher T. Micheletti
22

23
24

25
26

27

28
           END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
                                                    - 134 -
     Case 3:19-md-02918-MMC Document 311 Filed 01/06/21 Page 138 of 138



1                                      CERTIFICATE OF SERVICE
2
              I hereby certify that on January 6, 2021, I electronically filed the foregoing document
3
      entitled END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS
4
      ACTION COMPLAINT with the Clerk of the Court for the United States District Court, Northern
5
      District of California using the CM/ECF system and served a copy of same upon all counsel of
6
      record via the Court’s electronic filing system.
7
8                                                             /s/ Christopher T. Micheletti
                                                              Christopher T. Micheletti
9
10
11

12
13
14

15
16

17

18
19

20
21

22

23
24

25
26

27

28
           END-USER PLAINTIFFS’ SECOND AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
      4850-9362-6582v1                              - 135 -
